EXHIBIT 10.17

5720 PEACHTREE PARKWAY

5720 Peachtree Parkway

Norcross, Georgia 30092

OFFICE BUILDING LEASE

By and Between

WKK ATLANTA INVESTMENTS, L.P.,

a Georgia limited partnership,

as Landlord,

and

DIGITAL INSIGHT CORPORATION,

a Delaware corporation,

as Tenant



--------------------------------------------------------------------------------

Table of Contents

 

          Page 1.    Basic Lease Information      1 2.    Premises and Term   
  5 3.    Delivery of Possession of the Premises and Acceptance      5 4.   
Base Rental and Additional Rent      5 5.    Intentionally Omitted    11 6.   
Use of Premises    11 7.    Compliance with Laws    11 8.    Standard Services
to Tenant    12 9.    Communications Services    13 10.    Liability of Landlord
   14 11.    Repairs    14 12.    Landlord’s Right to Enter Premises    15 13.
   Alterations    16 14.    Liens    18 15.    Assignment and Subletting    18
16.    Eminent Domain    24 17.    Destruction or Damage to Premises or Building
   26 18.    Indemnification    27 19.    Insurance    27 20.    Damage or Theft
of Tenant’s Property    30 21.    Hazardous Materials    30 22.    Landlord’s
Lien    30 23.    Intentionally Omitted    30 24.    Subordination and
Attornment    30 25.    Estoppel Certificate    32 26.    Default    33 27.   
Remedies    34 28.    Quiet Enjoyment    36 29.    Surrender of Premises    36
30.    Holding Over    36 31.    Notices    36 32.    Agency Disclosure    37
33.    Parking    37 34.    Taxes Payable by Tenant    38 35.    Signage    38
36.    Authority    38 37.    Rules and Regulations    38 38.    Intentionally
Omitted    38 39.    Miscellaneous    39 40.    Special Stipulations    42 41.
   Limitation of Liability    42

 

Exhibit “A”    -      Description of Land

Exhibit “B”

   -      Arbitration

Exhibit “C”

   -      Emergency Generator

Exhibit “D”

   -      Rules and Regulations

Exhibit “E”

   -      Cleaning Specifications

Exhibit “F”

   -      Existing Mortgagee SNDA

Exhibit “G”

   -      Expedited Arbitration



--------------------------------------------------------------------------------

INDEX OF MAJOR DEFINED TERMS

 

Defined Terms

  

Location of Definition in

Office Building Lease

ADA

   Paragraph 1.13.12

Additional Rent

   Paragraph 1.3.3

Affiliate Transfer Notice

   Paragraph 15.9.1

Alterations

   Paragraph 1.13.7

Alteration Plans

   Paragraph 13.1.2

Base Expense Year

   Paragraph 1.4

Base Operating Expenses

   Paragraph 1.6

Base Rental

   Paragraph 1.3.2

Base Tax Year

   Paragraph 1.5

Base Taxes

   Paragraph 1.7

Building

   Paragraph 1.1.2

Building Standard

   Paragraph 1.13.1

Building Systems

   Paragraph 1.13.3

Business Days

   Paragraph 1.2.4

Commencement Date

   Paragraph 1.2.2

Common Areas

   Paragraph 1.1.6

Comparable Buildings

   Paragraph 51.1

Comparison Year

   Paragraph 4.6

Condemnation

   Paragraph 16.1

Data Center

   Paragraph 1.9

Date of Taking

   Paragraph 16.2

Decorative Alterations

   Paragraph 1.13.8

Effective Date

   Introductory Paragraph

Environmental Laws

   Paragraph 1.13.13

Equipment

   Paragraph 13.5

Event of Default

   Paragraph 26

Force Majeure

   Paragraph 39.21

Hazardous Materials

   Paragraph 1.13.14

Holidays

   Paragraph 1.2.5

HVAC

   Paragraph 1.13.3

Interest Rate

   Paragraph 4.2

Land

   Paragraph 1.1.1

Landlord

   Introductory Paragraph

Landlord’s Address for Payment

   Paragraph 1.10.2

Landlord’s Address for Notices

   Paragraph 1.10.1

Landlord’s Broker

   Paragraph 1.11.1

Landlord’s Work

   Paragraph 3.1

Lease

   Introductory Paragraph

Lease Expiration Date

   Paragraph 1.2.3

Leasehold Improvements

   Paragraph 1.13.16

Legal Requirements

   Paragraph 1.13.12

Loss

   Paragraph 18.1

Mortgage

   Paragraph 1.13.5

Mortgagee

   Paragraph 1.13.6

Non-Building Standard

   Paragraph 1.13.2

Normal Building Hours

   Paragraph 1.2.6

Operating Expenses

   Paragraph 4.3

Premises

   Paragraph 1.1.3

Prime Rate

   Paragraph 1.13.15

Prohibited Uses

   Paragraph 1.13.11



--------------------------------------------------------------------------------

Project

   Paragraph 1.1.4

Purchaser

   Paragraph 24

Rent

   Paragraph 1.3.1

Rentable Area of Premises

   Paragraph 1.1.5

Restoration Notice

   Paragraph 17.3

Revised Statement

   Paragraph 4.9

Rules and Regulations

   Paragraph 1.12

Specialty Improvements

   Paragraph 1.13.9

Statement

   Paragraph 4.9

Submarket

   Paragraph 50.9.2

Taxes

   Paragraph 4.5

Tenant

   Introductory Paragraph

Tenant Affiliate

   Paragraph 15.9.1

Tenant’s Address for Notices

   Paragraph 1.10.3

Tenant’s Audit

   Paragraph 4.11

Tenant’s Audit Notice

   Paragraph 4.11

Tenant’s Broker

   Paragraph 1.11.2

Tenant’s Permitted Uses

   Paragraph 1.9

Tenant’s Property

   Paragraph 1.13.10

Tenant’s Proportionate Share

   Paragraph 1.8

Term

   Paragraph 1.2.1

Termination Notice

   Paragraph 17.3

Transfer(s)

   Paragraph 15.1

Transferee

   Paragraph 15.1

Transfer Notice

   Paragraph 15.1.2

Transfer Space

   Paragraph 15.1.2

Transfer Premium

   Paragraph 15.4.1



--------------------------------------------------------------------------------

OFFICE BUILDING LEASE

THIS OFFICE BUILDING LEASE (the “Lease”), made this 6 day of May, 2005 (the
“Effective Date”), is entered into by and between WKK ATLANTA INVESTMENTS, L.P.,
a Georgia limited partnership (the “Landlord”), and DIGITAL INSIGHT CORPORATION,
a Delaware corporation (the “Tenant”).

FOR AND IN CONSIDERATION of the mutual covenants and conditions contained
herein, the parties hereto do hereby agree as follows:

1. BASIC LEASE INFORMATION. Each use of the terms capitalized and defined in
this Paragraph 1 shall be deemed to refer to, and shall have the respective
meanings set forth in, this Paragraph 1.

1.1 Location.

1.1.1 Land. Those certain parcels of land more particularly described on Exhibit
“A,” attached hereto and incorporated herein by this reference.

1.1.2 Building. The office building located on the Land located at 5720
Peachtree Parkway, Norcross, Georgia 30092.

1.1.3 Premises. The entire interior of the Building, except for Common Areas.

1.1.4 Project. The Land and all improvements thereon, including, without
limitation, the Building and all Common Areas.

1.1.5 Rentable Area of Premises. 58,672 rentable square feet. The parties
stipulate and agree that this square footage measurement is conclusive for all
purposes of this Lease.

1.1.6 Common Areas. Those certain areas and facilities of the Building including
any and all electrical and telephone rooms, mechanical rooms, janitorial areas
and other similar facilities of the Building, as well as any and all grounds,
parks, landscaped areas, outside sitting areas, sidewalks, walkways, pedestrian
ways, parking areas and generally all other improvements located outside the
Building and on the Land and designed for use in common by tenants, their
employees, clients, customers, licensees and invitees.

1.2 Occupancy.

1.2.1 Term. Five (5) years and six (6) months, beginning on the Commencement
Date and ending at 11:59 p.m. on the Lease Expiration Date, unless this Lease is
sooner terminated as provided herein.

1.2.2 Commencement Date. July 1, 2005.

1.2.3 Lease Expiration Date. December 31, 2010.

1.2.4 Business Days or business days. Mondays through Fridays, exclusive of any
Holidays observed by the Building. If any date on which payment, performance,
consent, approval or other action is due by either party hereunder falls on a
day other than a Business Day, such payment, performance, consent, approval or
other action shall be deemed timely if made, given or taken on the next
succeeding Business Day.

1.2.5 Holidays. New Year’s Day, Good Friday, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, the day following Thanksgiving Day, Christmas Day,
and either the day preceding or the day following Christmas Day. Tenant
acknowledges that this list of Holidays observed by the Building may be changed
if other holidays are, in the future, observed by comparable buildings in the
market area in which the Building is located.

 

1



--------------------------------------------------------------------------------

1.2.6 Normal Building Hours. Mondays through Fridays, inclusive, except for
Holidays, from 8:00 A.M. to 6:00 P.M., and on Saturdays, if not a Holiday, from
8:00 A.M. to 1:00 P.M.

1.3 Rent.

1.3.1 Rent. The Base Rental, the Additional Rent and all other sums due from
Tenant to Landlord hereunder.

1.3.2 Base Rental. The Base Rental shall be as follows:

 

Period

  

Per Square Foot

of Rentable Area

of Premises

   Annual Total    Monthly

July 1, 2005—June 30, 2006*

   $ 12.03    $ 705,824.16    $ 58,818.68

July 1, 2006—June 30, 2006

   $ 15.00    $ 880,080.00    $ 73,340.00

July 1, 2007—June 30, 2006

   $ 15.50    $ 909,416.00    $ 75,784.67

July 1, 2008—June 30, 2006

   $ 16.25    $ 953,420.00    $ 79,451.67

July 1, 2009—June 30, 2006

   $ 17.00    $ 997,424.00    $ 83,118.67

July 1, 2010—December 31, 2010

   $ 17.50    $ 1,026,760.00    $ 85,563.33

--------------------------------------------------------------------------------

* Provided that there does not exist an Event of Default under this Lease,
Tenant shall be entitled to an abatement of Base Rental which would otherwise be
due for the period from July 1, 2005, through December 31, 2005 (the “Rental
Concession”). Notwithstanding the foregoing, Tenant shall be obligated to pay
Additional Rent and all other charges due under this Lease for such period. If
any Event of Default occurs, any portion of the Rental Concession which has not
been used by Tenant as of the date of the occurrence of such Event of Default
shall automatically terminate and become null and void. After the occurrence of
any such Event of Default, Tenant shall no longer be entitled to any rent
concession or abatement of rent described in this Paragraph, and Tenant shall
thereafter pay all Base Rental when due under this Lease, without regard to the
rent abatement provisions of this Lease.

1.3.3 Additional Rent. All sums other than Base Rental payable by Tenant to
Landlord under this Lease, including Tenant’s Proportionate Share of increases
in Operating Expenses and Taxes, late charges, overtime or excess service
charges, damages, interest and other costs related to Tenant’s failure to
perform any of its obligations under this Lease.

1.4 Base Expense Year. The fiscal period from July 1, 2005, through June 30,
2006.

1.5 Base Tax Year. The fiscal period from July 1, 2005, through June 30, 2006.

1.6 Base Operating Expenses. The Operating Expenses for the Base Expense Year.

1.7 Base Taxes. An amount equal to the Taxes payable for the Base Tax Year.

1.8 Tenant’s Proportionate Share. One hundred percent (100%).

1.9 Tenant’s Permitted Uses. Executive, administrative and general office
purposes reasonable and customary for Comparable Buildings, including the
operation of a data center to be used in connection with Tenant’s business (the
“Data Center”), but specifically excluding any Prohibited Uses.

 

2



--------------------------------------------------------------------------------

1.10 Addresses.

1.10.1 Landlord’s Address for Notices:

WKK Atlanta Investments, L.P.

c/o Prudential Real Estate Investors

Two Ravinia Drive

Suite 400

Atlanta, Georgia 30346-2104

Attention: Director of Asset Management

1.10.2 Landlord’s Address for Payment:

WKK Atlanta Investments, L.P.

c/o PM Realty Group, L.P.

One Live Oak

3475 Lenox Road

Suite 450

Atlanta, Georgia 30326

1.10.3 Tenant’s Address for Notices:

Digital Insight Corporation

26025 Mureau Road

Calabasas, California 91302

Attention: Chief Financial Officer

with a copy to:

Digital Insight Corporation

26025 Mureau Road

Calabasas, California 91302

Attention: General Counsel

1.11 Broker(s).

1.11.1 Landlord’s Broker. None.

1.11.2 Tenant’s Broker. The Staubach Company—Southeast, Inc., a Texas
corporation.

1.12 Rules and Regulations. As set forth in Exhibit “D,” attached hereto and
incorporated herein by this reference.

1.13 Miscellaneous Definitions.

1.13.1 Building Standard. The quantity and quality of equipment, machinery,
materials, finishes and workmanship ordinarily associated from time to time with
Comparable Buildings and such higher standards specified from time to time by
Landlord for the Building, in its reasonable discretion. Landlord acknowledges
that, to the best of its actual knowledge, all of the Leasehold Improvements
existing in the Premises as of the Effective Date are Building Standard or
higher.

1.13.2 Non-Building Standard. All equipment, machinery, materials, finishes and
workmanship which deviate from Building Standard in terms of quantity or quality
(or both).

1.13.3 Building Systems. The mechanical, electrical, plumbing, sanitary,
sprinkler, heating, ventilation and air conditioning (“HVAC”), security,
life-safety, elevator and other service systems or facilities of the Project,
the Building and the Premises (excluding, however, Tenant’s supplemental HVAC
systems, if any).

 

3



--------------------------------------------------------------------------------

1.13.4 Intentionally omitted.

1.13.5 Mortgage. A mortgage, deed of trust, deed to secure debt, ground lease or
other security instrument encumbering the Premises, Building or Project held by
a Mortgagee.

1.13.6 Mortgagee. Any mortgagee, trustee, grantee, ground lessor or other holder
of a Mortgage.

1.13.7 Alterations. Any alterations, additions or other physical changes made by
Tenant in or about the Premises.

1.13.8 Decorative Alterations. Any cosmetic Alterations such as painting, wall
coverings and floor coverings made by Tenant in or about the Premises.

1.13.9 Specialty Improvements. Alterations which are not of a character
ordinarily associated with Class “A” office space, such as kitchens, executive
restrooms, safe deposit boxes, vaults, libraries or file rooms requiring
reinforcement of floors, internal staircases, floor slab penetrations,
conveyors, dumbwaiters and other Alterations of a similar character. Landlord
hereby approves all Specialty Improvements existing in the Premises as of the
Effective Date.

1.13.10 Tenant’s Property. Tenant’s movable fixtures and movable partitions,
telephone and other equipment, computer systems, trade fixtures, inventory,
furniture, furnishings and other items of personal property which are removable
without material damage to the Premises or the Building.

1.13.11 Prohibited Uses: (a) offices of any agency or bureau of the United
States or any State or political subdivision thereof, other than any federal
United States government office in which seventy-five percent (75%) or more of
the personnel who regularly work in such office are attorneys or federal judges;
(b) offices or agencies of any foreign government or political subdivision
thereof; (c) offices of any health care professionals or health care service
organizations; (d) schools or other training facilities which are not ancillary
to corporate, executive or professional office use (Landlord acknowledges that
Tenant will conduct some training of its staff and customers in the Premises
which training is ancillary to Tenant’s office use of the Premises); (e) retail
or restaurant uses; (f) radio, television, wire, satellite and cable
communications firms regulated by the FCC under the Communications Act of 1934
(e.g., radio and/or television stations); and (g) offices of any employment
agency.

1.13.12 Legal Requirements. All present and future federal, state and local
laws, orders, statutes, requirements and ordinances, all building, plumbing,
electrical, fire and other codes and rules and regulations of governmental
entities, and any laws of like import, which are applicable to the Premises,
Building or Project, or the maintenance, use or occupation thereof, including,
but not limited to, all Environmental Laws (as defined below) and the Americans
with Disabilities Act (the “ADA”) and all regulations and orders promulgated
pursuant to the ADA.

1.13.13 Environmental Laws. All present and future federal, state and local
laws, orders, statutes, requirements and ordinances regulating, relating to or
imposing liability (including, without limitation, strict liability) or
standards of conduct concerning the protection of the environment or the
keeping, use or disposition of “Hazardous Materials” (as defined below),
substances or wastes, presently in effect or hereafter adopted, all amendments
to any of them, and all rules and regulations issued pursuant to any of such
laws or ordinances.

1.13.14 Hazardous Materials. Asbestos, polychlorinated biphenyls, oil, gasoline
or other petroleum based liquids, any and all materials or substances deemed
hazardous, toxic, pollutant, infectious or radioactive, or regulated by
Environmental Laws, including, but not limited to, substances defined as
hazardous under the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, 42 U.S.C. §9601 et seq., the Resource Conservation
and Recovery Act, as amended, 42 U.S.C. §6901 et seq. (or any state counterpart
to the foregoing statutes) or determined to present the unreasonable risk of
injury to health or the environment under the Toxic Substances Control Act, as
amended, 15 U.S.C. §2601 et seq.

 

4



--------------------------------------------------------------------------------

1.13.15 Prime Rate. The Prime Rate published in The Wall Street Journal from
time to time (adjusted daily) as being the base rate on corporate loans at large
U.S. money center commercial banks. If The Wall Street Journal ceases to publish
such a Prime Rate, the Prime Rate shall be the per annum interest rate for bank
prime loans (adjusted daily) published by the Board of Governors of the Federal
Reserve System.

1.13.16 Leasehold Improvements. All existing improvements in the Premises as of
the Commencement Date.

1.14 Other Definitions. Certain other terms are defined in the body of this
Lease and are referenced in the Index of Major Defined Terms.

2. PREMISES AND TERM. Landlord hereby demises and leases the Premises to Tenant
and Tenant hereby accepts and leases the Premises from Landlord for the Term.
During the Term, Tenant shall have the right to use the Common Areas in
accordance with this Lease and the Rules and Regulations.

3. DELIVERY OF POSSESSION OF THE PREMISES AND ACCEPTANCE.

3.1 Improvements. Landlord, at its sole cost and expense, will re-pave and
re-stripe the parking facilities of the Building using Building Standard quality
and quantities of materials and paint (the “Landlord’s Work”), the cost of which
shall not be included in Operating Expenses. Landlord shall use commercially
reasonable efforts to substantially complete the Landlord’s Work on or before
the Commencement Date, subject to delays attributable to Force Majeure or the
acts or omissions of Tenant, or Tenant’s agents, employees or contractors.
Tenant acknowledges and agrees that Tenant is currently in possession of the
Premises under the “Existing Sublease” (as hereinafter defined) and will
continue to occupy the Premises while Landlord performs the Landlord’s Work.
Tenant agrees to reasonably cooperate with Landlord to facilitate the
substantial completion of the Landlord’s Work in an expeditious manner. Landlord
shall use reasonable efforts to perform the Landlord’s Work with minimal
disruption and interference to Tenant’s use of the Premises. Notwithstanding the
foregoing, Tenant acknowledges that Landlord will perform the Landlord’s Work
during Normal Building Hours. Landlord shall not be obligated to perform such
work outside of Normal Building Hours. However, Landlord may, in its discretion,
perform portions of such work outside of Normal Building Hours. Except for the
Landlord’s Work and Landlord’s maintenance and repair obligations hereunder,
Landlord shall have no obligation to make any improvements or modifications to
the Premises. Neither Landlord nor Landlord’s agents have made any
representations, warranties or promises with respect to the Project, the
physical condition of the Building, the Land or the Premises, or any matter or
thing affecting or related to the Premises, except as expressly set forth in
this Lease.

3.2 Acceptance. Tenant has been and is currently in possession of the Premises
under the Existing Sublease and has accepted the Premises under the Existing
Sublease. Except as otherwise expressly set forth in this Lease (including,
without limitation, Landlord’s obligations set forth in Paragraph 44 of this
Lease), Tenant hereby accepts the Premises in its then-current, “as-is”
condition as of the Commencement Date and, by remaining in possession of the
Premises on the Commencement Date, shall be deemed to have agreed that the
Premises are then in satisfactory order, repair and condition.

4. BASE RENTAL AND ADDITIONAL RENT.

4.1 Payment of Rent. Tenant shall pay to Landlord, without notice, demand,
offset, deduction or counterclaim, in lawful money of the United States of
America, at Landlord’s Address for Payment, or at such other place as Landlord
shall designate in writing from time to time: (a) Base Rental, in equal monthly
installments in advance on the first day of each calendar month during the Term;
and (b) Additional Rent, at the times and in the amounts set forth in this
Lease. Payment of the Rent shall begin on the Commencement Date, subject to the
Rental Concession; provided, however, that if the Commencement Date falls on a
date other than the first day of a calendar month or the Lease Expiration Date
falls on a date other than the last day of a calendar month, the Rent due for
such fractional month shall be prorated based on a thirty (30) day month.

 

5



--------------------------------------------------------------------------------

4.2 Late Fees and Interest. If Tenant fails to pay when due any installments of
Rent, or any other amounts of money payable by Tenant to Landlord under this
Lease, and such failure shall continue for a period of five (5) Business Days
after Landlord gives Tenant written notice of such past due Rent or other
payment, such past due amount shall: (a) be subject to a late fee equal to the
greater of: (i) two percent (2%) of the amount past due; or (ii) One Hundred
Dollars ($100.00), which late fee represents an agreed upon charge for the
administrative expense suffered by Landlord as a result of such late payment and
not payment for the use of money or a penalty; and (b) the amount past due
(excluding late fees), shall bear simple interest from the date due until paid
at a rate equal to the Prime Rate plus two percent (2%) per annum (the “Interest
Rate”); and Tenant agrees to pay said late fee and interest immediately and
without demand. However, if at the time such interest is sought to be imposed,
the Interest Rate exceeds the maximum rate permitted under federal law or under
the laws of the state in which the Premises are located, the Interest Rate shall
be the maximum rate of interest then permitted by applicable law.
Notwithstanding the foregoing, Landlord shall not be required to give Tenant
written notice prior to imposing a late fee and/or interest charges at any time
during any period of twelve (12) months in which Tenant has previously received
two (2) such notices of Landlord’s intention to impose a late fee and/or
interest charges. Should Tenant make a partial payment of past due amounts, the
amount of such partial payment shall be applied first to late fees, second to
accrued but unpaid interest at the Interest Rate and third to past due amounts
in the order of their due dates, starting with the earliest date. The provision
for such late charge shall be in addition to all of Landlord’s other rights and
remedies hereunder or at law or in equity and shall not be construed as
liquidated damages or as limiting Landlord’s remedies in any manner.

4.3 Operating Expenses. For the purposes of this Lease, the term “Operating
Expenses” shall mean all expenses and disbursements of every kind (subject to
the limitations set forth below) which Landlord incurs, pays or becomes
obligated to pay in connection with the ownership, operation and maintenance of
the Building and the Project, determined in accordance with generally accepted
accounting principles consistently applied, including, but not limited to, the
following:

4.3.1 Wages and salaries of all employees at or below the grade of Project
Manager engaged in the operation, repair, replacement, maintenance and security
of the Building, including taxes, insurance and benefits relating thereto,
provided, however, that if any such employees work on several buildings,
including the Building, the costs and expenses incurred in connection with such
employees shall be allocated among such buildings by Landlord in accordance with
reasonable and consistent criteria;

4.3.2 All supplies and materials used in the operation, maintenance, repair and
replacement of the Building;

4.3.3 The annual cost of all capital improvements made to the Building which,
although capital in nature, can reasonably be expected to reduce the normal
operating costs of the Building, as well as all capital improvements made in
order to comply with any law promulgated by any governmental authority which
first becomes applicable to the Project (or applicable portion thereof) on or
after the Effective Date, as amortized over the useful economic life of such
improvements as determined by Landlord in its reasonable discretion (without
regard to the period over which such improvements may be depreciated or
amortized for federal income tax purposes) ; provided, however, that, with
respect to capital improvements made primarily for the purpose of reducing
Operating Expenses, the amount to be included in Operating Expenses in any
calendar year shall be the lesser of: (a) the amortized amount determined in
accordance with the foregoing, or (b) the actual or, if not reasonably
obtainable, the reasonably-estimated, reduction in Operating Expenses resulting
from the capital improvement during the same calendar year;

4.3.4 The cost of all electricity, water and other utilities (other than the
cost of utilities directly reimbursed to Landlord through submeters or
comparable devices, as opposed to utility costs included as a component of
Operating Expenses);

4.3.5 The cost of any insurance or insurance related expense applicable to the
Building and the Project and Landlord’s personal property used in connection
therewith;

4.3.6 Cost of repairs, replacements and general maintenance of the interior and
exterior of the Building and the Project (including, but not limited to, the
roof, the foundation and the exterior walls;

 

6



--------------------------------------------------------------------------------

light bulbs and glass breakage; redecorating, repainting, recarpeting and other
such work in any Common Areas; heating, ventilation and air conditioning
equipment; plumbing and electrical equipment; elevators; trash removal;
janitorial service; HVAC maintenance; grounds maintenance; window cleaning;
parking areas and landscaping), whether performed by Landlord or pursuant to
service or maintenance contracts with independent contractors;

4.3.7 Cost of service or maintenance contracts with independent contractors for
the operation, maintenance, repair and replacement of the Building and the
Project (including, without limitation, trash removal, janitorial service, pest
control, HVAC maintenance, grounds maintenance, window cleaning and elevator
maintenance);

4.3.8 A management fee, not to exceed four percent (4%) of the gross receipts
paid to Landlord by all tenants of the Building, and other administrative
expenses incurred for the general operation and management of the Project and
the Building;

4.3.9 Legal and accounting fees and expenses;

4.3.10 Payments under any easement, license, operating agreement, declaration,
restrictive covenant or instrument pertaining to the sharing of costs by the
Building; and

4.3.11 Anything which could be classified as an operating expense under
generally accepted accounting principles, consistently applied, but not
specified or expressly set forth hereunder.

Notwithstanding the foregoing, there are specifically excluded from the
definition of the term “Operating Expenses”: (a) costs of a capital nature,
other than capital improvements described in Paragraph 4.3.3 and except for
items which, though capital for accounting purposes, are properly considered
maintenance and repair items, such as painting of Common Areas and the like;
(b) interest, points, fees, amortization or other payments on loans to Landlord
and costs incurred in obtaining such loans; (c) depreciation of the Building and
the Project; (d) any deficiency in rent, additional rent or other charge under
any space leased or subleased to or assumed, directly or indirectly, by
Landlord; (e) expenses incurred in leasing or procuring tenants (including lease
commissions, advertising expenses, space planning and expenses of renovating or
otherwise preparing space for occupancy by tenants); (f) the cost of enforcing
any leases and other expenses incurred in connection with negotiations or
disputes with tenants, other occupants, or prospective tenants of the Project,
including, without limitation, attorneys’ fees in connection with the
negotiation and preparation of letters, deal memos, letters of intent, leases,
subleases and/or assignments; (g) the general overhead and administrative
expenses of Landlord; (h) any cost which would otherwise be an Operating Expense
to the extent the same is reimbursable to Landlord by proceeds of insurance,
condemnation award, refund, credit, warranty, service contract or otherwise;
(i) advertising, marketing or promotional expenditures; (j) the cost of the
acquisition or leasing of any artwork; (k) late fees, penalties, interest
charges or similar costs incurred by Landlord; (l) costs associated with the
operation of the business of the legal entity that constitutes Landlord as the
same is separate and apart from the costs of the operation of the Project,
including legal entity formation, internal accounting and legal matters;
(m) costs of completing Landlord’s Work; (n) rentals for items (except when
needed in connection with normal repairs and maintenance of permanent systems)
which, if purchased rather than rented, would constitute a capital improvement
and rentals and other related expenses incurred in leasing HVAC systems,
elevators or other equipment ordinarily considered to be capital items, except
for: (1) expenses in connection with making repairs on or keeping Building
Systems in operation while repairs are being made; and (2) costs of equipment
not affixed to the Building which is used in providing janitorial or similar
services; (o) expenses in connection with services or other benefits which are
not offered to Tenant or for which Tenant is charged directly but which are
provided to another tenant or occupant of the Building; (p) costs incurred by
Landlord due to the violation by Landlord or any tenant of the terms and
conditions of any lease relating to the Project; (q) any compensation paid to
clerks, attendants or other persons in commercial concessions operated by
Landlord; (r) advertising and promotional expenditures, and costs of signs in or
on the Building identifying the owner of the Building or other tenants’ signs;
(s) electric power costs for which any tenant directly contracts with the local
public service company or for which any tenant is separately metered or
sub-metered and pays Landlord directly (provided, however, that if any tenant in
the Building contracts directly for electric power service or is separately
metered or sub-metered during any portion of the relevant period, the total
electric power costs for the Building shall be “grossed up” to reflect what
those costs would have been had each tenant in the Building used the
Building-Standard amount of electric power); (t) tax penalties, fines or
interest incurred as a result of Landlord’s

 

7



--------------------------------------------------------------------------------

negligence, inability or unwillingness to make payments for any tax obligations
related to the Project and/or file any income tax or informational returns when
due; (u) costs arising from Landlord’s charitable or political contributions;
(v) legal fees and other costs of disputes with any Mortgagee (except as the
actions of Tenant may be in issue), Building management or other tenants or
relating to the defense of Landlord’s title to, or interest in, the Project;
(w) costs of any “tap fees” or any sewer or water connection fees for the
benefit of any particular tenant in the Building; (x) costs of any flowers,
gifts, balloons, etc. provided to any entity whatsoever, including, but not
limited to, Tenant, other tenants, employees, vendors, contractors, prospective
tenants and agents; (y) costs of any “tenant relations” parties, events or
promotion not consented to by an authorized representative of Tenant in writing;
(z) management fees and expenses in excess of the amounts set forth in Paragraph
4.3.8; (aa) the value or lost income to Landlord of any space in the Project
which is utilized for an on-site management office; (bb) any accrued and
unfunded pension or other benefits of any personnel of Landlord; (cc) any amount
paid to any affiliate of Landlord to the extent such amount is in excess of the
amount which would be paid in the absence of such relationship; (dd) the cost of
any large-scale abatement of Hazardous Materials, if the presence of such
Hazardous Materials in, on or about the Project was not caused by Tenant, its
agents, employees, contractors, licensees, invitees or subtenants, and provided,
however, that Operating Expenses may include the costs attributable to those
actions taken by Landlord in connection with the ordinary operation and
maintenance of the Project, including costs incurred in removing limited amounts
of Hazardous Materials from the Project when such removal is directly related to
such ordinary maintenance and operation; and (ee) any entertainment, dining or
travel expenses of Landlord for any purpose. There shall be no duplication of
costs or reimbursements and in no event shall Landlord collect from tenants of
the Project more than one hundred percent (100%) of the costs actually incurred
by Landlord in connection with Operating Expenses.

4.4 Adjustment of Base Operating Expenses. In the event that, after the
Commencement Date, any service provided by Landlord is discontinued, and if the
cost of such service was included in Operating Expenses, then, for the purpose
of determining Tenant’s Proportionate Share of any increases in Operating
Expenses over Base Operating Expenses with respect to periods from and after the
date on which such service is discontinued, the Base Operating Expenses shall be
adjusted to exclude the cost of such service. Landlord will also equitably
adjust the Operating Expenses with respect to the Comparison Year in which any
such service is discontinued. By way of explanation and clarification, but not
by way of limitation, if Tenant exercises its right under Paragraph 8.1.3 of
this Lease to contract separately and directly for the provision of cleaning and
janitorial services to the portion of the Premises containing the Data Center,
then, for the purpose of determining Tenant’s Proportionate Share of any
increases in Operating Expenses over Base Operating Expenses with respect to
periods from and after the date on which Landlord ceases to provide such service
to the Data Center, the Base Operating Expenses shall be adjusted to exclude the
cost during the Base Expense Year of providing cleaning and janitorial services
to the portion of the Premises containing the Data Center.

4.5 Taxes. The term “Taxes” shall mean all taxes and assessments and
governmental charges whether federal, state, county or municipal, and whether
they be by taxing or management districts, community improvement districts,
business improvement districts, transit districts or authorities presently
taxing or by others, subsequently created or otherwise, and any other taxes and
assessments attributable to the Building and the Project (or their operation),
and any expenses, including fees and disbursements of attorneys, tax
consultants, arbitrators, appraisers, experts and other witnesses, incurred by
Landlord in contesting any taxes or assessments of all or any part of the
Project. The term “Taxes” shall not include any gross income taxes, excess
profit taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, state income taxes and other taxes to the extent
applicable to Landlord’s income or profits. If the present method of taxation
changes so that in lieu of the whole or any part of any Taxes levied on the
Project or Building, there is levied on Landlord a capital tax directly on the
rents received therefrom or a franchise tax, assessment, or charge based, in
whole or in part, upon such rents for the Building, then all such taxes,
assessments or charges, or the part thereof so based, shall be deemed to be
included within the term “Taxes” for the purposes hereof. Taxes in Georgia are
currently assessed and paid on a calendar year basis. However, Landlord and
Tenant have agreed that the Base Tax Year and any subsequent Comparison Year
will be the fiscal period from each July 1 through June 30 of the following
calendar year. Therefore, for purposes of this Lease, Taxes for any particular
July 1 through June 30 fiscal period shall include one-half ( 1/2) of the annual
amount of Taxes for each partial calendar year falling within such fiscal
period. By way of illustration of the foregoing, the Taxes attributable to the
Base Tax Year (i.e., the Base Taxes) shall equal one-half ( 1/2) of the total
Taxes for calendar year 2005, plus one-half ( 1/2) of the total Taxes for
calendar year 2006, irrespective of when such Taxes are actually due and
payable.

 

8



--------------------------------------------------------------------------------

4.6 Comparison Year. The term “Comparison Year” shall mean: (a) with respect to
Taxes, each twelve (12) month fiscal period (i.e., July 1 through June 30)
commencing subsequent to the Base Tax Year; and (b) with respect to Operating
Expenses, each twelve (12) month fiscal period (i.e., July 1 through June 30)
commencing subsequent to the Base Expense Year.

4.7 Payment of Operating Expenses and Taxes. If in any Comparison Year, the
Operating Expenses paid or incurred for such Comparison Year shall exceed the
Base Operating Expenses, and/or the Taxes paid or incurred for such Comparison
Year shall exceed the Base Taxes, Tenant shall pay as Additional Rent for each
such Comparison Year, Tenant’s Proportionate Share of such excess as and when
specified below. Notwithstanding anything to the contrary in this Lease or this
Paragraph 4, Base Taxes and Base Operating Expenses shall be determined
separately from one another and Tenant’s Proportionate Share of said excess for
Operating Expenses shall be calculated and determined separately from Tenant’s
Proportionate Share of said excess for Taxes.

4.8 Estimates of Operating Expenses and Taxes. Prior to the actual determination
of the Operating Expenses and Taxes for the Comparison Year, Landlord may, if it
so elects and at any time or from time to time during such Comparison Year,
estimate the amount of such Operating Expenses and Taxes that will be paid or
incurred in such year and Tenant’s Proportionate Share of any increases in
Operating Expenses over Base Operating Expenses and increases in Taxes over Base
Taxes with respect to such Comparison Year (taking into account the applicable
cap pursuant to Paragraph 4.14 of this Lease). However, Landlord shall not
modify its original estimate of Operating Expenses and Taxes for a particular
Comparison Year more than two (2) times during such Comparison Year. If, in the
reasonable estimation of Landlord, the Operating Expenses for the Comparison
Year will exceed the Base Operating Expenses, and/or the Taxes for the
Comparison Year will exceed the Base Taxes, Landlord may give Tenant written
notice of the amount of such estimated excess and the amount of such excess that
will be due each month from Tenant, together with, if requested by Tenant,
reasonably detailed documentation supporting such estimate. In such event,
Tenant shall, subsequent to receipt of such written notice, pay monthly Tenant’s
Proportionate Share of such excess at the same time and in the same manner as
Base Rental is due from Tenant hereunder. Landlord shall use commercially
reasonable efforts to provide to Tenant its initial estimate of increases in
Operating Expenses and Taxes for each Comparison Year on or before the first
(1st) day of such Comparison Year.

4.9 Annual Reconciliation. An annual statement (the “Statement”) of Operating
Expenses and Taxes for each Comparison Year, and of Tenant’s Proportionate Share
of any increases in Operating Expenses over Base Operating Expenses and
increases in Taxes over Base Taxes with respect to such Comparison Year (taking
into account the applicable cap pursuant to Paragraph 4.14 of this Lease), shall
be prepared by Landlord pursuant to generally accepted accounting principles,
consistently applied, and shall be binding upon Tenant, except as set forth in
Paragraph 4.11 below. Landlord shall endeavor to deliver the initial Statement
for each Comparison Year within ninety (90) days after the last day of the
Comparison Year to which such Statement relates. If the total amount Tenant
actually paid for estimated increases in Operating Expenses over Base Operating
Expenses and estimated increases in Taxes over Base Taxes is less than Tenant’s
Proportionate Share of the actual increases, Tenant shall pay to Landlord as
Additional Rent in one lump sum the difference between the total amount actually
paid by Tenant for such Comparison Year and the amount Tenant should have paid
pursuant to Paragraph 4.7 above; this lump sum payment shall be made within
thirty (30) days after receipt of the Statement; or if the total amount Tenant
actually paid for estimated increases in Operating Expenses over Base Operating
Expenses and estimated increases in Taxes over Base Taxes is more than Tenant’s
Proportionate Share of the actual increases, then Landlord shall, at its option:
(a) credit such amount against the next monthly installment of Rent; or
(b) remit the excess to Tenant within thirty (30) days after the issuance of the
Statement. The failure of Landlord to timely furnish the Statement for any
Comparison Year shall not preclude Landlord or Tenant from enforcing its rights
under this Paragraph 4. In addition, Landlord shall have the right to modify any
Statement after such Statement has been delivered to Tenant to correct any
errors or reflect any new information received by Landlord with respect to
Operating Expenses or Taxes shown on such Statement by delivery to Tenant of a
revised statement (the “Revised Statement”), and if such Revised Statement shows
an amount due from Tenant to Landlord, or a refund due from Landlord to Tenant,
Tenant shall pay, or Landlord shall refund, such additional amount in accordance
with this Paragraph 4.9.

 

9



--------------------------------------------------------------------------------

4.10 Prorations. If the Commencement Date is other than July 1 or if the Lease
Expiration Date is other than June 30, Tenant’s Proportionate Share of any
increase in Operating Expenses and Taxes for such fiscal year shall be prorated
based upon a thirty (30) day month. Even if the Term has expired, and Tenant has
vacated the Premises when the final determination is made of Tenant’s
Proportionate Share of any increase in Operating Expenses and Taxes for the
fiscal year in which this Lease expires, Tenant shall pay any increase due over
the estimated amount paid and conversely any overpayment made shall be rebated
by Landlord to Tenant, all as specified above. The provisions of Paragraph 4
shall survive the expiration or earlier termination of this Lease.

4.11 Audit. Tenant shall have the right to have Landlord’s books and records
pertaining to Operating Expenses for the Base Expense Year and Taxes for the
Base Tax Year, or Operating Expenses and Taxes for any Comparison Year during
the Term of this Lease, reviewed, copied (provided Landlord is reimbursed for
the cost of such copies) and audited (“Tenant’s Audit”), provided that: (a) such
right shall not be exercised more than once during any calendar year; (b) if
Tenant elects to conduct Tenant’s Audit, Tenant shall provide Landlord with
written notice thereof (“Tenant’s Audit Notice”) no later than: (i) with respect
to either the Base Expense Year or the Base Tax Year, six (6) months following
Tenant’s receipt of the initial Statement for the first (1st) Comparison Year;
or (ii) with respect to any Comparison Year, six (6) months following Tenant’s
receipt of the Statement (or any Revised Statement) for the year to which
Tenant’s Audit will apply; (c) Tenant shall have no right to conduct Tenant’s
Audit if, either at the time of Tenant’s Audit Notice or at any time during
Tenant’s Audit, an Event of Default exists under this Lease; (d) no subtenant
shall have any right to conduct an audit and no assignee shall conduct an audit
for any period during which such assignee was not in possession of the Premises;
(e) conducting Tenant’s Audit shall not relieve Tenant from the obligation to
pay Tenant’s Proportionate Share of increases in Operating Expenses and Taxes,
as billed by Landlord, pending the outcome of such audit; (f) Tenant’s right to
conduct such audit for the Base Expense Year, the Base Tax Year and any
Comparison Year shall expire, with respect to the Base Expense Year and the Base
Tax Year, six (6) months following Tenant’s receipt of the initial Statement for
the first Comparison Year, and, with respect to any Comparison Year, six
(6) months following Tenant’s receipt of the Statement (or any Revised
Statement) for such year, and if Landlord has not received Tenant’s Audit Notice
within the applicable period, Tenant shall have waived its right to conduct
Tenant’s Audit for the Base Expense Year, the Base Tax Year or such Comparison
Year, as the case may be; (g) Tenant’s Audit shall be conducted by an auditor
whose compensation is not contingent upon the results of Tenant’s Audit or the
amount of any refund received by Tenant, and who is not employed by or otherwise
affiliated with Tenant, except to the extent that such auditor has been engaged
by Tenant to conduct Tenant’s Audit; (h) Tenant’s Audit shall be conducted at
Landlord’s office where the records of the year in question are maintained by
Landlord (which shall be within the continental United States), during
Landlord’s normal business hours; (i) Tenant’s Audit shall be completed within
ninety (90) days after the date of Tenant’s Audit Notice, and a complete copy of
the results thereof shall be delivered to Landlord within one hundred twenty
(120) days after the date of Tenant’s Audit Notice; and (j) Tenant’s Audit shall
be conducted at Tenant’s sole cost and expense. If Tenant’s Audit is completed
and submitted to Landlord in accordance with the requirements of this Paragraph,
and if Landlord and Tenant cannot mutually agree upon the results of Tenant’s
Audit, either party shall have the right to pursue arbitration in accordance
with the procedures set forth on Exhibit “B” attached hereto and by this
reference made a part hereof. If such audit shall ultimately result in Landlord
and Tenant agreeing (or the arbitration deciding) that Landlord has overstated
the Operating Expenses and Taxes for the year audited and Landlord has not
previously credited or reimbursed Tenant therefor, Landlord shall reimburse
Tenant for any overpayment of Tenant’s Proportionate Share of such increases in
Operating Expenses and Taxes. If such audit shall ultimately result in Landlord
and Tenant agreeing (or the arbitration deciding) that Landlord has overstated
the Operating Expenses and Taxes for the year audited by more than five percent
(5%), Landlord shall also reimburse Tenant for Tenant’s actual, reasonable cost
incurred in conducting Tenant’s Audit (not to exceed $5,000.00). Such
reimbursements shall be made within thirty (30) days after Landlord’s receipt of
documentation reasonably acceptable to Landlord reflecting the cost of Tenant’s
Audit.

4.12 Returned Checks. Should Tenant present a check to Landlord that is returned
by Tenant’s bank for any reason, Tenant agrees to pay a service charge not to
exceed $25.00 or two percent (2%) of the face amount of the check, whichever is
greater, plus an amount equal to any fee charged to Landlord as a result of the
check being returned. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly Rent herein stipulated shall be deemed to be other than
a payment on account, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment of Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided in this Lease.

 

10



--------------------------------------------------------------------------------

4.13 Acceptance of Payment. At all times when Landlord directs Tenant to pay
Rent to a “lockbox” or other depository whereby checks issued in payment of Rent
are initially cashed or deposited by a person or entity other than Landlord
(albeit on Landlord’s authority) (collectively, a “Depository”), then Landlord
shall not be deemed to have accepted such payment if (and only if) within ten
(10) days after the Depository receives such payment, Landlord refunds (or
attempts to refund) such payment to Tenant. For the purpose of determining
whether or not Tenant has made any payment of Rent within the applicable time
period required by this Lease, any such payment shall be deemed to have been
received by Landlord on the date that such payment arrives at the Depository (if
Landlord has then directed Tenant to pay Rent to such Depository); provided,
however, that nothing contained in this sentence shall override the first
sentence of this Paragraph 4.13 with respect to the determination of when
Landlord has accepted a payment.

4.14 Cap on Controllable Operating Expenses. For the purpose of calculating
Tenant’s Proportionate Share of increases in Operating Expenses, “Controllable
Operating Expenses” (as hereinafter defined) for the first Comparison Year
(i.e., the period from July 1, 2006, through June 30, 2007), and each Comparison
Year thereafter, shall not increase by more than the lesser of: (a) the actual
increase in Controllable Operating Expenses over the Controllable Operating
Expenses for the preceding Comparison Year [or, with respect to the first
(1st) Comparison Year, over the Controllable Operating Expenses for the Base
Expense Year]; or (b) five percent (5%) over the amount of the Controllable
Operating Expenses for the preceding Comparison Year [or, with respect to the
first (1st) Comparison Year, over the amount of the Controllable Operating
Expenses for the Base Expense Year]. As used herein, the term “Controllable
Operating Expenses” means all Operating Expenses other than Taxes, insurance,
utilities, management fees, costs subject to government regulation, such as
minimum wages, and all costs incurred to comply with new or revised Legal
Requirements. By way of illustration of the foregoing, with respect to the
Comparison Year covering the period from July 1, 2006, through June 30, 2007,
the Controllable Operating Expenses shall not exceed the amount determined by
the following formula, when “X” equals the actual amount of the Controllable
Operating Expenses for the Base Expense Year:

X times 1.05 = maximum amount of Controllable Operating Expenses with respect to
the Comparison Year covering the period from July 1, 2006, through June 30,
2007.

Thus, if Controllable Operating Expenses for the Base Expense Year are $4.00 per
rentable square foot, the maximum amount of Controllable Operating Expenses with
respect to the Comparison Year covering the period from July 1, 2006, through
June 30, 2007, would be $4.00 x 1.05 = $4.20 per rentable square foot.

5. INTENTIONALLY OMITTED.

6. USE OF PREMISES. Tenant shall use the Premises solely for Tenant’s Permitted
Uses and Tenant shall not use or permit the use of the Premises, Building or
Project for any other purpose or purposes whatsoever without the prior written
consent of Landlord. Tenant shall not use the Premises for any Prohibited Uses
or illegal purpose, or violate any Legal Requirements, or create or allow to
exist any nuisance or trespass, or do any act in or about the Premises, or bring
anything onto or in the Premises or the Building which will in any way increase
the rate of insurance on the Premises or the Building, deface or injure the
Premises or the Building or overload the floor of the Premises.

7. COMPLIANCE WITH LAWS.

7.1 Landlord’s Compliance. During the Term of this Lease, Landlord shall comply
with (or cause to be complied with) all Legal Requirements which are not the
obligation of Tenant to the extent non-compliance would impair Tenant’s use of
the Premises for Tenant’s Permitted Uses. Landlord shall be responsible for
making any modifications to the Project and Building, including the Common
Areas, but excluding the Premises except as otherwise expressly set forth in
this Lease, required pursuant to any Legal Requirements. Unless Tenant is
responsible for such costs as set forth elsewhere in this Lease, the costs of
compliance with Legal Requirements by Landlord and any modifications to the
Project and/or the Building made by Landlord pursuant to the provisions of this
Paragraph shall be at Landlord’s expense; however, all or portions of such
expense may be included in Operating Expenses as set forth in this Lease.

 

11



--------------------------------------------------------------------------------

7.2 Tenant’s Compliance. Tenant shall comply with all Legal Requirements
regarding the Premises and shall promptly comply with all governmental orders
and directives for the correction, prevention and abatement of nuisances in,
upon or connected with the Premises, all at Tenant’s sole expense. Tenant
warrants that all Alterations and/or Leasehold Improvements made by Tenant or
Tenant’s employees, agents or contractors, either prior to Tenant’s occupancy of
the Premises, under the Existing Sublease or at any time during the Term of this
Lease, will comply with all Legal Requirements. In addition, Tenant warrants
that its use of the Premises will be in compliance with all Legal Requirements.
During the Term of this Lease, Tenant shall, at Tenant’s sole cost and expense,
be responsible for making any modifications to the Premises that may be required
pursuant to any Legal Requirements. If, as a result of Tenant’s use of the
Premises, or the making of any Alterations by Tenant, Landlord shall be required
to make any additions, alterations or improvements to any part of the Project in
order to comply with any Legal Requirements, Tenant shall reimburse Landlord
upon demand for the costs incurred by Landlord to effect such compliance.

7.3 Mutual Indemnity. Landlord shall indemnify, defend and hold Tenant harmless
from and against any claims, losses or causes of action to the extent arising
out of Landlord’s failure to comply with the provisions of Paragraph 7.1 above.
Tenant shall indemnify, defend and hold Landlord harmless from and against any
claims, losses or causes of action to the extent arising out of Tenant’s failure
to comply with the provisions of Paragraph 7.2 above. The indemnities set forth
in this Paragraph shall survive the expiration or earlier termination of this
Lease.

8. STANDARD SERVICES TO TENANT.

8.1 Services Provided. Landlord shall provide services, and operate and maintain
the Project, in accordance with specifications and processes consistent with
Comparable Buildings. However, Landlord shall not be obligated to provide any
specific services other than the services specified in this Paragraph 8.1.
Landlord shall provide, subject to Legal Requirements and limitations contained
in any governmental controls now or hereafter imposed, or “Force Majeure” (as
hereinafter defined) and subject to temporary cessation for reasonable
necessity, the following services:

8.1.1 Heating and air-conditioning service when necessary within temperature
ranges for normal office use during Normal Building Hours. If the level of
occupancy of the Premises, or any machinery or equipment which generates
abnormal heat, creates unusual demands on the air-conditioning or heating system
serving the Premises, Landlord shall provide Tenant with written notice thereof.
If Tenant does not, within thirty (30) days after receipt of such notice from
Landlord, take such steps, at Tenant’s expense, as shall be necessary to cease
such adverse effect on the air-conditioning or heating system, Landlord shall
have the right to install supplemental air-conditioning or heating units in the
Premises, and the reasonable, out-of-pocket costs actually incurred by Landlord
with respect to such supplemental units (including the cost of acquisition,
installation, operation, use and maintenance thereof) shall be paid by Tenant to
Landlord in advance or on demand as Additional Rent.

8.1.2 Electric current for Building Standard tenant lighting and small business
machinery only from electric circuits designated by Landlord for Tenant’s use.
Landlord represents that, as of the Effective Date, the gross electrical
capacity of the Building is twenty-three (23) watts per usable square foot of
office space in the Premises. Such capacity includes both tenant loads and
non-tenant loads (such as HVAC, Common Area lighting, etc.). Landlord shall not
be required to furnish and Tenant shall not utilize electrical power for any
equipment which has electrical consumption in excess of the electrical capacity
available for Tenant loads. Tenant will not use any electrical equipment which
in Landlord’s reasonable opinion will overload the wiring installations or
interfere with the reasonable use thereof by other users in the Building.
Landlord acknowledges that Tenant has installed a supplemental HVAC system which
serves the Data Center. Based on historic consumption figures, Landlord agrees
that such supplemental HVAC system does not utilize electrical power in excess
of the electrical capacity available for Tenant loads in the Building. Tenant
will not, without Landlord’s prior written consent in each instance, make any
alteration or addition to the electrical system in the Premises or Building. If
any additional circuitry or wiring is required by Tenant, and Landlord approves
the installation of the same in writing, such work shall be performed at
Tenant’s expense by Landlord’s electricians or under Landlord’s control and
supervision, and Tenant shall pay Landlord the reasonable costs of such
additional work as billed.

 

12



--------------------------------------------------------------------------------

8.1.3 General cleaning and janitorial service five (5) times per week, exclusive
of Holidays, pursuant to the Cleaning Specifications attached hereto as Exhibit
“E.” Landlord, however, expressly reserves the right to modify such Cleaning
Specifications, provided that the quality and frequency remain substantially the
same as those contemplated by Exhibit “E.” Notwithstanding the foregoing, Tenant
shall have the right to contract separately and directly for the provision of
cleaning and janitorial services to the portion of the Premises containing
Tenant’s Data Center, provided that the quality and frequency of any such
service contracted for by Tenant are at least equal to the level of cleaning and
janitorial service contemplated by Exhibit “E.”

8.1.4 Reasonable quantities of cold water (and, where appropriate, hot water) in
the core lavatories, toilets and water fountains. If Tenant requires water for
any other purposes, Tenant shall pay the cost of bringing water to the Premises.

8.1.5 Landlord shall provide non-attended passenger elevator service to each
floor of the Premises during Normal Building Hours and shall have at least one
(1) elevator available at all times to provide Tenant with twenty-four hour
access to all floors of the Premises seven (7) days per week. Landlord shall use
reasonable efforts to ensure that all elevators in the Building are working
during Normal Building Hours.

8.1.6 The Base Rental does not include any charge to Tenant for the furnishing
of any HVAC to the Premises during any periods other than Normal Building Hours.
If Tenant desires any such service at times other than during Normal Building
Hours with respect to one or more of the HVAC zones within the Premises, Tenant
shall deliver notice to Landlord requesting such service by the time prescribed
in the Rules and Regulations; provided, however, that Landlord shall use
reasonable efforts to arrange such service on such shorter notice as Tenant
shall provide. If Landlord furnishes HVAC service at times other than during
Normal Building Hours at the request of Tenant, Tenant shall reimburse Landlord
for the reasonable, out-of-pocket costs actually incurred by Landlord in
providing such HVAC service, including, without limitation, utility and labor
costs.

8.1.7 Except in the case of an emergency, Tenant shall have access to and use of
the Premises twenty-four (24) hours per day, seven (7) days per week, including
Holidays.

8.2 Interruption of Services. In the event of any failure to furnish, or any
stoppage of, the following specified services for a period in excess of five
(5) consecutive Business Days, and if: (a) such failure to furnish or stoppage
is caused by the negligence or willful misconduct of Landlord or by the failure
of Landlord to commence and diligently pursue repairs for which Landlord is
responsible under this Lease; (b) such interruption results in at least one
(1) whole floor of the Building becoming untenantable; and (c) Tenant actually
ceases to occupy at least one (1) whole floor of the Building as a result
thereof, Tenant shall be entitled to a prorata abatement of Rent (as described
below) which shall commence on the sixth (6th) Business Day (and shall not be
retroactive) and shall continue for the remainder of the period of such failure
to furnish or stoppage of such specified services. As used in the immediately
preceding sentence, the specified services are: electricity, heating,
ventilating and air conditioning, water and elevator service. Any abatement of
Rent to which Tenant is entitled pursuant to this Paragraph 8.2 shall be in
proportion to the aggregate rentable square footage of each whole floor of the
Building which Tenant actually ceases to occupy as a result of a failure to
furnish, or stoppage of, the specified services. In no event shall any portion
of any floor of the Building which Tenant partially ceases to occupy be taken
into account for purposes of determining the amount of any abatement of Rent to
which Tenant is entitled pursuant to this Paragraph 8.2.

9. COMMUNICATIONS SERVICES. Tenant acknowledges and agrees that: (a) Landlord
has made no warranty or representation to Tenant with respect to the
availability of any communications services, or the quality, reliability or
suitability thereof; (b) Landlord shall have no liability or responsibility for
any failure or inadequacy of such services, any equipment or facilities used in
the furnishing thereof, or any act or omission of the provider of any such
services, or of its agents, employees, representatives, officers or contractors;
(c) Landlord shall have no responsibility or liability for the installation,
alteration, repair, maintenance, furnishing, operation, adjustment or removal of
any such services, equipment or facilities; and (d) any contract or other
agreement between Tenant and the provider of any such services shall be
independent of this Lease, the obligations of Tenant hereunder and the rights of
Landlord hereunder and, without limiting the foregoing, no default or failure of
the provider of any such services with respect to any such services, equipment
or facilities, or under any contract or agreement relating thereto, shall have
any effect on this Lease, give to Tenant any offset or defense to the full and
timely performance of its obligations hereunder, entitle Tenant to any abatement
of Rent or any other payment required to be made by Tenant hereunder, constitute
any actual or constructive eviction of Tenant or otherwise give rise to any
other claim of any nature against Landlord.

 

13



--------------------------------------------------------------------------------

10. LIABILITY OF LANDLORD. Except to the extent resulting from the willful
misconduct or gross negligence of Landlord, its agents, representatives,
contractors, vendors, employees or invitees, Landlord shall not be liable to
Tenant in any manner whatsoever for failure or delay in furnishing any service
provided for in this Lease, and no such failure or delay to furnish any service
or services by Landlord shall be an actual or constructive eviction of Tenant,
nor shall any such event entitle Tenant to any compensation, abatement or
diminution of Rent, relieve Tenant from any of its obligations under this Lease
or the prompt and punctual performance of each and all of the covenants to be
performed herein by Tenant, or impose any liability upon Landlord by reason of
inconvenience to Tenant, or interruption of Tenant’s business, or otherwise, nor
shall Landlord be liable to Tenant for damage to person or property caused by
defects in the cooling, heating, electric, water, elevator or other apparatus or
systems, or by water discharged from sprinkler systems, if any, in the Building,
nor shall Landlord be liable to Tenant for the theft or loss of any property of
Tenant whether from the Premises or any part of the Building or Project.
Landlord agrees to make reasonable efforts to protect Tenant from interference
or disturbance by third persons, including other tenants; however, Landlord
shall not be liable for any such interference or disturbance, whether caused by
another tenant or tenants or any other person, nor shall Tenant be relieved from
any obligation under this Lease because of such interference or disturbance.
Landlord may comply with voluntary controls or guidelines promulgated by any
governmental entity relating to the use or conservation of energy, water, gas,
light or electricity or the reduction of automobile or other emissions without
creating any liability of Landlord to Tenant under this Lease, provided that the
Premises are not thereby rendered untenantable. Notwithstanding any contrary
provision herein, Landlord shall not be liable under any circumstances for
injury or damage to, or interference with, Tenant’s business, including, but not
limited to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring.

11. REPAIRS.

11.1 Repairs by Landlord. Landlord shall repair and maintain the roof,
foundation, floor slabs, masonry walls, columns, structural steel and other
structural elements of the Building, the Building Systems and the Common Areas
in good condition and repair consistent with the standards of Comparable
Buildings in the market in which the Project is located, but taking into
consideration the age of the Building, unless the condition requiring such
maintenance is caused in part or in whole by the act, neglect, fault or omission
of any duty by Tenant, its agents, servants, employees or invitees, in which
case Tenant shall pay Landlord the reasonable cost of such maintenance or
repairs. Additionally, Landlord shall repair and/or replace as necessary:
(a) all lamps, starters and ballasts for Building Standard lighting fixtures
within the Premises; and (b) any damage or injury of whatever nature done to the
Premises by Landlord, its agents, representatives, contractors, vendors,
employees or invitees, or resulting from a breach by Landlord of its obligations
under this Lease. No compensation or claim or diminution of Rent will be allowed
or paid by Landlord by reason of inconvenience, annoyance or injury to business,
arising from the necessity of repairing the Premises or any portion of the
Premises or Project, however the necessity may occur, as determined in the sole
discretion of Landlord. Landlord shall have no obligation to replace or repair
Tenant’s Property, and shall not be liable for any failure to make any repairs
or to perform any maintenance required of Landlord hereunder, unless such
failure shall persist for an unreasonable period of time after written notice of
the need for such repairs or maintenance is given to Landlord by Tenant in
accordance with the Notices provision of this Lease.

11.2 Repairs by Tenant. With the exception of those items set forth in this
Lease that are required to be repaired by Landlord, Tenant shall, at its sole
cost and expense, make all repairs which are reasonably necessary to keep the
Premises (including, without limitation, any Specialty Improvements and any
supplemental service systems or facilities of the Premises over and above the
Building Systems), and any portion of the Building or Project under Tenant’s
exclusive control, in good condition and repair, except for normal wear and
tear, loss by fire or other casualty and Condemnation. Tenant further agrees
that, except with respect to normal wear and tear, and loss by fire or other
casualty (which is addressed in Paragraph 17 below), all damage or injury of
whatever nature done to the Premises, the Building or the Project by Tenant or
Tenant’s agents, representatives, contractors, vendors, employees or invitees,
shall be repaired by Tenant at its sole cost and expense. In addition, Tenant
shall bear the reasonable out-of-pocket cost of labor and materials for any
replacement by Landlord of lamps, starters and ballasts for Non-Building
Standard lighting fixtures installed within the Premises.

 

14



--------------------------------------------------------------------------------

12. LANDLORD’S RIGHT TO ENTER PREMISES.

12.1 Landlord’s Right to Enter to Make Repairs and Provide Services. Landlord
and its agents, employees and independent contractors, or any lessor or
Mortgagee or any other party designated by Landlord, and their respective
agents, shall have the right to enter the Premises at any time in the event of
an emergency (in such event of emergency, Landlord shall have the right to use
any means that Landlord may deem proper to open the doors in and to the
Premises), and at reasonable hours in all other cases to perform maintenance and
make repairs, additions, alterations and improvements that are required by this
Lease, to provide the services to be provided by Landlord under this Lease, to
post notices of non-responsibility (where applicable) and to inspect the
Premises to ascertain that Tenant is complying with all of its covenants and
obligations hereunder. Landlord shall also have the right to enter the Premises
at reasonable hours to install, maintain, repair and replace pipes, wires,
cables, duct work, conduit and utility lines through hung ceiling space and
column space within the Premises and to repair the Premises or alter, improve or
repair the Building, or to make structural alterations, repairs or improvements
to the Building or the Building Systems. During such time as work is being
carried on in or about the Premises by Landlord, payments of Rent provided
herein shall not abate and Tenant waives any claim or cause of action against
Landlord for damages by reason of interruption of Tenant’s business or loss of
profits therefrom because of the prosecution of any such work or any part
thereof.

12.2 Landlord’s Right to Enter to Exhibit Premises. Landlord and its agents,
employees and independent contractors, and any lessor or Mortgagee or any other
party designated by Landlord, and their respective agents, shall have the right
to enter the Premises at reasonable hours to exhibit the Premises to prospective
purchasers, lenders or tenants, to a current or prospective Mortgagee, to ground
or underlying lessors or insurers, and to their respective agents and
representatives, or others; provided, however, that Landlord shall not exhibit
the Premises to prospective tenants prior to the last nine (9) months of the
Term. Landlord shall, except in case of an emergency, afford Tenant such prior
oral notification of an entry into the Premises for the purpose of exhibiting
the Premises to any such party described in this Paragraph 12.2 as shall be
reasonably practicable under the circumstances.

12.3 Condition of Entry. Landlord shall provide Tenant with not less than 24
hours’ oral notice to the on-site office manager of Tenant prior to entering the
Premises for any reason other than for the provision of routine janitorial and
window cleaning services, in the case of emergencies or to show the Premises to
any of the parties described in Paragraph 12.2 of this Lease [including, during
the last nine (9) months of the Term, prospective tenants]. Landlord agrees to
use reasonable efforts to minimize any interference with Tenant’s business
caused by any entry pursuant to Paragraphs 12.1 or 12.2 above. Except in the
case of emergencies, or in the event Landlord is required to make repairs,
alterations, additions or improvements inside the Data Center pursuant to any
Legal Requirements, as set forth in Paragraph 39.4.2 of this Lease, neither
Landlord, nor Landlord’s agents, representatives, contractors, vendors,
employees, invitees, lessors or Mortgagees shall have the right to enter the
Data Center at any time for any purpose (whether pursuant to Paragraphs 12.1 or
12.2 above, or any other provision of this Lease, including those relating to
the provision of services by Landlord). Except in the case of emergencies,
Landlord hereby agrees not to enter the Data Center unless accompanied by an
authorized employee or agent of Tenant. Unless Tenant vacates the Premises or
ceases to use the Data Center, Tenant shall staff the Data Center with at least
one (1) such authorized employee or agent twenty-four (24) hours per day, seven
(7) days per week, including Holidays. In the event an emergency situation
occurs which, in Landlord’s reasonable judgment, requires Landlord to enter the
Data Center, and if Landlord is unable to obtain access to the Data Center from
an authorized employee or agent of Tenant, Landlord shall have the right to use
any means necessary to enter the Data Center (forcibly, if necessary) in order
to address such emergency situation. Landlord shall have no liability, and
Tenant hereby waives any and all rights of recovery, claims, actions or causes
of action against Landlord, in connection with any such emergency entry into the
Data Center under this Paragraph 12.3, as well as for any damage alleged to have
resulted therefrom (including, without limitation, damage to any entrance, door
or other portions of the Premises alleged to have been damaged as a result of
such entry by Landlord). If Landlord exercises any right it has under this Lease
to enter the Data Center without being accompanied by an authorized employee or
agent of Tenant, Landlord shall inform Tenant of such entry, and of any
activities conducted by Landlord in the Data Center during such entry, as soon
as practicable.

 

15



--------------------------------------------------------------------------------

13. ALTERATIONS.

13.1 Tenant’s Alterations.

13.1.1 Tenant shall not make any Alterations, other than Decorative Alterations
not visible from the exterior of the Premises, without Landlord’s prior consent,
which consent shall not be unreasonably withheld, conditioned or delayed if such
Alterations: (a) are non-structural and do not materially affect any Building
Systems, other than the distribution of such Building Systems; (b) affect only
the Premises, and are not visible from outside of the Premises; (c) do not
affect the certificate of occupancy issued for the Building or the Premises; and
(d) do not violate any Legal Requirements. If Landlord approves any such
Alterations, Landlord shall be entitled to post and record appropriate notices
of non-responsibility (where applicable). Tenant shall request Landlord’s
consent to any Alterations not less than ten (10) days (or such additional time
as may be necessary under applicable Legal Requirements to afford Landlord the
opportunity of posting and recording appropriate notices of non-responsibility)
prior to the commencement of work on such Alterations. Landlord may impose, as a
condition of its consent to any and all Alterations, such reasonable
requirements as Landlord may deem desirable, except that: (i) Tenant shall be
allowed to competitively bid all construction work, including the general
contractor work; (ii) Landlord shall not specify any sole-source contractors or
subcontractors; and (iii) Tenant, and its vendors and contractors performing any
Alterations, shall have, at no charge, complete and unrestricted access to and
use of the Premises, the Building and all Common Areas, including, without
limitation, the parking areas, loading docks, elevators, construction hoists
staging areas, electrical service and other utilities (provided, however, that,
to the extent the cost of any such electrical service or other utilities may be
included in Operating Expenses, Tenant shall remain obligated to reimburse
Landlord for such costs as a part of Tenant’s Proportionate Share of increases
in Operating Expenses as set forth herein) during the performance of any such
Alterations. If such Alterations will involve the use of Hazardous Materials or
disturb any Hazardous Materials existing in the Premises, Tenant shall comply
with Landlord’s reasonable rules and regulations concerning such Hazardous
Materials.

13.1.2 Tenant shall give Landlord not less than ten (10) Business Days’ notice
prior to performing any Decorative Alterations, which notice shall contain a
description of such Decorative Alterations. Prior to making any other
Alterations, Tenant, at its expense, shall: (a) submit to Landlord for its
approval detailed plans and specifications (“Alteration Plans”) of such proposed
Alterations (other than Decorative Alterations), and with respect to any
Alterations affecting any of the Building Systems, evidence that the Alterations
have been designed by, or reviewed and approved by, Landlord’s designated
engineer for the affected Building Systems; (b) submit to Landlord for its
approval a copy of a proposal or estimate from Tenant’s contractor indicating
the cost of the proposed Alterations; (c) obtain all permits, approvals and
certificates required under any Legal Requirements; and (d) furnish to Landlord
duplicate original policies or certificates of worker’s compensation (covering
all persons to be employed by Tenant, and Tenant’s contractors and
subcontractors in connection with such Alterations) and commercial general
liability insurance (including property damage coverage) and Builder’s Risk
coverage (as described in Paragraph 13.1.3) all in such form, with such
companies, for such periods and in such amounts as Landlord may reasonably
require, naming Landlord, Landlord’s asset manager and property manager, any
lessor and any Mortgagee as additional insureds. Landlord shall have ten
(10) days after its receipt of all of the items and materials required to be
submitted to Landlord pursuant to the immediately preceding sentence to make its
decision as to whether or not such Alterations shall be approved (which decision
shall be made in accordance with the terms of this Paragraph 13). If Landlord
shall fail to notify Tenant of its decision in writing within such ten (10) day
period, Landlord shall be deemed to have refused its consent to the applicable
Alterations. Whenever Landlord provides any written notice to Tenant refusing to
consent to any Alterations proposed by Tenant, such notice shall include a
reasonably detailed explanation for such refusal. In addition, if Landlord is
deemed to have refused to consent to any Alterations by reason of Landlord’s
failure to notify Tenant in writing of its decision within the aforementioned
ten (10) day period, Tenant may provide Landlord with written notice requesting
an explanation for such refusal, and Landlord shall promptly thereafter provide
to Tenant in writing a reasonably detailed explanation for such refusal.

13.1.3 In the event that Tenant makes any Alterations, prior to the commencement
of such Alterations, Tenant shall provide Landlord with evidence that Tenant’s
general contractor, if any, carries commercial general liability insurance
(including property damage coverage), worker’s compensation insurance, and
“Builder’s Risk” insurance in an amount reasonably approved by Landlord covering
the construction of such Alterations, and such other insurance as Landlord may
require.

 

16



--------------------------------------------------------------------------------

13.1.4 Tenant, at its expense, shall, as and when required, promptly obtain
certificates of partial and final approval of such Alterations required under
any Legal Requirements and shall furnish Landlord with copies thereof, together
with “as-built” Alteration Plans for such Alterations.

13.2 Manner and Quality of Alterations. All Alterations shall be performed:
(a) in a good and workmanlike manner and free from defects; (b) substantially in
accordance with the Alteration Plans, and by contractors approved by Landlord
(such approval not to be unreasonably withheld, conditioned or delayed); and
(c) in compliance with all Legal Requirements, the terms of this Lease and all
construction procedures and regulations then prescribed by Landlord. All
materials and equipment shall be of a quality at least equal to the quality of
the Leasehold Improvements, and no such materials or equipment shall be subject
to any lien or other encumbrance.

13.3 Removal of Tenant’s Property. Tenant’s Property shall remain the property
of Tenant and, subject to the provisions of Paragraph 22 hereof, Tenant may
remove the same at any time on or before the Lease Expiration Date. On or prior
to the Lease Expiration Date, Tenant shall, unless otherwise directed by
Landlord, at Tenant’s expense: (a) remove any Specialty Improvements constructed
after the Effective Date, unless Tenant receives written approval from Landlord
at the time Landlord approves any such Specialty Improvements to surrender such
Specialty Improvements with the Premises; and (b) close up any slab penetrations
in the Premises. Tenant shall not be obligated to remove any Specialty
Improvements which are part of the existing Leasehold Improvements as of the
Effective Date. Tenant shall repair and restore, in a good and workmanlike
manner, any damage to the Premises or the Building caused by Tenant’s removal of
any Alterations or Tenant’s Property, or by the closing of any slab
penetrations, and, upon default thereof, Tenant shall reimburse Landlord for
Landlord’s reasonable, out-of-pocket cost of repairing and restoring such
damage. Any Specialty Improvements and Tenant’s Property not so removed shall be
deemed abandoned, notwithstanding that title to or a security interest in such
personal property may be held by an individual or entity other than Tenant, and
Landlord may remove and dispose of same in any manner it deems proper, in its
sole discretion, and repair and restore any damage caused thereby, at Tenant’s
cost and without accountability to Tenant. Tenant hereby waives and releases any
claim against Landlord arising out of the removal or disposition of such
Specialty Improvements and/or Tenant’s Property, and Tenant hereby agrees to
indemnify and hold Landlord harmless from and against the claims of all third
parties resulting from such removal, provided that such removal is performed by
Landlord with due care. Except as set forth above in this Paragraph 13.3, Tenant
may elect to either: (i) surrender any Alterations with the Premises; or
(ii) remove, at it’s sole cost and expense, any Alterations and repair any
damage to the Premises and/or the Building caused by such removal. If Tenant
fails to repair any damage caused by the removal of any Alterations, Landlord
may do so and may charge the cost thereof to Tenant. All Alterations which
Tenant does not remove from the Premises shall become Landlord’s property upon
expiration or earlier termination of this Lease. Tenant’s obligations under this
Paragraph 13.3 shall survive the expiration or earlier termination of this
Lease.

13.4 Tenant’s Costs. Notwithstanding the foregoing, Tenant shall not be
obligated to pay any amount to Landlord as a fee for Landlord’s review of the
Alteration Plans or the Alterations, or for Landlord’s supervision of the
Alterations. Tenant shall not be obligated to pay any additional charge for
electrical service or other utilities used in connection with any Alterations,
provided, however, that Tenant shall be obligated to pay Tenant’s Proportionate
Share of increases in Operating Expenses, which include, without limitation, the
cost of electricity and other utilities, as set forth in this Lease.

13.5 Tenant’s Equipment. Tenant shall provide notice to Landlord prior to moving
any heavy machinery, heavy equipment, freight, bulky matter or fixtures
(collectively, “Equipment”) into or out of the Building and shall pay to
Landlord any reasonable costs actually incurred by Landlord in connection
therewith. If such Equipment requires special handling, Tenant agrees: (a) to
employ only persons holding all necessary licenses to perform such work; and
(b) all work performed in connection therewith shall comply with all applicable
Legal Requirements.

13.6 Legal Compliance. The approval of Alteration Plans, and consent by Landlord
to the making of any Alterations, do not constitute Landlord’s representation
that such Alteration Plans or Alterations comply with any Legal Requirements.
Landlord shall not be liable to Tenant or any other party in connection with
Landlord’s approval of any Alteration Plans, or Landlord’s consent to Tenant’s
performing any Alterations. In the event Tenant performs any Alterations in the
Premises which require or give rise to governmentally required changes to any
structural portions of the Building, Building Systems or equipment located in
the internal core of the Building or the Common Areas, then Landlord shall make
such changes at Tenant’s cost and expense.

 

17



--------------------------------------------------------------------------------

13.7 Voice and Data Cable. If required by Legal Requirements at the time of
installation, all voice and data cable installed within the Premises or anywhere
else within the Building on or after the Effective Date by or for Tenant shall
be neatly tagged and identified with permanently marked, weather proof labels in
each telephone closet through which cables pass, each antenna bracket, at the
transmission line building entry point, at the interior wall feed-through or any
other transmission line exit point, and at any transmitter combiner, duplexer or
multifeed receive port, with Tenant’s or the applicable provider’s name (as the
case may be), type of line, circuit number, floor where cable originates and
terminates, and such other information as may be reasonably required by
Landlord.

13.8 Floor Load. Tenant shall not place a load upon any floor of the Premises
that exceeds the floor load per square foot which such floor was designed to
carry or which is allowed by applicable building codes. Landlord reserves the
right to reasonably designate the position of all Equipment which Tenant wishes
to place within the Premises, and to place limitations on the weight thereof.
However, Landlord hereby acknowledges that Tenant’s Property currently existing
or installed in the Premises does not violate any weight limitations or
applicable building codes.

14. LIENS. Tenant shall pay or cause to be paid all costs for work done or
claimed to be done by or on behalf of Tenant, or caused to be done by or on
behalf of Tenant, in or about the Premises of a character which will or may
result in liens against Landlord’s interest in the Premises, the Building or the
Project, or any part thereof, and Tenant will keep the same free and clear of
all mechanics’ liens and other liens on account of work done or claimed to be
done for or on behalf of Tenant or persons claiming under Tenant. Tenant hereby
agrees to indemnify Landlord for, and defend and hold Landlord harmless from and
against, all liability, loss, damages, costs or expenses, including reasonable
attorneys’ fees, expenses and court costs incurred in connection with any claims
of any nature whatsoever for work performed for, or materials or supplies
furnished or claimed to be furnished to Tenant, including lien claims of
contractors, laborers or materialmen. Should any such liens be filed or recorded
against the Premises, the Building or the Project with respect to work performed
or claimed to be performed for, or materials supplied to or on behalf of,
Tenant, or should any action affecting the title thereto be commenced, Tenant
shall cause such liens to be released of record within thirty (30) days after
notice thereof. If Tenant desires to contest any such claim of lien, Tenant
shall nonetheless cause such lien to be released of record by bonding off said
lien of record or the posting of adequate security with a court of competent
jurisdiction as may be provided by the mechanics’ lien statutes of the state in
which the Project is located. If Tenant shall be delinquent in paying any charge
for which such a mechanics’ lien or suit to foreclose such a lien has been
recorded or filed and shall not have caused the lien to be released as
aforesaid, Landlord may (but without being required to do so) pay such lien or
claim and costs associated therewith, and the amount so paid, together with
interest thereon at the Interest Rate from the date paid by Landlord until such
sum is repaid by Tenant, together with reasonable attorneys’ fees, expenses and
court costs incurred in connection therewith, shall be immediately due from
Tenant to Landlord as Additional Rent.

15. ASSIGNMENT AND SUBLETTING.

15.1 Transfers.

15.1.1 Tenant shall not, without the prior written consent of Landlord, which
consent shall be granted or denied in accordance with Paragraph 15.2 below,
assign this Lease, permit any assignment of this Lease or any interest hereunder
by operation of law or otherwise, sublet the Premises or any part thereof, or
enter into any license or concession agreements or otherwise permit the
occupancy or use of the Premises or any part thereof by any persons other than
Tenant and its employees (all of the foregoing are hereinafter sometimes
referred to collectively as “Transfers,” and individually as a “Transfer,” and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”). In addition, Tenant shall not, without
the prior written consent of Landlord, which may be withheld for any reason or
for no reason, in the sole and absolute discretion of Landlord, mortgage,
pledge, hypothecate, encumber, or permit any lien to attach to this Lease or any
interest hereunder.

 

18



--------------------------------------------------------------------------------

15.1.2 If Tenant desires Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing, which notice (the “Transfer Notice”) shall include: (a) the
proposed effective date of the Transfer, which shall not be less than thirty
(30) days nor more than nine (9) months after the date of delivery of the
Transfer Notice; (b) a description of the portion of the Premises to be
transferred (the “Transfer Space”); (c) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium” (as defined below), in connection with such Transfer, the name and
address of the proposed Transferee and a copy of all existing executed and/or
proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, provided that Landlord shall
have the right to require Tenant to utilize Landlord’s commercially reasonable
standard consent documents in connection with the documentation of such
Transfer; and (d) current financial statements of the proposed Transferee,
certified by an officer, partner or owner thereof, business credit and personal
references and history of the proposed Transferee and any other information
required by Landlord which will enable Landlord to determine the financial
responsibility, character and reputation of the proposed Transferee, the nature
of such Transferee’s business and the proposed use of the Transfer Space.

15.1.3 Any Transfer, and any mortgage, pledge, hypothecation, encumbrance or
attachment of a lien, made without Landlord’s prior written consent shall, at
Landlord’s option, be null, void and of no effect, and shall, at Landlord’s
option, constitute an Event of Default by Tenant under this Lease. Whether or
not Landlord consents to any proposed Transfer, Tenant shall reimburse Landlord
for any reasonable, out-of-pocket professional fees and expenses (including,
without limitation, attorneys’, accountants’, architects’, engineers’ and
consultants’ fees and expenses) actually incurred by Landlord in connection with
the review of such proposed Transfer. If requested by Landlord, such fees shall
be due and payable to Landlord prior to Landlord’s execution of a consent to the
proposed Transfer.

15.2 Landlord’s Consent.

15.2.1 Landlord shall have fifteen (15) days after its receipt of the Transfer
Notice and all other required and reasonably requested information within which
to make its decision as to whether or not the Transfer shall be approved.
Provided that no Event of Default under this Lease then exists, Landlord shall
not unreasonably withhold, condition or delay its consent to any proposed
Transfer of the Transfer Space to the Transferee on the terms specified in the
Transfer Notice. If Landlord shall fail to notify Tenant of its decision in
writing within such fifteen (15) day period, Landlord shall be deemed to have
refused its consent to the Transfer. If Landlord is deemed to have refused to
consent to such Transfer by reason of Landlord’s failure to notify Tenant in
writing of its election within the aforementioned fifteen (15) day period,
Tenant may provide Landlord with written notice of such failure to respond (the
“Second Transfer Notice”), which, in order to be effective, must clearly,
conspicuously and in bold type face set forth the following statement at the top
of the first page of the Second Transfer Notice: “SECOND NOTICE! THE FAILURE OF
LANDLORD TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER THE RECEIPT OF THIS
SECOND NOTICE BY LANDLORD SHALL BE DEEMED TO BE A CONSENT TO THE PROPOSED
TRANSFER.” If Landlord should fail to notify Tenant in writing of its election
as to such Transfer within five (5) Business Days after receipt of such Second
Transfer Notice, Landlord shall be deemed to have approved the proposed
Transfer. Whenever Landlord provides any written notice to Tenant refusing to
consent to any Transfer, such notice shall include a reasonably detailed
explanation for such refusal.

15.2.2 Without limitation as to other reasonable grounds for withholding
consent, the parties hereby agree that it shall be reasonable under this Lease
and under any applicable law for Landlord to withhold consent to any proposed
Transfer where one or more of the following apply:

15.2.2.1 Intentionally omitted;

15.2.2.2 The Transferee intends to use the Transfer Space for any use which is
not included within Tenant’s Permitted Uses, or for any Prohibited Uses;

15.2.2.3 The Transferee is a federal, state or local government, or an agency or
instrumentality thereof, or is entitled, directly or indirectly, to diplomatic
or sovereign immunity, regardless of whether the Transferee agrees to waive such
diplomatic or sovereign immunity [however, this Paragraph 15.2.2.3

 

19



--------------------------------------------------------------------------------

shall not apply to a Transferee which is an agency or instrumentality of the
federal United States government which intends to operate, and actually does
operate after such Transfer, an office in the Premises in which seventy-five
percent (75%) or more of the personnel who regularly work in such office are
attorneys or federal judges];

15.2.2.4 With respect to an assignment, the Transferee is not a party of
reasonable financial worth and/or financial stability in light of the
responsibilities to be undertaken in connection with the Transfer on the date
consent is requested;

15.2.2.5 The proposed Transfer would violate restrictions imposed by any
Mortgagee;

15.2.2.6 The terms of the proposed Transfer will allow the Transferee to
exercise a right of renewal, right of expansion, right of first offer, right of
first refusal (including, without limitation, the “Right of First Refusal,” as
hereinafter defined) or other similar right held by Tenant (or will allow the
Transferee to occupy space leased by Tenant pursuant to any such right);

15.2.2.7 Intentionally omitted;

15.2.2.8 The character of the business to be conducted or the proposed use of
the Transfer Space by the Transferee shall violate any provision or restriction
herein relating to the use or occupancy of the Premises;

15.2.2.9 The Transfer shall result in occupancy of the Premises by more than six
(6) tenants and subtenants, including Tenant, but excluding any Tenant Affiliate
occupying any portion of the Premises;

15.2.2.10 The proposed Transferee is not currently subject to, and refuses to
appoint an agent for purposes of subjecting itself to, service of process in, or
the jurisdiction of the courts of, the state in which the Project is located; or

15.2.2.11 An Event of Default exists under this Lease at the time of the
Transfer Notice or at the effective date of the Transfer.

The foregoing shall in no way limit Landlord’s ability to withhold or delay its
consent for any other reason which is reasonable under the circumstances.

15.3 Terms of Consent. If Landlord consents to any Transfer pursuant to the
terms of this Paragraph 15, Tenant may, within nine (9) months after delivery of
the Transfer Notice, but not later than the expiration of said nine (9) month
period, enter into such Transfer of the Transfer Space to the approved
Transferee upon substantially the same terms and conditions as are set forth in
the Transfer Notice, provided that if there are any material changes in the
terms and conditions from those specified in the Transfer Notice such that
Landlord would initially have been entitled to refuse its consent to such
Transfer, Tenant shall again submit the Transfer to Landlord for its approval
and other action under this Paragraph 15.

15.4 Transfer Premium.

15.4.1 If Landlord consents to a Transfer, as a condition thereto (which the
parties hereby agree is reasonable), Tenant shall pay to Landlord fifty percent
(50%) of any “Transfer Premium” received by Tenant from such Transferee.
Notwithstanding anything contained herein to the contrary, no Transfer Premium
shall be payable by Tenant with respect to a Transfer to a Tenant Affiliate.

15.4.2 Except as set forth in Paragraph 43.2 of this Lease, “Transfer Premium”
shall mean all rent, including additional rent, and other consideration payable
by such Transferee, or any other entity or person related to, or affiliated with
such Transferee, in connection with the Transfer or its occupancy of the
Premises or any part thereof in excess of the Rent payable by Tenant under this
Lease during the term of the Transfer, on a per

 

20



--------------------------------------------------------------------------------

rentable square foot basis if less than all of the Premises is transferred,
after deducting the reasonable expenses incurred by Tenant for: (a) any changes,
alterations and improvements to the Transfer Space in connection with the
Transfer; (b) any commercially reasonable out-of-pocket concessions provided to
the Transferee, including, without limitation, any free rent; (c) any
commercially reasonable brokerage commissions in connection with the Transfer;
and (d) any security and maintenance services rendered by Tenant to Transferee
(but not in excess of the fair market value of such services). The Transfer
Premium shall also include, but not be limited to, key money, bonus money or
other cash consideration paid with respect to the Premises by Transferee, or any
other entity or person related to, or affiliated with such Transferee, to Tenant
in connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee, or for assets, fixtures,
inventory, equipment or furniture transferred by Tenant to Transferee in
connection with such Transfer. Upon request by Landlord, Tenant shall provide to
Landlord paid invoices and other documents and information reasonably
satisfactory to Landlord evidencing any expenses incurred by Tenant pursuant to
15.4.2(a), 15.4.2(b) and 15.4.2(c) above.

15.4.3 In calculations of the rent (as it relates to the Transfer Premium
calculated under this Paragraph 15.4), the rent paid during each annual period
for the Transfer Space shall be computed after adjusting such rent to the actual
effective rent to be paid, taking into consideration any and all leasehold
concessions granted in connection therewith, including, but not limited to, any
rent credit and tenant improvement allowance. For purposes of calculating any
such effective rent, all such concessions shall be amortized without interest on
a straight-line basis over the relevant term.

15.4.4 Any Transfer Premium due in connection with an assignment shall be paid
to Landlord by Tenant as Additional Rent on the effective date of such
assignment. Any Transfer Premium due in connection with a sublease shall be paid
to Landlord by Tenant monthly as and when paid to Tenant by the Transferee, or
any other entity or person related to, or affiliated with such Transferee.

15.4.5 If the Transfer Premium respecting any Transfer shall be found in any
audit by Landlord, or otherwise, to have been understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency and, if the Transfer Premium
was understated by more than five percent (5%), Landlord’s reasonable
out-of-pocket costs of such audit. Any disagreement between Landlord and Tenant
as to the amount of any Transfer Premium shall be resolved in an expedited
arbitration proceeding which shall be conducted in accordance with the
procedures set forth in Exhibit “G” attached hereto and by this reference made a
part hereof.

15.5 Intentionally Omitted.

15.6 Effect of Transfer. If Landlord consents to a Transfer, all of the
following shall apply:

15.6.1 Landlord’s consent shall be evidenced by execution of a commercially
reasonable form of consent to assignment or consent to sublease, as the case may
be, by Tenant, Transferee and Landlord.

15.6.2 The terms and conditions of this Lease shall in no way be deemed to have
been waived or modified.

15.6.3 Landlord’s consent to such Transfer shall not be deemed consent to any
further Transfer by either Tenant or Transferee.

15.6.4 Tenant shall deliver to Landlord, promptly after execution, an original
executed copy of all documentation pertaining to the Transfer in form reasonably
acceptable to Landlord.

15.6.5 In the case of an assignment, Transferee shall unconditionally assume in
a written agreement for the benefit of Landlord, and shall be deemed to have
assumed, this Lease, and shall be jointly and severally liable with Tenant for
all payments and for the due performance of all terms, covenants and conditions
herein contained which are required to be paid and performed by Tenant.

 

21



--------------------------------------------------------------------------------

15.6.6 Tenant shall furnish, upon Landlord’s request, but not more than once per
calendar year with respect to any Transfer, a complete statement, certified by
Tenant, setting forth in detail the computation of any Transfer Premium which
Tenant has derived or expects to derive from such Transfer.

15.6.7 No Transfer relating to this Lease, or agreement entered into with
respect thereto, whether with or without Landlord’s consent, shall relieve
Tenant or any guarantor of this Lease from any liability under this Lease,
including, without limitation, in connection with the Transfer Space.

15.6.8 No Transfer shall be effective unless: (a) any guarantor of this Lease,
or of any of the obligations of Tenant hereunder, consents to such Transfer and
agrees in writing with Landlord that such Transfer shall not affect such
guarantor’s liability under its guaranty; and (b) any letter of credit required
to be maintained by Tenant under this Lease is replaced or amended to reflect
the Transfer, in a form reasonably satisfactory to Landlord.

15.6.9 With respect to a sublease, no such sublease shall be for a term ending
later than one (1) day prior to the Lease Expiration Date.

15.6.10 No Transferee shall take possession of any part of the Premises until an
executed counterpart of such sublease or assignment, as the case may be, has
been delivered to Landlord and approved by Landlord.

15.6.11 If an Event of Default occurs prior to the effective date of such
Transfer, then Landlord’s consent thereto, if previously granted, shall be
immediately deemed revoked without further notice to Tenant, and if such
Transfer would have been permitted without Landlord’s consent pursuant to
Paragraph 15.9 below, such permission shall be void and without force and effect
and, in either such case, any such Transfer shall constitute a further Event of
Default hereunder.

15.6.12 Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof (provided Tenant
is reimbursed for the cost of such copies), provided that: (a) such right shall
not be exercised more than once during any calendar year with respect to any
particular Transfer; (b) if Landlord elects to conduct such an audit, Landlord
shall provide Tenant with written notice thereof (“Landlord’s Audit Notice”) no
later than six (6) months after the expiration or earlier termination of the
term of the applicable Transfer; (c) Landlord shall have no right to conduct
such an audit if Landlord is in default under this Lease; (d) Landlord’s right
to conduct such audit shall expire six (6) months after the expiration or
earlier termination of the term of the applicable Transfer, and if Tenant has
not received Landlord’s Audit Notice within the applicable period, Landlord
shall have waived its right to conduct such an audit with respect to the
applicable Transfer; (e) Landlord’s audit shall be conducted by an auditor whose
compensation is not contingent upon the results of such audit or the amount of
any Transfer Premium received by Landlord, and who is not employed by or
otherwise affiliated with Landlord, except to the extent that such auditor has
been engaged by Landlord to conduct such audit; (f) Landlord’s audit shall be
conducted at Tenant’s office where the books, records and papers in question are
maintained by Tenant (which shall be within the continental United States),
during Tenant’s normal business hours; (g) Landlord’s audit shall be completed
within ninety (90) days after the date of Landlord’s Audit Notice, and a
complete copy of the results thereof shall be delivered to Tenant within one
hundred twenty (120) days after the date of Landlord’s Audit Notice; and
(h) Landlord’s audit shall be conducted at Landlord’s sole cost and expense
(except as set forth in Paragraph 15.4.5 of this Lease).

15.6.13 Any Transfer which is a sublease shall be subject and subordinate to
this Lease and to the matters to which this Lease is or shall be subordinate,
and Tenant and each Transferee shall be deemed to have agreed that, upon the
occurrence and during the continuation of an Event of Default hereunder, Tenant
has hereby assigned to Landlord, and Landlord may, at its option, accept such
assignment of, all right, title and interest of Tenant as sublandlord under such
sublease, together with all modifications, extensions and renewals thereof then
in effect, and such Transferee shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be: (a) liable for any previous act or omission of Tenant under such
sublease; (b) subject to any counterclaim, offset or defense not expressly
provided in such sublease which theretofore accrued to such Transferee against
Tenant; (c) bound either by any previous modification of such

 

22



--------------------------------------------------------------------------------

sublease not consented to by Landlord or by any prepayment of more than one
month’s rent; (d) bound to return such Transferee’s security deposit, if any,
except to the extent Landlord shall receive actual possession of such security
deposit and such Transferee shall be entitled to the return of all or any
portion of such security deposit under the terms of its sublease; or
(e) obligated to make any payment to or on behalf of such Transferee, or to
perform any work in the Transfer Space or the Building, or in any way to prepare
the Transfer Space for occupancy, beyond Landlord’s obligations under this
Lease. The provisions of this Paragraph 15.6.13 shall be self-operative, and no
further instrument shall be required to give effect to this provision, provided
that the Transferee shall execute and deliver to Landlord any instruments
Landlord may reasonably request to evidence and confirm such subordination and
attornment.

15.7 Additional Transfers. For purposes of this Lease, the term “Transfer” shall
also include a single transaction or a series of transactions in which more than
a fifty percent (50%) interest in Tenant, any guarantor of this Lease, or any
Transferee (whether stock, partnership interest, interest in a limited liability
company or otherwise) is transferred, diluted, reduced or otherwise affected
with the result that the present holder or owners of Tenant, such guarantor, or
such Transferee have less than a fifty percent (50%) interest in Tenant, such
guarantor or such Transferee. The transfer of the outstanding capital stock of
any corporate Tenant, guarantor or Transferee through the “over-the-counter”
market or any recognized national securities exchange [other than by persons
owning five percent (5%) or more of the voting stock of such corporation] shall
not be included in the calculation of such fifty percent (50%) interest in
(a) above.

15.8 No Waiver. No collection or acceptance of Rent by Landlord from any
Transferee shall be deemed a waiver of any provision of this Paragraph 15 or the
approval of any Transferee or a release of Tenant from any obligation under this
Lease, whether theretofore or thereafter accruing. In no event shall Landlord’s
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord’s right to enforce any term of this Lease against Tenant or
any other person.

15.9 Assignment or Sublease to Tenant Affiliate.

15.9.1 Notwithstanding any other provision of this Paragraph 15, Tenant shall
have the right, upon fifteen (15) days’ prior written notice to Landlord (the
“Affiliate Transfer Notice”), to assign this Lease or sublet the Premises,
without Landlord’s consent and without payment of any amount to Landlord, to an
entity into which it is merged or by which it is acquired, or to an entity which
acquires all or substantially all of the assets of Tenant as a going concern or
to an entity that controls, is controlled by or is under common control with
Tenant (in each case, a “Tenant Affiliate”), provided that:

15.9.1.1 In the case of a merger, consolidation, dissolution, sale or
acquisition only, the tangible net worth of the Tenant Affiliate is equal to or
greater than $500,000,000.00;

15.9.1.2 In the case of an assignment, the Tenant Affiliate shall
unconditionally assume in a written agreement for the benefit of Landlord, and
shall be deemed to have assumed, this Lease and shall be jointly and severally
liable with Tenant for all payments and for the due performance of all terms,
covenants and conditions herein contained which are required to be paid and
performed by Tenant;

15.9.1.3 No assignment shall be binding upon Landlord unless such assignee shall
deliver to Landlord an instrument containing a covenant of assumption by such
assignee, but the failure or refusal of such assignee to execute the same shall
not release either the assignor or such assignee from its liability as set forth
herein effective upon the consummation of such assignment;

15.9.1.4 The Tenant Affiliate must be of a character and reputation, be engaged
in a business and propose to use the Premises in a manner in keeping with
Landlord’s then-current standards in such respect for tenancies in the Building,
and the character of the business to be conducted and the proposed use of the
Transfer Space by the Tenant Affiliate shall not: (a) violate any provision or
restrictions herein relating to the use or occupancy of the Premises; or
(b) increase the demand for parking spaces beyond those required by Tenant; and

 

23



--------------------------------------------------------------------------------

15.9.1.5 No Transfer to a Tenant Affiliate shall be effective unless any
guarantor of this Lease, or of any of the obligations of Tenant hereunder,
consents to such assignment or sublease and agrees in writing with Landlord that
such Transfer shall not affect such guarantor’s liability under its guaranty.

15.9.2 Tenant shall provide, in the Affiliate Transfer Notice, a financial
statement for the Tenant Affiliate, information which demonstrates that the
proposed assignment or sublease meets the requirements of this Paragraph 15.9
and such other information as Landlord may reasonably require to assess
compliance with these terms.

15.9.3 Notwithstanding the foregoing, such assignment or sublease must not have
been entered into, in whole or in part, as a subterfuge to avoid the obligations
and restrictions set forth in this Lease.

15.9.4 As used in this Paragraph 15.9, the term “control” means, with respect to
a corporation, the right to exercise, directly or indirectly, fifty percent
(50%) or more of the voting rights attributable to the shares of the controlled
corporation and, with respect to any entity that is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled entity.

15.9.5 No assignment or subletting permitted by this Paragraph 15.9 shall
relieve Tenant of its primary liability under this Lease.

15.10 Listings in Building Directory. The listing of any name other than that of
Tenant on the doors of the Premises, the Building directory or elsewhere shall
not vest any right or interest in this Lease or in the Premises, nor be deemed
to constitute Landlord’s consent to any Transfer or to the use or occupancy of
the Premises by others. Any such listing shall constitute a privilege revocable
in Landlord’s discretion by notice to Tenant.

15.11 Lease Disaffirmance or Rejection. If at any time after an assignment by
Tenant, this Lease is not affirmed or is rejected in any bankruptcy proceeding
or any similar proceeding, or upon a termination of this Lease due to any such
proceeding, Tenant, upon request of Landlord given after such disaffirmance,
rejection or termination (and actual notice thereof to Landlord in the event of
a disaffirmance or rejection, or in the event of termination other than by act
of Landlord), shall, unless prohibited from doing so pursuant to such bankruptcy
or similar proceeding: (a) pay to Landlord all Rent and other charges due and
owing by the assignee to Landlord under this Lease up to and through the date of
such disaffirmance, rejection or termination; and (b) as “tenant,” enter into a
new lease of the Premises with Landlord for a term commencing on the effective
date of such disaffirmance, rejection or termination and ending on the Lease
Expiration Date, at the same Rent and upon the then executory terms, covenants
and conditions contained in this Lease, except that: (x) the rights of Tenant
named herein under the new lease shall be subject to the possessory rights of
the assignee under this Lease and the possessory rights of any persons claiming
through or under such assignee, or by virtue of any statute or of any order of
any court; (y) such new lease shall require all Events of Default existing under
this Lease to be cured by Tenant with due diligence; and (z) such new lease
shall require Tenant to pay all Rent which, had this Lease not been so
disaffirmed, rejected or terminated, would have become due under the provisions
of this Lease after the date of such disaffirmance, rejection or termination
with respect to any period prior thereto. If Tenant defaults in its obligations
to enter into such new lease for a period of ten (10) days after Landlord’s
request, then, in addition to all other rights and remedies by reason of such
default, either at law or in equity, Landlord shall have the same rights and
remedies against Tenant named herein as if it had entered into such new lease
and such new lease had thereafter been terminated as of the commencement date
thereof by reason of Tenant’s default thereunder.

16. EMINENT DOMAIN.

16.1 Condemnation of Building. In the event the whole or substantially the whole
of the Building or the Premises are taken or condemned by eminent domain or by
any conveyance in lieu thereof (such taking, condemnation or conveyance in lieu
thereof being hereinafter referred to as “Condemnation”), the Term shall cease
and this Lease shall terminate on the earlier of the date the condemning
authority takes possession or the date title vests in the condemning authority.

 

24



--------------------------------------------------------------------------------

16.2 Inability to Restore. In the event any portion of the Building shall be
taken by Condemnation (whether or not such taking includes any portion of the
Premises), which taking, in Landlord’s sole judgment, is such that the Building
cannot be restored in an economically feasible manner for Tenant’s Permitted
Uses, either party shall have the right, by written notice to the other, to
terminate this Lease, effective as of the earlier of the date the condemning
authority takes possession or the date title vests in the condemning authority
(the “Date of Taking”). In addition, if more than twenty percent (20%) of the
parking areas serving the Building are taken by Condemnation, Landlord shall,
within ninety (90) days after the Date of Taking, provide notice to Tenant (the
“Parking Restoration Notice”) of whether Landlord, in its sole judgment, will be
able to replace the lost parking capacity. If Landlord is able to replace the
lost parking capacity, the Parking Restoration Notice shall also state the date
on which Landlord estimates such replacement of the lost parking capacity will
be substantially completed. If the date set forth in the Parking Restoration
Notice for substantial completion of the replacement of the lost parking
capacity is more than twelve (12) months after the Date of Taking, or if
Landlord is unable to replace the lost parking capacity, either party shall have
the right, by written notice to the other, to terminate this Lease, effective as
of the date specified in such written notice of termination (which effective
termination date shall not be retroactive, unless mutually agreed by the
parties). If neither party elects to terminate this Lease pursuant to this
Paragraph 16.2, Landlord shall promptly replace the lost parking capacity,
restore the Building as close as possible to its condition immediately prior to
such Condemnation or both, as applicable.

16.3 Condemnation of Premises. In the event that a portion, but less than
substantially the whole, of the Premises shall be taken by Condemnation, then
this Lease shall be terminated as of the Date of Taking as to the portion of the
Premises so taken, and, unless Landlord or Tenant exercises its option to
terminate this Lease pursuant to Paragraph 16.2, or Tenant exercises its option
to terminate this Lease pursuant to this Paragraph 16.3 or Paragraph 16.6 below,
this Lease shall remain in full force and effect as to the remainder of the
Premises. If: (a) greater than twenty-five percent (25%) of the then-current
Rentable Area of Premises is taken by Condemnation; or (b) Tenant’s ability to
access the Premises or the parking facilities of the Building is materially,
permanently, adversely affected by a taking by Condemnation, then Tenant shall
have the right, at Tenant’s option, exercisable by written notice from Tenant to
Landlord, to terminate this Lease, effective as of the later of: (i) the date
specified by Tenant in its written notice of termination from Tenant to
Landlord; or (ii) the Date of Taking.

16.4 Apportionment of Rent. In the event of termination of this Lease pursuant
to the provisions of Paragraph 16.1 or 16.2, the Rent shall be apportioned as of
such date of termination; provided, however, that those provisions of this Lease
which are designated to cover matters of termination and the period thereafter
shall survive the termination hereof.

16.5 Award. All compensation awarded or paid upon a Condemnation of any portion
of the Project shall belong to and be the property of Landlord without
participation by Tenant. Nothing herein shall be construed, however, to preclude
Tenant from prosecuting any claim directly against the condemning authority for
moving expenses, loss of business, loss of good will, loss of improvements paid
for by Tenant and damage to, and cost of removal of, Tenant’s Property;
provided, however, that Tenant shall make no claim which shall diminish or
adversely affect any award claimed or received by Landlord.

16.6 Project; Temporary Taking. If any portion of the Project other than the
Building is taken by Condemnation (except as set forth in Paragraph 16.2 of this
Lease with respect to the parking areas serving the Building), this Lease shall
be and remain unaffected by such Condemnation, and Tenant shall continue to pay
in full the Rent payable hereunder. In addition, if the temporary use or
occupancy of the Premises shall be taken by Condemnation during the Term, this
Lease shall be and remain unaffected by such Condemnation, and Tenant shall
continue to pay in full the Rent payable hereunder, unless such temporary use or
occupancy involves more than twenty percent (20%) of the Rentable Area of
Premises and is anticipated to persist for a period in excess of twelve
(12) months, in which case Tenant shall be permitted to terminate this Lease
upon not less than ten (10) days’ prior written notice to Landlord. In the event
of any such temporary taking for use or occupancy of all or any part of the
Premises, Tenant shall be entitled to appear, claim, prove and receive the
portion of the award for such taking that represents compensation for use or
occupancy of the Premises during the Term, and Landlord shall be entitled to
appear, claim, prove and receive the portion of the award that represents the
cost of restoration of the Premises and the use or occupancy of the Premises
after the end of the Term hereof. In the event of any such Condemnation of any
portion of the Project other than the Building, Landlord shall be entitled to
appear, claim, prove and receive all of that award.

 

25



--------------------------------------------------------------------------------

17. DESTRUCTION OR DAMAGE TO PREMISES OR BUILDING.

17.1 Restoration. If the Premises are damaged by fire or other casualty, or if
the Building is damaged such that Tenant is deprived of reasonable use of or
access to the Premises, the damage shall be repaired by Landlord to
substantially the condition thereof prior to the damage, subject to the
requirements of any Mortgagee, but Landlord shall have no obligation to repair
or restore Tenant’s Property. Until such restoration is substantially completed
or would have been substantially completed but for delays caused by Tenant, the
Rent shall be reduced in the proportion by which the area of the part of the
Premises which is not usable (or accessible) and is not used by Tenant bears to
the Rentable Area of Premises.

17.2 Landlord’s Termination Right. Notwithstanding anything to the contrary
contained in Paragraph 17.1, if as a result of damage by fire or other casualty:
(a) the Premises are totally damaged or are rendered wholly untenantable;
(b) the Building shall be so damaged that, in Landlord’s reasonable opinion,
substantial alteration, demolition, or reconstruction of the Building shall be
required (whether or not the Premises are so damaged or rendered untenantable);
(c) in Landlord’s reasonable judgment, repairs cannot reasonably be completed
within two hundred seventy (270) days after the date of discovery of the damage
(when such repairs are made without the payment of overtime or other premiums);
(d) any Mortgagee requires that the insurance proceeds or any material portion
thereof be used to retire the mortgage debt, or any ground lessor shall
terminate the ground lease; (e) any damage to the Building is not fully covered
(except for deductibles) by Landlord’s insurance policies; or (f) Landlord
decides to rebuild the Building or Common Areas so that they will be
substantially different structurally or architecturally, then, in any of the
foregoing events, Landlord may, not later than ninety (90) days following the
date of discovery of the damage, terminate this Lease by notice to Tenant;
provided that if the Premises are not damaged, Landlord may not terminate this
Lease unless Landlord terminates the leases of all other similarly situated
tenants in the Building (if any). If Landlord elects to exercise its right to
terminate this Lease pursuant to this Paragraph 17.2, this Lease shall be deemed
to have terminated in the manner set forth in Paragraph 17.4 below.

17.3 Tenant’s Termination Right. If the Premises are totally damaged and are
thereby rendered wholly untenantable, or if the Building shall be so damaged
that Tenant is deprived of reasonable use of or access to the Premises, and if
Landlord elects to restore the Premises, Landlord shall, within ninety (90) days
following the date of discovery of the damage, give notice (the “Restoration
Notice”) to Tenant of the date by which Landlord estimates the restoration of
the Premises shall be substantially completed. If such date, as set forth in the
Restoration Notice, is more than eighteen (18) months from the date of discovery
of such damage, then Tenant shall have the right to terminate this Lease by
giving notice (the “Termination Notice”) to Landlord not later than thirty
(30) days following delivery of the Restoration Notice to Tenant. If Tenant does
not exercise its right to terminate this Lease as provided in the immediately
preceding sentence, Landlord shall proceed with reasonable promptness to restore
the portions of the Premises for which Landlord is responsible hereunder,
subject to reasonable delays for insurance adjustments, delays caused by Force
Majeure and also subject to Legal Requirements then in effect. Landlord shall
have no liability to Tenant, and Tenant shall not be entitled to terminate this
Lease (except as hereinafter provided), if such repairs and restoration are not
in fact completed within the estimated time period provided by Landlord in the
Restoration Notice. However, if such repairs and restoration are not completed
by a date (the “Outside Date”) which is three (3) months after the later of:
(a) the expiration of the estimated time period provided by Landlord in the
Restoration Notice; or (b) the date which is eighteen (18) months from the date
of discovery of such damage; which Outside Date shall be extended (as to
Tenant’s ability to terminate the Lease only) by all periods of delay
attributable to Force Majeure or the acts or omissions of Tenant, or Tenant’s
agents, employees or contractors, then Tenant shall have the right to terminate
this Lease by giving a Termination Notice to Landlord not later than thirty
(30) days following the Outside Date. If Tenant delivers a Termination Notice,
this Lease shall be deemed to have terminated in the manner set forth in
Paragraph 17.4 below.

17.4 Effect of Termination. If this Lease is terminated by Landlord or Tenant
pursuant to either Paragraph 17.2 or 17.3 above: (a) the Term shall expire upon
the thirtieth (30th) day after notice of such termination is given; (b) Tenant
shall vacate the Premises and surrender the same to Landlord; (c) Tenant’s
liability for Rent (except accrued Rent) shall cease as of the date of the
damage; (d) any prepaid Rent for any period after the date of the damage shall
be refunded by Landlord to Tenant; and (e) those provisions of this Lease which
are expressly stated to survive expiration or earlier termination of this Lease
shall survive.

 

26



--------------------------------------------------------------------------------

17.5 Final 18 Months. Notwithstanding anything to the contrary in this Paragraph
17, if any damage during the final eighteen (18) months of the Term renders the
Premises wholly untenantable, either Landlord or Tenant may terminate this Lease
by notice to the other party within thirty (30) days after the occurrence of
such damage, and this Lease shall expire on the thirtieth (30th) day after the
date of such notice, unless Tenant exercises an Extension Option pursuant and
subject to the terms of this Lease. For purposes of this Paragraph 17.5, the
Premises shall be deemed wholly untenantable if Tenant shall be precluded from
using more than fifty percent (50%) of the Premises for the conduct of its
business and Tenant’s inability to so use the Premises is reasonably expected to
continue for more than ninety (90) days.

18. INDEMNIFICATION.

18.1 Tenant’s Indemnity. Except as to property damage covered by the waiver of
subrogation set forth in Paragraph 19.4 of this Lease, Tenant hereby indemnifies
Landlord from, and agrees to hold Landlord harmless against, any and all
liability for any loss, injury or damage (collectively, a “Loss”), including,
without limitation, all reasonable costs, expenses, court costs and attorneys’
fees imposed on Landlord by any person whomsoever, to the extent caused by or
resulting from: (a) any Loss occurring in the Premises (except to the extent
such Loss is caused by or results from the gross negligence or willful
misconduct of Landlord or Landlord’s agents, representatives, contractors,
vendors, employees or invitees); (b) any Loss occurring in the Premises, the
Building or anywhere in the Project to the extent caused by or resulting from
any act or omission of, or the negligence or willful misconduct of Tenant or
Tenant’s agents, representatives, contractors, vendors, employees or invitees;
or (c) any Loss occurring as a result of Tenant’s breach of the Lease.

18.2 Landlord’s Indemnity. Except as to property damage covered by the waiver of
subrogation set forth in Paragraph 19.4 of this Lease, Landlord hereby
indemnifies Tenant from, and agrees to hold Tenant harmless against, any and all
liability for any Loss occurring in the Premises, the Building or anywhere in
the Project, including, without limitation, all reasonable costs, expenses,
court costs and attorneys’ fees imposed on Tenant by any person whomsoever, to
the extent caused by or resulting from: (a) the gross negligence or willful
misconduct of Landlord or Landlords’ agents, representatives, contractors,
vendors, employees or invitees; or (b) any Loss occurring as a result of
Landlord’s breach of this Lease.

18.3 Survival of Indemnities. The provisions of this Paragraph 18 shall survive
the expiration or earlier termination of this Lease.

19. INSURANCE.

19.1 Landlord’s Insurance. Landlord shall obtain and keep in force during the
Term of this Lease the following insurance:

19.1.1 An insurance policy or policies of Special Form (all risk) coverage,
covering loss or damage to the Project and the Common Areas, as well as all
improvements thereto, and the structural improvements to the Premises.

19.1.2 Commercial General Liability Insurance pertaining to the Project and the
Common Areas, and bodily injuries, death and property damage arising or
occurring therein.

19.1.3 Such other insurance in such amounts and with such policy provisions as
it shall deem reasonably necessary or appropriate.

19.2 Tenant’s Insurance. During the Term of this Lease, and any extension or
renewal thereof, Tenant, at its sole cost and expense, shall carry and maintain
the following occurrence based (not “claims made”) policies of insurance without
non-standard, special or unusual exclusions or restrictive endorsements unless
approved in advance by Landlord in writing, with insurance companies licensed or
authorized to do business in the State in which the Premises are located and
rated as no less than A, Class XII in the current edition of Best’s Guide,
insuring Landlord, Landlord’s asset manager and property manager, Tenant and any
Mortgagee, if requested by

 

27



--------------------------------------------------------------------------------

Landlord, and shall deliver to Landlord a certificate of insurance (ACORD Form
27 or its equivalent) evidencing such coverage both prior to taking possession
of the Premises and annually thereafter:

19.2.1 Subject to Paragraph 19.7 of this Lease, Property insurance on the
Special Form (all risk) (including theft and sprinkler leakage), covering
Tenant’s Property located in the Premises in an amount equal to the full
replacement cost of all items. Said Special Form policy is to have a maximum
deductible of $25,000.00.

19.2.2 Commercial General Liability Insurance on an occurrence form including
premises operations, products/completed operations, hazard and contractual
coverage with limits of no less than $1,000,000 per occurrence, $2,000,000
General Aggregate and $2,000,000 Completed Operations Aggregate, and hired and
non-owned automobile coverage in an amount not less than $1,000,000.00. The
deductible or self-insured retention under such policies shall not exceed
$25,000.00.

19.2.3 Workers’ Compensation Insurance and employers liability coverage.

19.2.4 Business Interruption Insurance.

19.2.5 Umbrella or Excess Liability coverage providing equally broad and
concurrent coverage in an amount not less than $10,000,000.00 per occurrence and
in the aggregate.

The Commercial General Liability Insurance, hired and non-owned automobile
coverage and Property Damage Liability Insurance shall name Landlord, Landlord’s
asset manager and property manager and Mortgagee, if any, as additional
insureds. All insurance required by Paragraph 19.2 shall provide for thirty
(30) days’ prior written notice to Landlord and its Mortgagee, if any, before
any modification or termination of said insurance. The above-referenced
insurance shall be considered primary and non-contributory with coverage
provided by Landlord. Landlord reserves the right to require reasonable
additional coverage and reasonably increase limits as industry standards change,
provided such additional coverage or increased limits are then being required by
reasonably prudent landlords at Comparable Buildings. If Landlord notifies
Tenant that additional coverage or increased limits will be required, Tenant
shall obtain such additional coverage or increase such limits on or before the
earlier of: (a) the date of the next annual renewal of Tenant’s insurance
policies following Tenant’s receipt of notice from Landlord informing Tenant of
the requirement for such additional coverage or increased limits; or (b) the
date which is twelve (12) months after Tenant’s receipt of notice from Landlord
informing Tenant of the requirement for such additional coverage or increased
limits. Should Tenant engage the services of a contractor, Tenant will make
certain that such contractor will carry the insurance required under the
applicable provisions of this Lease.

19.3 Increased Insurance Costs. Tenant shall reimburse Landlord for any increase
in the cost of any of Landlord’s insurance pertaining to the Project if said
increase is caused by or results from Tenant’s specific use (as opposed to mere
occupancy) of the Premises, the breach of this Lease by Tenant or the acts,
omissions or negligence of Tenant, its employees, officers, agents, licensees,
invitees, visitors, customers, concessionaires, assignees, subtenants,
contractors or subcontractors.

19.4 Waiver of Subrogation. Landlord and Tenant shall each have included in all
policies of property insurance, including Special Form, Business Interruption
and other property insurance respectively obtained by them covering the
Premises, the Building and contents therein, a waiver by the insurer of all
right of subrogation against the other in connection with any loss or damage
thereby insured against. Any additional premium for such waiver shall be paid by
the primary insured. To the full extent permitted by law, Landlord and Tenant
each waives all right of recovery against the other (and any officers,
directors, partners, employees, agents and representatives of the other), and
agrees to release the other from liability, for loss or damage to the extent
such loss or damage is covered by valid insurance, in effect covering the party
seeking recovery at the time of such loss or damage or would be covered by the
insurance required to be maintained under this Lease by the party seeking
recovery. If the release of either party, as set forth above, should contravene
any law with respect to exculpatory agreements, the liability of the party in
question shall be deemed not released but shall be secondary to the liability of
the other’s insurer.

 

28



--------------------------------------------------------------------------------

19.5 Evidence of Insurance. On or before the Commencement Date and, thereafter,
not less than thirty (30) days before the expiration of the insurance policy in
question, Tenant shall deliver to Landlord a certificate of insurance issued by
the insurer or its agent, together with evidence reasonably satisfactory to
Landlord of the payment of all premiums for such policy, as to: (a) each policy
of insurance required to be maintained by Tenant under this Lease; and (b) upon
request of Landlord, each policy of insurance required by this Lease to be
maintained by any contractor then performing work on the Premises. Such
certificate shall name Landlord and Landlord’s managing agent, Mortgagees and
others designated by Landlord, as additional insureds.

19.6 Failure to Maintain Insurance. Tenant shall pay all premiums and charges
for all of said policies, and, if Tenant shall fail to make any payment when due
or carry any such policy, Landlord may, but shall not be obligated to, make such
payment or carry such policy, and the amount paid by Landlord, with interest
thereon at the Interest Rate, shall be repaid to Landlord by Tenant within ten
(10) days following demand therefor, and all such amounts so repayable, together
with such interest, shall be deemed to constitute Additional Rent hereunder.
Payment by Landlord of any such premium, or the carrying by Landlord of any such
policy, shall not be deemed to waive or release the Event of Default of Tenant
with respect thereto.

19.7. Special Form Self-Insurance. Tenant shall have the right to self-insure
for the risks which would otherwise be covered by the property insurance on the
Special Form (all risk) required by Paragraph 19.2.1 above, subject to the
following requirements:

19.7.1 “Self-Insure” shall mean that Tenant is itself acting as though it were
the insurance company providing the insurance required under the provisions
hereof and Tenant shall pay any amounts due in lieu of insurance proceeds
because of self-insurance, which amounts shall be treated as insurance proceeds
for all purposes under this Lease.

19.7.2 All amounts which Tenant pays or is required to pay and all loss or
damage resulting from risks for which Tenant has elected to Self-Insure shall be
subject to the waiver of subrogation provisions of Paragraph 19.4 hereof and
shall not limit Tenant’s indemnification obligations set forth in Paragraph 18
hereof.

19.7.3 If an event or claim occurs for which coverage would have been available
from the insurance company, Tenant shall use its own funds to pay any claim or
replace any property or otherwise provide the funding which would have been
available from insurance proceeds but for such election by Tenant to
Self-Insure.

19.7.4 Tenant shall provide Landlord and any Mortgagee with certificates of
self-insurance specifying the extent of self-insurance coverage hereunder and
containing a waiver of subrogation provision reasonably satisfactory to
Landlord. Any insurance coverage provided by Tenant shall be for the benefit of
Tenant, Landlord and any Mortgagee as their respective interests may appear, and
shall name Mortgagee, if any, under a standard mortgage provision.

19.7.5 The right to Self-Insure is personal to Tenant and no subtenant or
assignee shall be entitled to self insure under this Paragraph 19.7.

19.8 Blanket Policies. Any policy of insurance required to be carried by Tenant
or Landlord pursuant to the terms of this Lease may be maintained under a
blanket policy of insurance, covering multiple locations, provided that: (a) in
all other respects, such policy shall comply with the requirements of this
Lease; (b) upon request, the party maintaining such blanket policy of insurance
shall furnish a written certificate from the insurer specifying: (i) the maximum
amount of the total insurance afforded by the blanket policy to the Premises,
the Building or the Project, as applicable, and with respect to this Lease; and
(ii) any sublimits in the blanket policy applicable to the Premises, the
Building or the Project, as applicable, or with respect to this Lease, which
amounts shall not be less than the amounts specified in this Lease; and (c) the
protection afforded under the blanket policy shall be no less than that which
would have been afforded under a separate policy or policies relating only to
the Premises, the Building or the Project, as applicable, and this Lease.

 

29



--------------------------------------------------------------------------------

20. DAMAGE OR THEFT OF TENANT’S PROPERTY. Subject to the waiver of subrogation
set forth in Paragraph 19.4 of this Lease, Tenant agrees that all Tenant’s
Property brought into the Premises shall be at the risk of Tenant only and that
Landlord shall not be liable for the loss thereof or any damages thereto
occasioned from any act of any co-tenant, or other occupants of said Building or
any other person.

21. HAZARDOUS MATERIALS.

21.1 Use of Hazardous Materials. Without first obtaining Landlord’s written
consent, neither Tenant nor any of its agents, employees, contractors, licensees
or invitees shall cause or permit any Hazardous Materials to be stored, handled,
treated, released or brought upon or disposed of on any part of the Premises,
Building or Project except for Hazardous Materials customarily used in general
business offices in Comparable Buildings and Hazardous Materials used by Tenant
in connection with the Emergency Generator (pursuant, and subject to the terms
of, Paragraph 47 of this Lease), and then only in accordance with any and all
Environmental Laws.

21.2 Compliance with Environmental Laws. Tenant shall comply with all
Environmental Laws. Tenant shall provide Landlord with copies of all permits,
notices or other disclosures or documents required by such Environmental Laws.

21.3 Indemnity. Tenant shall indemnify, defend and hold Landlord harmless from
and against any and all claims, judgments, damages, penalties, fines, costs
(including without limitation, reasonable consultants’ fees, experts’ fees,
attorneys’ fees, expenses and court costs and costs of any settlement),
liabilities (including strict liability) or losses with respect to, or as a
direct or indirect result of, the storage, handling, treatment, release,
disposal, presence or use of Hazardous Materials in, on or about the Premises,
Building or Project by Tenant, its agents, employees, contractors, licensees or
invitees from and after the date of this Lease. Tenant agrees to take such steps
as are necessary to remediate any Hazardous Materials governed by the terms of
this Paragraph 21 in the manner required by any applicable Environmental Laws.
Landlord shall indemnify, defend and hold Tenant harmless from and against any
and all claims, judgments, damages, penalties, fines, costs [including without
limitation, reasonable consultants’ fees, experts’ fees, attorneys’ fees
actually incurred by Tenant at standard hourly rates, expenses and court costs
and costs of any settlement], liabilities (including strict liability) or losses
with respect to, or as a direct or indirect result of, the storage, handling,
treatment, release, disposal, presence or use of Hazardous Materials in, on or
about the Premises, Building or Project by Landlord, its agents, employees or
contractors. Landlord agrees to take such steps as are necessary to remediate
any such Hazardous Materials specified in the immediately preceding sentence in
the manner required by any applicable Environmental Laws. The foregoing
indemnity obligations shall survive the expiration or earlier termination of
this Lease.

21.4 Notice. In the event that Hazardous Materials are discovered upon, in, or
under the Premises, Tenant shall immediately notify Landlord in writing of the
discovery of such Hazardous Materials. Tenant shall not take any remedial action
in or about the Premises or any portion thereof without first notifying Landlord
of Tenant’s intention to do so and affording Landlord the opportunity to protect
Landlord’s interest with respect thereto.

22. LANDLORD’S LIEN. Landlord hereby waives any and all lien rights, whether
statutory or common law or established pursuant to the terms of this Lease, that
Landlord may have as “landlord” with respect to Tenant’s Property.

23. INTENTIONALLY OMITTED.

24. SUBORDINATION AND ATTORNMENT.

24.1 Lease Subordinate to Mortgages. Except as provided in Paragraph 24.2 of
this Lease, Tenant accepts this Lease subject and subordinate to the lien or
security title of any presently existing Mortgage, and to all existing recorded
restrictions, covenants, easements and agreements with respect to the Project,
or any part thereof, and all renewals, extensions, amendments, modifications and
restatements thereof, and all replacements and substitutions therefor. Tenant
will subordinate this Lease to the lien or security title of any recorded
Mortgage

 

30



--------------------------------------------------------------------------------

hereafter created upon the Premises, the Building or the Project, and all
renewals, extensions amendments, modifications and restatements thereof, and all
replacements and substitutions therefor, upon receipt of a “SNDA” (as
hereinafter defined). Tenant agrees to execute such SNDA within ten (10) days
after Landlord’s request therefor. If the interest of Landlord under this Lease
shall be transferred by reason of exercise of a power of sale, foreclosure or
other proceeding for enforcement of any Mortgage, Tenant shall be bound to the
transferee (hereinafter referred to as the “Purchaser”), under the terms,
covenants and conditions of this Lease for the balance of the Term remaining,
and any extensions or renewals, with the same force and effect as if the
Purchaser were the “landlord” hereunder, and Tenant shall attorn to such
Purchaser and agrees to be bound and obligated hereunder to the Purchaser as the
“landlord” under this Lease. In such event, Tenant shall promptly execute and
deliver any instrument that such Purchaser may reasonably request:
(a) evidencing such attornment; (b) setting forth the terms and conditions of
Tenant’s tenancy; and (c) containing such other terms and conditions as may be
reasonably required by such Purchaser, provided such terms and conditions do not
increase the Rent, increase Tenant’s obligations or adversely affect Tenant’s
rights under this Lease. Upon such attornment, this Lease shall continue in full
force and effect as a direct lease between such Purchaser and Tenant upon all
the terms, conditions and covenants set forth in this Lease, except that such
Purchaser shall not be: (i) liable for any breach, act or omission of Landlord
(except to the extent such act or omission continues beyond the date when such
Purchaser succeeds to Landlord’s interest and Tenant gives notice to such
Purchaser of such breach, act or omission and such Purchaser fails to cure such
breach, act or omission within a reasonable period of time after its receipt of
such notice from Tenant); (ii) subject to any defense, claim, counterclaim,
set-off or offset which Tenant may have against Landlord; (iii) bound by any
prepayment of more than one (1) month’s Rent to any prior landlord; (iv) bound
by any obligation to make any payment to Tenant which was required to be made
prior to the time Purchaser succeeded to Landlord’s interest; (v) bound by any
obligation to perform any work or to make improvements to the Premises except
for: (A) repairs and maintenance required to be made by Landlord under this
Lease; and (B) repairs to the Premises as a result of damage by fire or other
casualty or a partial condemnation pursuant to the provisions of this Lease, but
only to the extent that such repairs can reasonably be made from the net
proceeds of any insurance or condemnation awards, respectively, actually made
available to such Purchaser; (vi) bound by any modification, amendment or
renewal of this Lease made without Mortgagee’s consent; (vii) liable for the
repayment of the security deposit, if any, unless and until the security deposit
actually is paid to such Purchaser; (viii) liable for the payment of any
unfunded tenant improvement allowance, refurbishment allowance or similar
obligation; or (ix) bound by any purchase option or right of first refusal for
the purchase of the Building, Land or Project, or any portion thereof, granted
to Tenant under this Lease (including, without limitation, the Right of First
Refusal).

24.2 Existing Mortgagee SNDA. Tenant’s obligations under this Lease are
expressly contingent upon Landlord’s delivering to Tenant, simultaneously with
Landlord’s execution and delivery of this Lease to Tenant, a subordination,
non-disturbance and attornment agreement substantially in the form of Exhibit
“F” attached hereto and by this reference made a part hereof (the “Existing
Mortgagee SNDA”), from each holder of a Mortgage existing on the Effective Date.
If Landlord fails to deliver the Existing Mortgagee SNDA as set forth above,
Tenant shall have the option to terminate this Lease by written notice to
Landlord given within ten (10) days after Landlord’s execution and delivery of
this Lease to Tenant. If Tenant fails to terminate this Lease within the time
period set forth in the previous sentence, Tenant hereby agrees that this Lease
shall be automatically subject and subordinate to the lien or security title of
any presently existing Mortgage with respect to the Project, or any part
thereof, and all renewals, extensions, amendments, modifications and
restatements thereof, and all replacements and substitutions therefor, without
the necessity of having further instruments executed on the part of Tenant to
effectuate such subordination. While the subordination set forth in the
preceding sentence is self-operative, and no further instrument of subordination
shall be necessary, Tenant shall, in confirmation of such subordination, upon
demand, at any time or times, execute, acknowledge and deliver to Landlord or
any Mortgagee existing as of the Effective Date (or any successor or assign of
such Mortgagee), as applicable, any and all instruments requested by either of
them to evidence such subordination. Tenant shall be solely responsible for any
professional fees and other expenses (including, without limitation, attorneys’
fees) incurred by Tenant in connection with the preparation, review, negotiation
and execution of the Existing Mortgagee SNDA. However, Tenant shall not be
obligated to reimburse any other party (including, without limitation, Landlord
and any holder of a Mortgage existing on the Effective Date) for any costs or
expenses (including, without limitation, attorneys’ fees) incurred by such party
in connection with such party’s preparation, review, negotiation and execution
of the Existing Mortgagee SNDA.

24.3 Future Mortgagee SNDA. Landlord will request from the holders of any future
Mortgage encumbering the Building or any interest of Landlord therein, a
subordination, non-disturbance and attornment

 

31



--------------------------------------------------------------------------------

agreement (“SNDA”) in favor of Tenant, on such holder’s standard form of SNDA.
However, Landlord shall not be obligated to expend any money to obtain such
SNDA, and the inability or failure of Landlord to obtain such SNDA shall not
constitute a default by Landlord hereunder or entitle Tenant to cancel or
otherwise terminate this Lease. Such SNDA shall be on the standard, recordable
form utilized by such Mortgagee, shall provide that this Lease shall be subject
and subordinate to the Mortgage and that: (a) Tenant will not be named or joined
in any proceeding to enforce the Mortgage unless such be required by law in
order to perfect the proceedings; (b) enforcement of any Mortgage shall not
terminate this Lease or disturb Tenant in the possession and use of the Premises
(except in the case where Tenant is in default beyond the period, if any,
provided in this Lease, to remedy such default); and (c) any party succeeding to
the interest of Landlord as a result of the enforcement of any Mortgage shall be
bound to Tenant, and Tenant shall be bound to it, under all the terms, covenants
and conditions of this Lease for the balance of the Term of this Lease,
including any extension of the Term, with the same force and effect as if such
party were the original “landlord” under this Lease; provided that such party
shall not be: (i) liable for any breach, act or omission of any prior landlord
(except to the extent such act or omission continues beyond the date when such
Mortgagee succeeds to such landlord’s interest and Tenant gives notice to such
Mortgagee of such breach, act or omission and such Mortgagee fails to cure such
breach, act or omission within a reasonable period of time after its receipt of
such notice from Tenant); (ii) subject to any offsets, claims or defenses which
Tenant might have against any prior landlord; (iii) bound by any rent or
additional rent or other payment in lieu of rent which Tenant might have paid to
any prior landlord more than thirty (30) days in advance of its due date under
this Lease; or (iv) bound by any purchase option or right of first refusal for
the purchase of the Building, Land or Project, or any portion thereof, granted
to Tenant under this Lease (including, without limitation, the Right of First
Refusal). Tenant agrees that any commercially reasonable SNDA, in recordable
form, meeting, at a minimum, the foregoing requirements, shall be acceptable to
Tenant, and that Tenant shall execute and deliver such SNDA within the time
period set forth above. Tenant shall be solely responsible for any professional
fees and other expenses (including, without limitation, attorneys’ fees)
incurred by Tenant in connection with the preparation, review, negotiation and
execution of the SNDA. However, Tenant shall not be obligated to reimburse any
other party (including, without limitation, Landlord and any future Mortgage
encumbering the Building or any interest of Landlord therein) for any costs or
expenses (including, without limitation, attorneys’ fees) incurred by such party
in connection with such party’s preparation, review, negotiation and execution
of the SNDA.

25. ESTOPPEL CERTIFICATE. Upon Landlord’s request, Tenant shall execute and
deliver to Landlord, within ten (10) Business Days after Tenant’s receipt of
such request: (a) a statement in writing, in a form generally consistent with
the requirements of institutional lenders and prudent purchasers, certifying:
(i) that this Lease is in full force and effect and unmodified (or, if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications); (ii) that the Term has commenced and the full
amount of the Rent then accruing hereunder; (iii) the dates to which the Rent
has been paid; (iv) that Tenant has accepted possession of the Premises and that
any improvements required by the terms of this Lease to be made by Landlord have
been completed to the satisfaction of Tenant (or stating what improvements
remain incomplete); (v) the amount, if any, that Tenant has paid to Landlord as
a security deposit; (vi) that no Rent under this Lease has been paid more than
thirty (30) days in advance of its due date; (vii) that the address for notices
to be sent to Tenant is as set forth in this Lease (or has been changed by
notice duly given and is as set forth in the certificate); (viii) that Tenant,
as of the date of such certificate, has no charge, lien, or claim of offset
under this Lease or otherwise against Rent or other charges due or to become due
hereunder (or what charge, lien or claim of offset is claimed by Tenant);
(ix) that, to the knowledge of Tenant, Landlord is not then in default under
this Lease; and (x) such other matters as may be reasonably requested by
Landlord or any Mortgagee of Landlord; and (b) if true, a statement in writing,
in a form generally consistent with the requirements of institutional lenders
and prudent purchasers, from any guarantor of this Lease certifying that said
guaranty is in full force and effect. Such statements so delivered to Landlord
may be relied upon by any Mortgagee, any prospective Mortgagee and any
prospective purchaser of the Building or Project. Tenant’s failure to deliver
such statements within such time shall constitute an acceptance of the Premises
by Tenant and an acknowledgement by Tenant that this Lease is in full force and
effect, without modification, except as may be represented by Landlord, that
there are no defaults in Landlord’s performance and that not more than one
(1) month’s Rent has been paid in advance. In addition, if Tenant fails to
deliver such statements within the time period specified in this Paragraph 25,
Landlord may provide Tenant with written notice of such failure (the “Second
Estoppel Notice”), which, in order to be effective, must clearly, conspicuously
and in bold type face set forth the following statement at the top of the first
page of the Second Estoppel Notice: “SECOND NOTICE! THE FAILURE OF TENANT TO
RESPOND WITHIN THREE (3) BUSINESS DAYS AFTER THE RECEIPT OF THIS SECOND NOTICE
BY TENANT SHALL BE DEEMED TO BE AN EVENT OF

 

32



--------------------------------------------------------------------------------

DEFAULT UNDER THE LEASE.” If Tenant should fail to deliver such statements to
Landlord within three (3) Business Days after receipt of such Second Estoppel
Notice, such failure shall be deemed to be an Event of Default under the Lease,
without further notice or opportunity to cure.

26. DEFAULT. The occurrence of any of the following shall constitute an “Event
of Default” hereunder by Tenant:

26.1 Failure to Pay Rent. Tenant shall fail to pay any installment of the Rent
herein reserved when due, or any other payment or reimbursement to Landlord
required herein when due, and such failure shall continue for a period of five
(5) days after Landlord gives Tenant written notice of such past due Rent or
other payment; or Tenant shall fail to pay Rent or any other payment required
herein within five (5) days after the date due, at any time during a twelve
(12) month period in which Tenant has already received two (2) previous notices
of its failure to pay Rent or other payments by the due date.

26.2 Premises Deserted or Vacated. The Premises are deserted, vacated or
abandoned by Tenant, and Tenant fails to keep its security system in place,
operating and monitored, during the period the Premises are deserted, vacated or
abandoned.

26.3 Bankruptcy.

26.3.1 Tenant or any guarantor of Tenant’s obligations hereunder shall generally
not pay its debts as they become due or shall admit in writing its inability to
pay its debts or shall make a general assignment for the benefit of creditors;
or Tenant or any such guarantor shall commence any case, proceeding or other
action seeking to have an order for relief entered on its behalf as a debtor or
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution, or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all, or any substantial part of, its property; or
Tenant or any such guarantor shall take any action to authorize or in
contemplation of any of the actions set forth above in this Paragraph.

26.3.2 Any case, proceeding or other action against Tenant or any guarantor of
Tenant’s obligations hereunder shall be commenced seeking to have an order for
relief entered against it as debtor or to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property and such case, proceeding or other action is
not dismissed within ninety (90) days.

26.4 Insolvency. Tenant or any guarantor of this Lease shall become insolvent or
transfer property to defraud creditors.

26.5 Misrepresentations. Tenant or any guarantor of this Lease makes material
misrepresentations to Landlord prior to or contemporaneously with the execution
of this Lease.

26.6 Assignment for the Benefit of Creditors. Tenant or any guarantor of this
Lease shall make an assignment for the benefit of creditors.

26.7 Appointment of Receiver. A receiver is appointed for any of the assets of
Tenant or any guarantor of the Lease, and such receiver is not removed within
sixty (60) days after Tenant’s receipt of notice from Landlord to obtain such
removal.

26.8 Liens. A lien is filed against the Premises, Building or Project, or
Landlord’s estate therein, by reason of any work, labor, services or materials
performed or furnished, or alleged to have been performed or furnished, to
Tenant or anyone holding the Premises by, through or under Tenant, and Tenant
fails to cause the same to be vacated and canceled of record, or bonded off, in
accordance with the provisions of, and within the time period specified in,
Paragraph 14 hereof.

 

33



--------------------------------------------------------------------------------

26.9 Estoppel Certificate. Tenant shall fail to return to Landlord a properly
executed statement in accordance with the provisions of, and within the time
period specified in, Paragraph 25 hereof.

26.10 Other Defaults. Tenant fails to observe, perform and keep each and every
one of the other covenants, agreements, provisions, stipulations and conditions
contained in this Lease to be observed, performed and kept by Tenant, including,
without limitation, the Rules and Regulations, and, unless otherwise specified
herein, such failure continues for thirty (30) days after notice from Landlord
to Tenant requiring that Tenant correct such failure; provided, however, that in
the event any such failure is not reasonably susceptible of cure within such
thirty (30) day period, Tenant shall have a reasonable time to cure such
failure, provided Tenant commences cure as soon as is reasonably possible, and
prosecutes such cure diligently to completion.

27. REMEDIES.

27.1 Landlord’s Remedies. Upon the occurrence of any one or more of the
aforesaid Events of Default, Landlord may, at Landlord’s option, without any
demand or notice whatsoever (except as expressly required in this Paragraph 27):

27.1.1 Terminate this Lease, and Tenant shall remain liable for all Rent and all
other obligations under this Lease arising up to the date of such termination
and for all liabilities of Tenant for damages arising out of said Event of
Default and termination; or

27.1.2 Landlord may at its option, declare the difference, if any, between:
(a) the entire amount of Base Rental and Additional Rent which would become due
and payable during the remainder of the Term, discounted to present value using
a discount rate equal to the Prime Rate in effect as of the date of such
declaration; and (b) the fair rental value of the Premises during the remainder
of the Term (taking into account, among other factors, an assessment of future
market conditions for the Premises, the probability of reletting the Premises
for all or part of the remainder of the Term, the anticipated duration of the
period the Premises will be unoccupied prior to reletting and the anticipated
cost of reletting the Premises), also discounted to present value using a
discount rate equal to the Prime Rate in effect as of the date of such
declaration, to be due and payable immediately and Tenant agrees to pay the same
at once, together with all Base Rental, Additional Rent and other sums
theretofore due; it being understood and agreed that such payment shall be and
constitute Landlord’s liquidated damages, Landlord and Tenant acknowledging and
agreeing that it is difficult or impossible to determine the actual damages
Landlord would suffer from Tenant’s breach hereof and that the agreed upon
liquidated damages are not punitive or penalties and are just, fair and
reasonable, all in accordance with Official Code of Georgia Annotated §13-6-7.
If Landlord exercises the election set out in this Paragraph 27.1.2, Landlord
hereby waives any right to assert that Landlord’s actual damages are greater
than the amount calculated hereunder; or

27.1.3 Without terminating this Lease, Landlord may in its own name but as agent
for Tenant enter into and upon and take possession of the Premises or any part
thereof and, at Landlord’s option, remove persons and property therefrom and
such property, if any, may be removed and stored in a warehouse or elsewhere at
the cost of, and for the account of, Tenant, all without being deemed guilty of
trespass or becoming liable for any loss or damage which may be occasioned
thereby, and Landlord may, but has no obligation to, rent the Premises or any
portion thereof as the agent of Tenant, with or without advertisement, by
private negotiations and for any term upon such terms and conditions as Landlord
may deem necessary or desirable in order to relet the Premises. Upon each such
reletting, all rentals received by Landlord from such reletting shall be
applied: first, to the payment of any indebtedness (other than any Rent due
hereunder) from Tenant to Landlord; second, to the payment of any reasonable
costs and expenses of such reletting, including, without limitation, brokerage
fees, attorneys’ fees, expenses and court costs and costs of alterations and
repairs; third, to the payment of Rent and other charges then due and unpaid
hereunder; and the residue, if any, shall be held by Landlord to the extent of
and for application in payment of future Rent, if any becomes owing, as the same
may become due and payable hereunder. In reletting the Premises as aforesaid,
Landlord may grant rent concessions and Tenant shall not be credited therefor.
If such rentals received from such reletting shall at any time or from time to
time be less than sufficient to pay to Landlord the entire sums then due from
Tenant hereunder, Tenant shall pay any such deficiency to Landlord. Such
deficiency shall, at Landlord’s option, be calculated and paid monthly.
Notwithstanding any such reletting without termination, Landlord may, at any
time thereafter, elect to terminate this Lease for any such previous Event of
Default provided same has not been cured; or

 

34



--------------------------------------------------------------------------------

27.1.4 Without terminating this Lease, and with or without notice to Tenant,
Landlord may enter into and upon the Premises and, without being liable for
prosecution or any claim for damages therefor, maintain the Premises and repair
or replace any damage thereto or do anything for which Tenant is responsible
hereunder. Tenant shall reimburse Landlord immediately upon demand for any
reasonable, out-of-pocket expenses which Landlord actually incurs in thus
effecting Tenant’s compliance under this Lease, and Landlord shall not be liable
to Tenant for any damages with respect thereto; or

27.1.5 Allow the Premises to remain unoccupied, and Tenant shall remain liable
for the Rent and all other obligations accruing over the balance of the Term; or

27.1.6 Terminate Tenant’s right to possession of the Premises, without
terminating the Lease, and Tenant shall remain liable for the Rent and all other
obligations accruing over the balance of the Term; or

27.1.7 Enforce the performance of Tenant’s obligations hereunder by injunction
or other equitable relief, which remedy may be exercised upon any actual or
threatened Event of Default by Tenant, without regard to whether Landlord may
have an adequate remedy at law; or

27.1.8 Intentionally omitted; or

27.1.9 Pursue any combination of the foregoing remedies permitted by law and
such other remedies as are available at law or in equity. All remedies provided
in this Lease are cumulative and may be exercised alternatively, successively or
in any other manner. The exercise by Landlord of any one or more of the rights
and remedies provided in this Lease shall not prevent the subsequent exercise by
Landlord of one or more of the other rights and remedies herein provided.

27.2 Termination of Lease. Whenever Landlord terminates this Lease, it shall do
so by giving Tenant written notice of termination, in which event this Lease
shall expire and terminate on the date specified in such notice with the same
force and effect as though the date specified were the date herein originally
fixed as the Lease Expiration Date, and all rights of Tenant under this Lease
and in and to the Premises shall expire and terminate and Tenant shall surrender
the Premises to Landlord on the date specified in such notice, and if Tenant
fails to so surrender, Landlord shall have the right, without notice, and with
or without resort to summary dispossessory proceedings, to enter upon and take
possession of the Premises and to expel or remove Tenant and its effects without
being liable for prosecution or any claim for damages therefor.

27.3 Termination of Right of Possession. Whenever Landlord terminates Tenant’s
right to possession of the Premises without terminating this Lease, it shall do
so by giving Tenant written notice of termination of its right of possession, in
which event Tenant shall surrender the Premises to Landlord on the date
specified in such notice; and if Tenant fails to so surrender, Landlord shall
have the right, without notice, and with or without resort to summary
dispossessory proceedings, to enter upon and take possession of the Premises and
to expel or remove Tenant and its effects without being liable for prosecution
or any claim for damages therefor.

27.4 Funds Held by Landlord. If this Lease shall terminate as a result of or
while there exists an Event of Default hereunder, any funds of Tenant held by
Landlord may be applied by Landlord to unpaid Rent and any damages payable by
Tenant (whether provided for herein or by law) as a result of such termination
or Event of Default, in Landlord’s sole discretion.

27.5 No Counterclaims, Offsets or Deductions. Tenant covenants and agrees that
Tenant will not interpose any counterclaim, offset or deduction in any summary
proceeding brought by Landlord to recover possession of the Premises. Landlord
shall in no way be responsible or liable to Tenant for any failure to rent the
Premises or any part thereof, or for any failure to collect any rent due upon
such reletting. Tenant shall remain liable for all Rent and all other
obligations as they accrue over the Term, even after any writ of possession as
to the Premises is applied for or issued to Landlord in dispossessory
proceedings, after an eviction is completed, and after Landlord terminates
Tenant’s right of possession, unless Landlord terminates the Lease.

 

35



--------------------------------------------------------------------------------

27.6 Legal Limitation of Remedies. If any statute or rule of law shall limit any
of Landlord’s remedies as hereinabove set forth, Landlord shall nonetheless be
entitled to any and all other remedies hereinabove set forth.

27.7 Survival. The foregoing provisions of this Paragraph 27 shall survive the
expiration or earlier termination of this Lease and shall apply to any renewal
or extension of this Lease.

28. QUIET ENJOYMENT. Landlord covenants that it has the full right and authority
to enter into this Lease and that, so long as no Event of Default exists under
this Lease, Tenant shall peaceably and quietly have, hold and enjoy the Premises
for the Term without hindrance or disturbance from Landlord, subject to the
terms and provisions of this Lease.

29. SURRENDER OF PREMISES. At the expiration or any earlier termination of this
Lease, or upon any re-entry of the Premises by Landlord without terminating this
Lease, Tenant shall peacefully vacate and surrender the Premises and keys
thereto to Landlord in good order, broom clean and in the same condition as at
commencement of the Term, normal wear and tear, loss by fire or other casualty
and Condemnation excepted.

30. HOLDING OVER.

30.1 Short-Term Extension. If Tenant submits written notice to Landlord
notifying Landlord that Tenant desires to hold over in the Premises (the
“Short-Term Extension Notice”), Tenant shall have the right to extend the Term
of this Lease for a period of either one (1), two (2) or three (3) month(s) (the
“Short-Term Extension Period”) after the expiration of the initial Term, or of
any “Extended Term” (as hereinafter defined), at a rate of Base Rental equal to
the Base Rental in effect as of the Lease Expiration Date and subject to all of
the other terms, charges and expenses set forth herein, except any right to
renew this Lease or to expand the Premises. The Short-Term Extension Period must
expire on the last day of a calendar month; in no event shall Tenant have the
right to hold the Premises for any partial calendar month under this Paragraph
30.1. The Short-Term Extension Notice must be received by Landlord no later than
nine (9) months prior to the Lease Expiration Date and must specify the period
of whole months, up to a maximum of three (3) months after the Lease Expiration
Date, that Tenant has elected to extend the Term of this Lease. If Tenant does
not give the Short-Term Extension Notice in a timely manner, Tenant’s rights
under this Paragraph 30.1 shall expire and Tenant shall be conclusively deemed
to have waived its right to extend the Term of this Lease for the Short-Term
Extension Period. Tenant shall not be entitled to exercise its rights under this
Paragraph 30.1 if, either at the time Landlord receives the Short-Term Extension
Notice or on the Lease Expiration Date, there exists an Event of Default by
Tenant under this Lease.

30.2 Effect of Holding Over. Should Tenant continue to hold the Premises after
the expiration or earlier termination of this Lease, or after re-entry by
Landlord without terminating this Lease, such holding over, unless otherwise
agreed to by Landlord in writing, shall constitute and be construed as a tenancy
at sufferance and not a tenancy at will, at monthly installments of Rent equal
to one hundred fifty percent (150%) of the monthly portion of Rent in effect as
of the Lease Expiration Date or date of earlier termination, as the case may be,
and, subject to all of the other terms, charges and expenses set forth herein,
except any right to renew this Lease or to expand the Premises or any right to
additional services. Tenant shall have no right to notice under Official Code of
Georgia Annotated §44-7-7 of the termination of its tenancy. Tenant shall also
be liable to Landlord for all damage which Landlord suffers because of any
holding over by Tenant, and Tenant shall indemnify Landlord against all claims
made by any other tenant or prospective tenant against Landlord resulting from
delay by Landlord in delivering possession of the Premises to such other tenant
or prospective tenant. No holding over by Tenant, whether with or without
consent of Landlord, shall operate to extend or renew the Term except as
otherwise expressly provided herein or in a written agreement executed by both
Landlord and Tenant. The provisions of this Paragraph 30 shall survive the
expiration or earlier termination of this Lease.

31. NOTICES. Except for legal process, which may also be served as by law
provided, any notice or communication required or permitted hereunder shall be
in writing and shall be sent either by: (a) personal delivery service with
charges therefor billed to shipper; (b) nationally recognized overnight delivery
service (such as Federal Express, United Parcel Service, Airborne, etc.) with
charges therefor billed to shipper; or (c) United States Mail, postage prepaid,
registered or certified mail, return receipt requested. Any notice or
communication sent as above provided shall be deemed given or delivered:
(i) upon receipt, if personally delivered (provided delivery is

 

36



--------------------------------------------------------------------------------

confirmed by the courier delivery service); (ii) on the date of delivery by any
nationally recognized overnight delivery service; or (iii) if sent by United
States Mail, on the date appearing on the return receipt therefor, or if there
is no date on such return receipt, the receipt date shall be presumed to be the
postmark date appearing on such return receipt. Notice shall be considered given
and received on the latest original delivery or attempted delivery date to all
persons and addresses to which notice is to be given, as indicated on the return
receipt(s) of the United States Mail or delivery receipts of the personal
delivery service or nationally recognized overnight delivery service. Any notice
or communication which cannot be delivered because of failure to provide notice
of a change of address as herein provided or for which delivery is refused shall
be deemed to have been given and received on the date of attempted delivery. Any
notice or communication required or permitted hereunder shall be addressed to
Landlord at Landlord’s Address for Notices and to Tenant at Tenant’s Address for
Notices, or at such other addresses as Landlord or Tenant may have designated by
notice to the other given as provided above.

32. AGENCY DISCLOSURE.

32.1 Landlord’s Broker. Landlord has not entered into any agreement with, or
otherwise had any dealings with, any broker or agent in connection with the
negotiation, procurement or execution of this Lease which could form the basis
of any claim by any such broker or agent for a brokerage fee or commission,
finder’s fee or any compensation of any kind or nature payable by Landlord in
connection herewith, and, except as to commissions, finder’s fees or other
compensation to any brokers or agents described in Paragraph 32.2, Landlord
shall, and hereby agrees to, indemnify, defend and hold Tenant harmless from all
reasonable costs (including, but not limited to, court costs, investigation
costs and attorneys’ fees), expenses or liability for commissions or other
compensation claimed by any broker or agent with respect to this Lease which
arise out of any agreement or dealings, or alleged agreement or dealings,
between Landlord and any such agent or broker.

32.2 Tenant’s Broker. Tenant hereby represents and warrants to Landlord that
Tenant has not been represented by any broker or agent other than Tenant’s
Broker in connection with the negotiation, procurement or execution of this
Lease which could form the basis of any claim by any such broker or agent for a
brokerage fee or commission, finder’s fee or any compensation of any kind or
nature payable by either Landlord or Tenant in connection herewith, and Tenant
shall, and hereby agrees to, indemnify, defend and hold Landlord harmless from
all reasonable costs (including, but not limited to, court costs, investigation
costs and attorneys’ fees), expenses or liability for commissions or other
compensation claimed by any broker or agent with respect to this Lease which
arise out of any agreement or dealings, or alleged agreement or dealings,
between Tenant and any such agent or broker other than Tenant’s Broker.

32.3 Payment of Commissions. Landlord shall pay a commission to Tenant’s Broker
pursuant to a separate agreement between Landlord and Tenant’s Broker. The fact
that Landlord is paying a commission to Tenant’s Broker does not constitute
Tenant’s Broker as the agent of Landlord or as a dual agent for Landlord and
Tenant. Tenant’s Broker has acted solely as Tenant’s agent in connection with
this transaction.

32.4 Survival. The provisions of this Paragraph 32 shall survive the expiration
or earlier termination of this Lease.

33. PARKING. Tenant shall have the right to use the parking facilities of the
Building free of charge (except that Tenant shall be obligated to pay Tenant’s
Proportionate Share of increases in Operating Expenses applicable to the parking
facilities of the Building as set forth in this Lease). Landlord and Tenant
acknowledge and agree that, as of the Effective Date, the parking facilities of
the Building contain two hundred thirty-six (236) parking spaces [which is a
parking ratio of greater than three and one-half (3 1/2) vehicles per One
Thousand (1,000) rentable square feet of space in the Premises]. Landlord shall
not reduce the capacity of the parking facilities of the Building during the
Term below two hundred eight (208) parking spaces without the prior written
consent of Tenant. Tenant shall not at any time park or permit the parking of
Tenant’s vehicles, or the vehicles of others, adjacent to loading areas so as to
interfere in any way with the use of such areas. Tenant shall not park or permit
to be parked any inoperative or abandoned vehicles or equipment on any portion
of the parking or loading areas. If any abandoned vehicles are discovered by
Landlord to exist anywhere in the Project, Landlord shall have the right to
remove same from the Project in accordance with the terms of Official Code of
Georgia Annotated §40-11-1, et seq. Notwithstanding anything contained in this
Lease to the contrary, Tenant shall have no right to alter, improve or modify
the parking areas within the Project in any manner without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion.

 

37



--------------------------------------------------------------------------------

34. TAXES PAYABLE BY TENANT. Tenant covenants and agrees to be liable for and
pay in a timely manner all taxes and assessments levied or assessed against
Tenant’s Property. In addition to Rent, Tenant shall pay Landlord upon demand
(or monthly along with payments of Rent in the case of taxes measured by the
Rent payable hereunder), as Additional Rent, for any and all taxes payable by
Landlord (other than net income taxes) whether or not now customary or within
the contemplation of the parties hereto: (a) upon, measured by or attributable
to the cost or value of Tenant’s Property or by the cost or value of any
Alterations, regardless of whether title to such Alterations shall be in Tenant
or Landlord; (b) upon or measured by the Rent payable hereunder, including,
without limitation, any gross income tax, sales tax or excise tax with respect
to the receipt of any form of Rent under this Lease, levied by any taxing
authority or any other governmental body having jurisdiction over the Project,
notwithstanding the fact that the law imposing the tax may endeavor to impose it
on Landlord; (c) upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof; (d) upon this transaction or any document to
which Tenant is a party creating or transferring an interest in the Premises. In
the event that it shall not be lawful for Tenant so to reimburse Landlord, the
monthly Base Rental payable to Landlord under this Lease shall be revised to net
Landlord the same net Base Rental after imposition of any such tax upon Landlord
as would have been payable to Landlord prior to the imposition of any such tax.

35. SIGNAGE. Tenant shall be allowed to affix interior and exterior signs to the
Building, parking lot, lobby, floors and elevators; provided, however, that:
(a) the content, design, location and size of any such sign shall be subject to
Landlord’s approval, such approval not to be unreasonably withheld, conditioned
or delayed; (b) Tenant’s right to install, erect and maintain any such signs is
subject to any applicable Legal Requirements; (c) Tenant shall be responsible
for obtaining, and will obtain, any and all permits, variances or other
governmental approvals required under any Legal Requirements to install, erect
and maintain any such signs from the appropriate governmental authorities, and
the inability of Tenant to obtain approval from all necessary governmental
authorities shall not constitute a default by Landlord hereunder (however,
Landlord shall use commercially reasonable efforts to cooperate with Tenant, at
Tenant’s expense, in order to obtain any such permits, variances or other
governmental approvals); and (d) all costs associated with designing,
constructing and installing any such signs, as well as any costs associated with
obtaining permits, variances or other governmental approvals, shall be solely
Tenant’s responsibility. Landlord hereby approves all of Tenant’s signs existing
in or on the Project as of the Effective Date.

36. AUTHORITY. Each individual executing this Lease on behalf of Tenant
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of Tenant, in accordance with the bylaws and resolutions of
Tenant, and that this Lease is binding upon Tenant. Tenant agrees to furnish to
Landlord, promptly upon demand, a corporate resolution, a certificate of the
corporate secretary or other appropriate documentation evidencing the due
authorization of the individual executing this Lease to enter into this Lease on
behalf of Tenant.

37. RULES AND REGULATIONS. Landlord may hereafter, from time to time, adopt and
promulgate additional rules and regulations for the government and management of
the Building as Landlord may reasonably determine to be necessary and all such
additional rules and regulations shall be deemed to be part of the Rules and
Regulations upon written notice thereof to Tenant. During the Term of this
Lease, Tenant shall at all times comply with the Rules and Regulations and shall
ensure compliance with the Rules and Regulations by Tenant’s employees, agents,
contractors, customers and visitors. Any failure by Landlord to enforce any of
the Rules and Regulations now or hereafter in effect shall not constitute a
waiver of any such Rules and Regulations. Landlord shall not be liable to Tenant
for failure or refusal by any other tenant, guest, invitee, visitor or occupant
of the Building to comply with any of the Rules and Regulations. In the case of
any conflict between the Rules and Regulations established by Landlord and this
Lease, the provisions of this Lease shall control.

38. INTENTIONALLY OMITTED.

 

38



--------------------------------------------------------------------------------

39. MISCELLANEOUS.

39.1 Landlord and Tenant. “Landlord” as used in this Lease shall include the
first party named in this Lease, and its representatives, assigns and successors
in title to the Premises. “Tenant” shall include the second party named in this
Lease, and his, hers or its heirs and representatives, and if this Lease shall
be validly assigned or sublet, shall include also Tenant’s assignees or
subtenants, as to the portion of the Premises covered by such assignment or
sublease.

39.2 Delivery of Premises. Landlord shall not be liable to Tenant for failure to
give possession of any portion of the Premises to Tenant if Landlord is delayed
by reason of the unlawful holding over or retention of possession of any
previous tenant, tenants or occupants of such portion of the Premises, nor shall
such failure impair the validity of this Lease. However, Landlord does agree to
use reasonable diligence to obtain possession of each portion of the Premises in
a timely manner so that construction within such portion of the Premises shall
not be delayed.

39.3 Project or Building Name; Advertising. Landlord shall have the right during
the last nine (9) months of the Term, without notice and without liability to
Tenant, to install, affix and maintain “For Rent” or “For Lease” signs on the
Land and on the exterior of the Building. During the Term of this Lease,
Landlord shall not modify the Building’s primary signage, or name or re-name the
Project or Building, without Tenant’s prior written consent, which shall not be
unreasonable withheld, conditioned or delayed. Tenant shall not use the name of
the Project or Building or use pictures or illustrations of the Project or
Building in advertising or other publicity or for any purpose other than as the
address of the business to be conducted by Tenant in the Premises, without the
prior written consent of Landlord.

39.4 Rights Reserved by Landlord. Landlord shall also have the following rights,
exercisable upon notice to Tenant and without liability to Tenant for damage or
injury to property, person or business and without effecting any eviction,
constructive or actual, or disturbance of Tenant’s use or possession of the
Premises or giving rise to any claim for setoff or abatement of Rent:

39.4.1 To designate and approve, prior to installation, all window shades,
blinds, drapes, awnings, window ventilators, lighting and other similar
equipment to be installed by Tenant that may be visible from the exterior of the
Premises or the Building.

39.4.2 To make repairs, alterations, additions or improvements, whether
structural or otherwise, in and about the Building, or any part thereof,
including, but not limited to, the installation of a sprinkler system and
sprinkler heads outside of the Data Center. In addition, Landlord shall have the
right to make repairs, alterations, additions or improvements (including, but
not limited to, the installation of a sprinkler system and sprinkler heads)
inside the Data Center to the extent Landlord is required to make such repairs,
alterations, additions or improvements pursuant to any Legal Requirements,
subject to the terms of Paragraph 12.3 of this Lease. Landlord shall have the
right to enter the Premises for the purposes described in this Paragraph 39.4.2
and, during the continuance of any such work, to temporarily close doors, entry
ways, common or public spaces and corridors in the Building and interrupt or
temporarily suspend Building services and facilities, all without affecting any
of Tenant’s obligations hereunder, so long as the Premises are reasonably
accessible.

39.4.3 Intentionally omitted.

39.4.4 To alter, relocate, reconfigure, reduce and withdraw the Common Areas of
the Project, as long as the Premises remain reasonably accessible and the
capacity of the parking areas serving the Building is not reduced below the
number of parking spaces required under this Lease.

39.4.5 To erect, use and maintain pipes and conduits in and through the
Premises.

39.4.6 To operate and maintain, or cause to be operated and maintained, the
Common Areas in a manner deemed by Landlord to be reasonable and appropriate and
in the best interest of the Building, but all Common Areas shall be subject to
the exclusive control and management of Landlord.

 

39



--------------------------------------------------------------------------------

39.5 Financial Statements. If, at any time during the Term, Tenant’s audited
financial statements are not publicly available, Landlord may require Tenant to
provide Landlord with a current financial statement and financial statements of
the two (2) years prior to the current financial statement year. Such statements
shall be prepared in accordance with generally accepted accounting principles
and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant. If such financial statements are not
audited, they shall be certified as true and correct by Tenant’s chief financial
officer.

39.6 Terminology. Words of any gender used in this Lease shall be held and
construed to include any other gender and words in the singular number shall be
held to include the plural, unless the context otherwise requires.

39.7 Successors. The terms, provisions, covenants and conditions contained in
this Lease shall apply to, inure to the benefit of and be binding upon the
parties hereto and upon their respective heirs, legal representatives,
successors and permitted assigns, except as otherwise herein expressly provided.
Landlord shall have the right to assign any of its rights and obligations under
this Lease.

39.8 Captions. The captions inserted in this Lease are for convenience only and
in no way define, limit or otherwise describe the scope or intent of this Lease,
or any provision hereof, or in any way affect the interpretation of this Lease.

39.9 No Modification. This Lease may not be altered, changed or amended except
by an instrument in writing signed by both parties hereto.

39.10 Survival. All obligations of the parties hereunder not fully performed as
of the expiration or earlier termination of the Term shall survive the
expiration or earlier termination of the Term, including, without limitation,
with respect to Tenant, all payment obligations with respect to Rent and all
obligations concerning the condition of the Premises.

39.11 Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future Legal Requirements effective during the
Term, then and in that event it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby, and it is also the
intention of the parties to this Lease that, in lieu of each clause or provision
of this Lease that is illegal, invalid or unenforceable, there be added as a
part of this Lease contract a clause or provision as similar in terms to such
illegal, invalid or unenforceable clause or provision as may be possible and
that is legal, valid and enforceable. Tenant’s covenant and obligation to pay
Rent is independent from any of Landlord’s covenants, obligations, warranties or
representations in this Lease. Tenant shall pay Rent without any right of offset
or deduction.

39.12 Time of Essence. Time is of the essence of this Lease and all of its
provisions.

39.13 Restrictions of Record. Tenant agrees to comply with subdivision
regulations, protective covenants or other restrictions of record that are
applicable to the Building or Project.

39.14 Obligations Joint and Several. If there is more than one Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.

39.15 Intentionally Omitted.

39.16 Entire Agreement. This Lease and the Exhibits attached hereto set forth
the entire agreement between the parties and cancel all prior negotiations,
arrangements, brochures, agreements and understandings, if any, between Landlord
and Tenant regarding the subject matter of this Lease. Neither this Lease, nor
any memorandum hereof, shall be recorded by Tenant without Landlord’s prior
written consent to such recording.

39.17 Governing Law. This Lease shall be governed by and construed under the
internal laws of the State of Georgia, without regard to the conflicts of laws
rules of such state. Any action brought to enforce or

 

40



--------------------------------------------------------------------------------

interpret this Lease shall be brought in the court of appropriate jurisdiction
in Gwinnett County, Georgia. Should any provision of this Lease require judicial
interpretation, Landlord and Tenant hereby agree and stipulate that the court
interpreting or considering same shall not apply the presumption that the terms
hereof shall be more strictly construed against a party by reason of any rule or
conclusion that a document should be construed more strictly against the party
who itself or through its agent prepared the same, it being agreed that all
parties hereto have participated in the preparation of this Lease and that each
party had full opportunity to consult legal counsel of its choice before the
execution of this Lease.

39.18 No Waiver. No Event of Default or provision of this Lease shall be deemed
to have been waived by either party unless such waiver is in writing and signed
by the waiving party. Landlord’s acceptance of Rent following an Event of
Default hereunder shall not be construed as a waiver of such Event of Default,
nor excuse any delay or partial payment upon subsequent occasions. No custom or
practice which may develop between the parties in connection with the terms of
this Lease shall be construed to waive or lessen either party’s right to insist
upon strict performance of the terms of this Lease, without a written notice
thereof to the other party.

39.19 Attorneys’ Fees. In any action or proceeding between Landlord and Tenant
under this Lease, the prevailing party shall be entitled to recover all of its
costs and expenses in connection therewith, including, but not limited to,
reasonable attorneys’ fees actually incurred from the non-prevailing party.

39.20 Intentionally Omitted.

39.21 Force Majeure. Whenever a period of time is herein prescribed for action
to be taken by either party, such party shall not be liable or responsible for,
and there shall be excluded from the computation for any such period of time,
any delays due to “Force Majeure,” which term shall include strikes, riots, acts
of God, war, terrorism, bioterrorism or governmental laws, regulations and
restrictions, or any other cause of any kind whatsoever which is beyond the
reasonable control of Landlord or Tenant; provided, however, that this provision
shall not apply to failures by either party: (a) to pay their respective
monetary obligations to the other under this Lease; or (b) to maintain the
insurance required by this Lease.

39.22 No Representations. Neither Landlord nor Landlord’s agents or brokers
(including Landlord’s Broker) have made any representations, warranties or
promises with respect to the Premises, the Building, the Land or any other
portions of the Project except as herein expressly set forth and all reliance
with respect to any representations, warranties or promises is based solely on
those contained herein. No rights, easements or licenses are acquired by Tenant
under this Lease by implication or otherwise except as, and unless, expressly
set forth in this Lease.

39.23 Submission of Lease. The submission of this Lease to Tenant shall not be
construed as an offer and Tenant shall not have any rights with respect thereto
unless Landlord executes a copy of this Lease and delivers the same to Tenant.
When this Lease has been executed by Tenant and delivered to Landlord, this
Lease shall constitute an offer to Landlord to lease the Premises on the terms
and conditions herein described.

39.24 No Easement for Light, Air or View. Any elimination or shutting off of
light, air or view by any structure which may be erected on lands adjacent to
the Building shall in no way affect this Lease and Landlord shall have no
liability to Tenant with respect thereto.

39.25 No Estate in Land. This Lease shall create the relationship of landlord
and tenant between Landlord and Tenant; no estate shall pass out of Landlord;
Tenant has only a usufruct, not subject to levy and sale and not assignable by
Tenant except by Landlord’s consent.

39.26 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord following the date of such transfer, including
the return of any security deposit, and Tenant shall attorn to such transferee.

 

41



--------------------------------------------------------------------------------

40. SPECIAL STIPULATIONS. Insofar as the following stipulations conflict with
any of the foregoing provisions, the following shall control: See Addendum of
Special Stipulations attached hereto and incorporated herein by this reference.

41. LIMITATION OF LIABILITY. ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY
NOTWITHSTANDING, TENANT SHALL LOOK SOLELY TO THE ESTATE AND PROPERTY OF LANDLORD
IN THE BUILDING, OR TO THE NET PROCEEDS OF ANY SALE OF THE BUILDING BY LANDLORD,
FOR THE COLLECTION OF ANY JUDGMENT OR OTHER JUDICIAL PROCESS REQUIRING THE
PAYMENT OF MONEY BY LANDLORD FOR ANY DEFAULT OR BREACH BY LANDLORD UNDER THIS
LEASE, SUBJECT, HOWEVER, TO THE PRIOR RIGHTS OF ANY MORTGAGEE OR LESSOR OF THE
BUILDING. NO OTHER ASSETS OF LANDLORD OR ANY PARTNERS, SHAREHOLDERS, MEMBERS OR
OTHER PRINCIPALS OF LANDLORD SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER
JUDICIAL PROCESS FOR THE SATISFACTION OF TENANT’S CLAIM. THE FOREGOING
PROVISIONS ARE NOT INTENDED TO, AND SHALL NOT, LIMIT ANY RIGHT THAT TENANT MIGHT
OTHERWISE HAVE TO OBTAIN INJUNCTIVE RELIEF AGAINST LANDLORD OR LANDLORD’S
SUCCESSORS-IN-INTEREST.

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

 

TENANT:

DIGITAL INSIGHT CORPORATION,

a Delaware corporation

By:

 

/s/ Tae Rhee

  [Signature] Typed Name:  

Tae Rhee

Title:

 

VP & General Counsel

Attest:

 

/s/ Myra E. Stevens

  [Signature]

Typed Name:

 

Myra E. Stevens

Title:

 

Corporate Registrar

  [CORPORATE SEAL]

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

42



--------------------------------------------------------------------------------

LANDLORD:

WKK ATLANTA INVESTMENTS, L.P.,

a Georgia limited partnership

By:

 

TMW Investments, Inc.,

 

a Georgia corporation,

 

its General Partner

 

By:

 

/s/ John A. Rose      

 

Name:

 

John A. Rose

 

Title:

 

V.P.

 

43



--------------------------------------------------------------------------------

ADDENDUM OF SPECIAL STIPULATIONS

42. LENDER APPROVAL. Landlord and Tenant acknowledge that the Project is
encumbered by a Mortgage held by Wachovia Bank, National Association, a national
banking association chartered pursuant to the laws of the United States of
America (“Wachovia”). By executing this Lease, Landlord acknowledges and
represents that it has obtained the approval of Wachovia to enter into this
Lease.

43. EXISTING LEASES AND SUBLEASES.

43.1 Existing Prime Lease and Existing Sublease. Pursuant to that certain Lease
Agreement, dated August 11, 1994, by and between Landlord’s
predecessor-in-interest, New York Life Insurance Company, a New York corporation
(“New York Life”), and Arris International, Inc., a Delaware corporation
(formerly known as “Antec Corporation”) (“Arris”), as amended by that certain
First Amendment to Lease, dated December 12, 1994, by and between New York Life
and Arris, and that certain Consent to Sublease and Second Amendment to Lease,
dated July 30, 2002, by, between and among, Landlord, Arris, Wachovia, Tenant
and Superior Asset Management, Inc., a Georgia corporation (“Superior Asset
Management”) (collectively, the “Existing Prime Lease”), New York Life leased
the Premises to Arris. Tenant currently occupies the Premises pursuant to that
certain Sublease Agreement by and between Arris and Tenant’s
predecessor-in-interest, nFront, Inc., a Georgia corporation (“nFront”), dated
November 23, 1999, as amended by that certain First Amendment to Sublease, dated
February 1, 2000, by and between Arris and nFront (collectively, the “Existing
Sublease”). The Existing Prime Lease is scheduled to expire on July 6, 2005, and
the Existing Sublease is scheduled to expire on July 5, 2005. Simultaneously
with the execution of this Lease, Landlord, Tenant and Arris will execute a
termination agreement pursuant to which the Existing Prime Lease and the
Existing Sublease will be terminated effective as of June 30, 2005 (i.e., the
day prior to the Commencement Date of this Lease). Upon the termination of the
term of the Existing Sublease pursuant to such termination agreement, Tenant
shall remain in possession of the Premises under the terms of this Lease. Tenant
shall, subject to the terms of this Lease, accept the Premises for the Term of
this Lease in their then-current, “as-is” condition as of the Commencement Date
of this Lease. The occurrence prior to the Commencement Date of this Lease of a
default or event of default by Tenant (as “Subtenant”) under the Existing
Sublease not cured within the notice and grace periods set forth therein shall,
at the option of Landlord, constitute an Event of Default by Tenant hereunder.

43.2 Superior Asset Management Sub-Sublease. Superior Asset Management currently
occupies a portion of the Premises consisting of approximately 15,329 rentable
square feet located on the third (3rd) floor of the Building (the “Superior
Asset Management Space”) pursuant to that certain Sublease Agreement, dated
June 13, 2002, by and between Tenant, as “Sublandlord,” and Superior Asset
Management, as “Subtenant,” as amended by that certain First Amendment to
Sublease Agreement, dated “June __, 2004,” by and between Tenant and Superior
Asset Management. The documents described in the immediately preceding sentence
pursuant to which Superior Asset Management occupies a portion of the Premises
are hereinafter collectively referred to as the “Superior Asset Management
Sub-Sublease.” The Superior Asset Management Sub-Sublease is scheduled to expire
on June 30, 2005. If Tenant desires to sublease the Superior Asset Management
Space to Superior Asset Management during the Term of this Lease, which
subleasing Landlord hereby approves, such sublease shall be subject to the
provisions of Paragraph 15 of this Lease, including, without limitation,
Paragraph 15.4 relating to the payment of fifty percent (50%) of the Transfer
Premium to Landlord, except that, with respect only to a sublease of the
Superior Asset Management Space to Superior Asset Management, the calculation of
the Transfer Premium shall exclude any rent paid by Superior Asset Management
with respect to the initial nine (9) months of such sublease.

44. CONDITION OF BUILDING; LANDLORD’S REPRESENTATIONS.

44.1 Legal Requirements. Landlord represents that, to the best of Landlord’s
actual knowledge, as of the Effective Date, the structural elements of the
Building, including all mechanical, electrical, structural, lighting, HVAC,
roofing and exterior Building enclosure systems, comply with Legal Requirements,
as applicable to the Project and in accordance with current interpretations
thereof by the appropriate authorities of Gwinnett County, Georgia.

 

44



--------------------------------------------------------------------------------

44.2 Repair of Building Elements and Systems. If Tenant notifies Landlord within
two (2) years after the Commencement Date that any structural element of the
Building, including any mechanical, electrical, structural, exterior lighting,
HVAC, roofing or exterior Building enclosure system is not then in good working
order, then Landlord, at its expense, will repair such Building element or
system as soon as reasonably practicable. However, Landlord shall have no
obligation under this Paragraph 44.2 to repair any item of Tenant’s Property or
any Leasehold Improvements or Alterations. Notwithstanding anything contained in
this Lease to the contrary, the cost of any repairs which Landlord is obligated
to make during the first two (2) years after the Commencement Date pursuant to
this Paragraph 44.2 shall not be included in Operating Expenses. Except as set
forth in this Paragraph 44.2, and except for any other maintenance obligations
of Landlord expressly set forth in this Lease, Landlord shall have no liability
or obligation to Tenant if any Building element or system specified in this
Paragraph 44.2 is not in good working order.

44.3 Authority. All persons executing this Lease on behalf of Landlord have been
duly authorized to execute this Lease and bind Landlord to the terms hereof. No
approvals are required from any third party, other than Wachovia, to enable
Landlord to enter into this Lease.

44.4 Restrictive Covenants. Landlord shall not voluntarily subject the Project
to any covenants, conditions or restrictions which would materially and
adversely affect the rights or obligations of Tenant under this Lease.

45. IMPROVEMENT ALLOWANCE. Provided that there does not exist an Event of
Default under this Lease or a situation which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default under this Lease,
Landlord shall pay to Tenant a sum equal to $10.00 per rentable square foot of
the Premises ($586,720.00 total) (the “Improvement Allowance”), which shall be
used by Tenant to offset costs incurred by Tenant in making Alterations to the
Premises during the Term, and to otherwise fulfill Tenant’s obligations under
this Lease. Subject to the terms of this Paragraph 45, Landlord shall pay the
entire Improvement Allowance to Tenant in one (1) lump sum within thirty
(30) days after the Commencement Date.

46. SECURITY.

46.1 Security System and Services. Landlord does not provide, and has no
obligation to provide, any security services for the Project, Building or
Premises. Tenant shall have the right to: (a) install a security system for the
Premises, subject to Landlord’s prior written approval as to the type and design
of such security system, such approval not to be unreasonably withheld,
conditioned or delayed; (b) contract for the provision of security services for
the Project, provided that the selection of the provider of such security
services shall be subject to Landlord’s written approval, such approval not to
be unreasonably withheld, conditioned or delayed; and (c) install Non-Building
Standard locks, access control devices and/or card readers on any doors to the
Data Center. Notwithstanding anything contained in this Lease to the contrary,
Landlord shall have no liability to Tenant with respect to any matter arising
out of, and Tenant hereby indemnifies Landlord from, and agrees to hold Landlord
harmless against, any Loss caused by or resulting from: (i) the improper
installation of, or any defects in, any security system or any Non-Building
Standard locks, access control devices and/or card readers installed by Tenant
pursuant to this Paragraph 46; (ii) any activity, action or inaction of any
personnel or company retained by Tenant to provide security services for the
Building and/or Project; (iii) any failure or alleged failure of any security
system or any Non-Building Standard locks, access control devices and/or card
readers installed by Tenant pursuant to this Paragraph 46, or of any security
service retained by Tenant, to provide adequate security for the Premises,
including, without limitation, any allegation by Tenant, any of Tenant’s
employees or any other person that such Non-Building Standard locks, access
control devices and/or card readers, or such security system or service, should
have prevented any break-in, personal injury or theft of, or damage to, personal
property; (iv) complaints by any other occupants of the Building, or by any
other party, relating to the volume of any audible alarm used in connection with
any security system installed by Tenant pursuant to this Paragraph 46, or to the
frequent sounding of such alarm; (v) any claim by any other occupants of the
Building, or by any other party, that any security system installed by Tenant
pursuant to this Paragraph 46, including any audible alarm used in connection
therewith, constitutes a nuisance, causes a breach of the peace or an
interruption of such party’s quiet enjoyment of its premises or property or
violates the rules and regulations of the Building; and (vi) any charges, fines
or penalties assessed or levied by police or other law enforcement agencies, or
by any private security companies, associated with responding to an alert from
any security system installed by Tenant pursuant to this Paragraph 46.

 

45



--------------------------------------------------------------------------------

46.2 Landlord’s Rights. Subject to the last sentence of this Paragraph 46.2:
(a) Tenant shall, immediately after the installation of any security system
pursuant to this Paragraph 46, provide Landlord, and any other personnel
involved in managing the Project specified by Landlord, with the code(s) for
such security system, as well as written instructions detailing the operation of
such security system (however, as set forth in the last sentence of this
Paragraph 46.2, Tenant shall have no obligation to provide to Landlord security
system codes with respect to any security system that protects the Data Center);
and (b) if, at any time during the Term of this Lease, Tenant changes the
code(s) for such security system, or upgrades or changes the components of the
security system, Tenant shall immediately after such change or upgrade provide
Landlord, and any other personnel involved in managing the Project specified by
Landlord, with the new code(s) for such security system, as well as written
instructions detailing any changes in the operation of the security system.
Landlord shall have the right to enter the Premises, forcibly or otherwise, with
or without notice to Tenant, to access and/or shut down Tenant’s security system
in the event Tenant’s security system gives off an alarm or alert (audible or
otherwise) and Landlord is requested or ordered by any governmental authority or
representative (including, without limitation, police officers, fire-fighters or
other emergency personnel) to access and/or shut down Tenant’s security system.
Landlord shall have no liability, and Tenant hereby waives any and all rights of
recovery, claims, actions or causes of action against Landlord, in connection
with any such entry into the Premises under this Paragraph 46, as well as for
any damage alleged to have resulted therefrom (including, without limitation,
damage to Tenant’s security system). Landlord acknowledges that Tenant is
prohibited from allowing third parties to enter the Data Center unless
accompanied by an authorized employee of Tenant. Therefore, notwithstanding
anything contained in this Paragraph 46.2 to the contrary, Tenant shall have no
obligation to provide to Landlord keys, access cards or security system codes
with respect to any doors, locks or security systems that protect the Data
Center.

46.3 Access. In no event shall any security system installed by Tenant, or any
security service retained by Tenant, pursuant to this Paragraph 46 be permitted
to prevent Landlord from exercising any right it has to access the Premises,
Building or Project, whether pursuant to this Lease or otherwise.

47. EMERGENCY GENERATOR. Prior to the Effective Date of this Lease, Tenant
installed an emergency generator outside the Building to supply emergency
electric power to Tenant’s data center in the Premises (the “Emergency
Generator”), which Emergency Generator has been operated and maintained by
Tenant at its expense. During the Term of this Lease, Tenant shall have the
right, at no additional charge, to use, operate, maintain and/or remove the
Emergency Generator pursuant and subject to the terms of this Paragraph 47.

47.1 Tenant’s Costs. All costs associated with the operation, maintenance and
removal of the Emergency Generator, or the redesign, modification or
reconstruction thereof, shall be paid by Tenant.

47.2 Specifications. The Emergency Generator, as it exists as of the Effective
Date, is of the type, and has the specifications, set forth on Exhibit “C”
attached to this Lease. Tenant shall not change the type and/or specifications
of the Emergency Generator, or replace the Emergency Generator with equipment
which differs in type or specifications from the Emergency Generator, without
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, or anything contained
herein to the contrary, no replacement of the Emergency Generator, or any
portion thereof, shall cause the Emergency Generator to exceed a capacity of 250
kilowatts, and any such replacement must: (a) utilize a hospital grade muffler
system; (b) be enclosed with an enclosure of a design and color approved by
Landlord which enclosure shall achieve sound attenuation which limits noise to
not more than 75 decibels at seven (7) meters; and (c) be powered by a diesel
engine with a self-contained, above-ground fuel tank. To the extent the
specifications contained in this Paragraph 47.2 differ from the specifications
set forth on Exhibit “C” attached to this Lease, the specifications contained in
this Paragraph 47.2 shall control with respect to any replacement of the
Emergency Generator.

47.3 Fuel. Tenant shall be responsible for the clean-up and remediation of any
spills of diesel fuel, lubricating oils and other Hazardous Materials. The
provisions of Paragraph 21 of this Lease shall apply to the installation,
operation, maintenance, use and removal of the Emergency Generator.

47.4 Conduits and Risers. Tenant shall be responsible for the design,
construction and installation of any additional conduits and risers necessary to
bring electric current from the Emergency Generator. Such conduits and risers
shall be designed by Landlord’s civil and electrical engineers. All charges of
such civil and electrical engineers shall be paid by Tenant.

 

46



--------------------------------------------------------------------------------

47.5 Maintenance and Indemnity. Tenant shall maintain the Emergency Generator in
good working order and in a safe and sightly condition. Tenant hereby agrees to
indemnify, defend and hold Landlord harmless against any loss, cost or damage
suffered or incurred by Landlord as a direct or indirect result of the
installation, operation, maintenance and removal of the Emergency Generator.

47.6 Permits and Licenses. Tenant represents and warrants to Landlord that, as
of the Effective Date, Tenant has obtained and is maintaining all necessary
permits and licenses for the installation, operation and maintenance of the
Emergency Generator, and Tenant will continue to maintain, at its sole cost and
expense, all such permits and licenses during the Term of this Lease. If during
the Term of this Lease, any additional permits or licenses are required pursuant
to any Legal Requirements for the operation and maintenance of the Emergency
Generator, or any replacement thereof, Tenant shall obtain and maintain, at its
sole cost and expense, all such permits and licenses.

47.7 Removal Procedure. Whenever Tenant elects to remove the Emergency
Generator, Tenant shall remove the Emergency Generator, the pad on which it is
installed and all underground wiring and conduits leading from the Emergency
Generator to the Building, and restore, to Landlord’s reasonable satisfaction,
any damage to any portion of the Building, Project or Land, including
landscaping, all at Tenant’s sole cost and expense. In connection with such
process, Tenant shall remediate any Hazardous Materials spilled in connection
with the installation, operation, maintenance or removal of the Emergency
Generator, the pad and such underground wiring and conduits. If Tenant elects
not to remove the Emergency Generator on or before the Lease Expiration Date,
Tenant shall leave the Emergency Generator, the pad and such underground wiring
and conduits in place on the Lease Expiration Date, and such items shall become
the property of Landlord on the Lease Expiration Date without further action on
behalf of Tenant. However, Tenant shall still be required to remediate any
Hazardous Materials associated with the installation, operation and maintenance
of the Emergency Generator on or before the Lease Expiration Date.

47.8 Tenant’s Right to Remove the Emergency Generator. Tenant shall have the
right, at any time during the Term, to discontinue the use of the Emergency
Generator and remove it. If Tenant elects to remove the Emergency Generator
during the Term, Tenant shall promptly comply with the requirements of Paragraph
47.7 hereof regarding such removal.

47.9 Survival. The obligations of Tenant under this Paragraph 47 shall survive
the expiration or earlier termination of this Lease.

48. SATELLITE DISH.

48.1 Utilization of Roof Space. Tenant shall have the right, at no additional
charge, to utilize the roof of the Building, for the sole purpose of installing
and operating for its own use (and not for broadcasting to others for a fee or
for resale purposes) satellite dishes, antennae and related equipment, including
mountings, wiring and support (collectively, the “Satellite Dish”), on a portion
of the roof of the Building in a location reasonably determined by Landlord,
provided that: (a) Tenant shall comply with all Legal Requirements (including
the obtaining of all required permits and licenses, and the maintenance thereof,
and shall provide Landlord or its designee with true and complete copies thereof
prior to the installation or use of the Satellite Dish), it being understood
that Landlord shall, subject to reimbursement for all reasonable out-of-pocket
expenses, reasonably cooperate with Tenant in connection therewith, including,
without limitation, by executing and delivering to Tenant such applications,
instruments and other documents as Tenant may reasonably request in connection
therewith; and (b) the manner of installation shall be approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed.
Landlord will make available to Tenant, subject to Landlord’s reasonable rules
and regulations from time to time in effect, access to the roof for the
construction, installation, maintenance, repair, operation, replacement,
substitution and use of the Satellite Dish, as well as space in the Building to
run electrical and telecommunications conduits or cables from such Satellite
Dish to a point of entry in the Premises. All of the provisions of this Lease
shall apply to the construction, installation, maintenance, repair, operation,
replacement, substitution and use of the Satellite Dish, including provisions
relating to compliance with Legal Requirements, Rules and Regulations,
insurance, indemnity, repairs and maintenance, as if the Satellite Dish were
part of the Premises.

 

47



--------------------------------------------------------------------------------

48.2 Installation. The installation of the Satellite Dish, excluding any
necessary penetration of the roof of the Building, shall be performed by
Tenant’s contractor at Tenant’s expense, provided such installation is of a
nonpenetrating surface mount only. Tenant may not install the Satellite Dish in
a manner which penetrates the roof membrane unless Landlord receives
confirmation from Landlord’s roofer that such installation will not void or
impair any then-existing roof guarantee. Tenant shall reimburse Landlord for all
reasonable, out-of-pocket costs associated with obtaining such confirmation from
Landlord’s roofer. If such confirmation is obtained, all work in connection with
the roof penetration shall be performed by Landlord’s roofer at Tenant’s sole
cost and expense. At Landlord’s option, Landlord may obtain the services of a
structural engineer acceptable to Landlord to design any additional roof
supports required to support the Satellite Dish and to monitor the installation
thereof, and Tenant shall reimburse Landlord, on demand, for the reasonable,
out-of-pocket costs of such services and such roof supports. Tenant shall
provide Landlord with plans indicating the placement and installation of the
Satellite Dish and all wires, cables and other components which plans shall be
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed. No variation from the plans submitted to Landlord by Tenant for the
installation of the Satellite Dish will be permitted without the prior written
consent of Landlord, such consent not to be unreasonably withheld, conditioned
or delayed.

48.3 Damage and Interference. The Satellite Dish may not cause damage to any
other tenants in, or occupants of, the Building, or to any Building Systems, and
the use of the Satellite Dish by Tenant will be such as not to cause any
interference (as defined by engineering standards of the Federal Communications
Commission) with communications systems located outside the Project. Tenant will
indemnify, defend and hold harmless Landlord from and against any and all claims
for damages due to its Satellite Dish, or the transmissions therefrom, which
cause any such interference. Landlord will promptly notify Tenant of any claim
from third parties of alleged interference created by Tenant’s installation or
from transmissions or receptions from such installations. Upon receipt of any
notification from Landlord of any such claimed interference, Tenant will
undertake the handling of such claim and shall indemnify, defend and hold
harmless Landlord from and against any and all cost and expenses arising by
reason of such claim. As part of the installation of its equipment, Tenant will
appropriately filter and trap any and all byproducts or interference through
existing broadcast installations and their signals or through other appropriate
means.

48.4 Compliance with Legal Requirements. Landlord shall not be responsible for
complying with any Legal Requirements (including, without limitation, the
obtaining of any required permits or licenses, or the maintenance thereof)
relating to the Satellite Dish, nor shall Landlord be responsible for any damage
that may be caused to Tenant or the Satellite Dish by any other occupant of the
Building. Landlord makes no representation that the Satellite Dish will be able
to receive or transmit communication signals without interference or disturbance
(whether or not by reason of the installation or use of similar equipment by
others on the roof) and Tenant agrees that Landlord shall not be liable to
Tenant therefor, it being understood that Landlord shall reasonably cooperate
with Tenant to relocate, at Tenant’s sole expense, the Satellite Dish to an
alternate location, to the extent available at the Building, where the Satellite
Dish will be able to receive or transmit such communication signals without
interference or disturbance.

48.5 Relocation. At any time following Tenant’s installation of the Satellite
Dish, Landlord may, upon reasonable prior notice to Tenant, direct Tenant to
relocate the Satellite Dish to a different location designated by Landlord on
the roof of the Building and providing substantially comparable reception and
transmission as was afforded by the prior location, and Tenant shall relocate
its Satellite Dish as soon as reasonably practicable thereafter [and, in any
event, within thirty (30) days after receipt of Landlord’s notice]. The cost of
relocating the Satellite Dish shall be borne by Tenant if such relocation shall
be necessary due to any interference with other installations, or any Legal
Requirement or any act or omission of Tenant (other than mere use), including
Tenant’s failure to comply with Paragraph 48.2 above. If the relocation shall be
required for any other reason, the cost of the relocation shall be borne by
Landlord.

48.6 Maintenance. Tenant, at its sole cost and expense, shall: (a) maintain the
Satellite Dish in a safe and orderly condition; and (b) install such lightning
rods or air terminals on or about the Satellite Dish as Landlord may reasonably
require. It is expressly understood and acknowledged that the installation and
placement

 

48



--------------------------------------------------------------------------------

of the Satellite Dish, from both an aesthetic and an engineering standpoint, is
of substantial importance to Landlord. Tenant may, upon reasonable notice to
Landlord and at Tenant’s own cost, repair, replace, reorient or remove the
Satellite Dish or any portion thereof, or replace it with generally similar
equipment, provided that: (i) Tenant, at its cost, shall restore the roof of the
Building to the condition in which it was prior to such repair, reorientation,
removal or replacement, and all of such repair, reorientation, removal or
replacement shall be performed in accordance with good engineering practice and
by contractors or other persons approved by Landlord; and (ii) all plans and
designs of Tenant relating to any such repair, reorientation, removal or
replacement shall in any case be subject to the prior written approval of
Landlord, such approval not to be unreasonably withheld, conditioned or delayed.

48.7 Tenant’s Obligations. Tenant shall: (a) be solely responsible for any
damage caused as a result of the use, installation, maintenance or removal of
the Satellite Dish; (b) promptly pay any tax, license, permit or other fees or
charges imposed pursuant to any Legal Requirements relating to the construction,
installation, maintenance, repair, operation, use or removal of the Satellite
Dish; (c) at its sole cost and expense, promptly comply with all precautions and
safeguards required by Landlord’s insurance company and all governmental
authorities in connection with the ownership, use, installation, maintenance,
operation and removal of the Satellite Dish; and (d) at its sole cost and
expense, remove the Satellite Dish and all cabling in the Building risers
associated with the Satellite Dish on or before the expiration of the Term of
this Lease and repair any and all damage to the Building resulting therefrom.

48.8 Electric Utilities. Tenant shall pay, as Additional Rent, the costs
associated with installation of a separate electrical panel and meter for the
Satellite Dish, and Landlord shall have the right to invoice Tenant from time to
time during the Term for the costs of electricity used in connection with the
Satellite Dish. Tenant shall reimburse Landlord for all such costs, as
Additional Rent, within ten (10) days after receipt of any invoice therefor from
Landlord. Tenant further agrees that Landlord has no obligation or
responsibility to provide emergency or “back-up” power to Tenant, and Tenant
acknowledges that any such provision of emergency or “back-up” power shall be
the sole responsibility of Tenant.

48.9 Non-Exclusive License Only. Tenant acknowledges and agrees that the
privileges granted Tenant pursuant to this Paragraph 48 shall constitute a
non-exclusive license only and shall not be deemed to grant Tenant a leasehold
or other real property interest in the roof of the Building or any other portion
of the Building (except for the Premises, pursuant and subject to the terms of
this Lease) in connection with the Satellite Dish.

49. SELF-HELP.

49.1 Default by Landlord. In the event Landlord fails to perform any of the
terms, conditions or covenants of this Lease to be observed or performed by
Landlord, and such failure has a material, adverse effect on the operation of
Tenant’s business, Tenant shall provide written notice of such failure to
Landlord and any Mortgagee of Landlord of which Tenant has notice, and Landlord
or any such Mortgagee of Landlord shall have thirty (30) days from receipt
thereof to perform such terms, conditions or covenants [except that such thirty
(30) day period shall be automatically extended for such additional period of
time as is reasonably necessary to perform such terms, conditions or covenants
if the same cannot reasonably be performed within such thirty (30) day period,
provided that Landlord or any Mortgagee of Landlord commences the process of
performing same and diligently prosecutes same to completion]. In the event
Landlord or any Mortgagee of Landlord fails to commence to perform such terms,
conditions or covenants within such thirty (30) day period, Tenant may, but is
under no obligation to, perform such terms, conditions or covenants; provided,
however, that Tenant may make temporary repairs in an emergency without
providing prior notice to Landlord. In such event, Tenant shall provide Landlord
with written notice of such repairs, as well as a reasonably detailed
explanation of the emergency situation which required Tenant to make such
repairs without providing prior notice to Landlord, as soon as possible and, in
any event, not later than the next Business Day. If Tenant performs such terms,
conditions or covenants in accordance with this Paragraph 49, Landlord shall
reimburse Tenant for the reasonable out-of-pocket cost of performing such terms,
conditions or covenants within thirty (30) days after the receipt of an invoice
therefor, and upon Landlord’s failure to do so, such amount shall bear interest
at the Interest Rate until paid. Notwithstanding the foregoing, Tenant’s
remedies with respect to a failure by Landlord to pay the Improvement Allowance
in accordance with the terms of Paragraph 45 of this Lease shall be governed by
Paragraph 49.2 of this Lease.

 

49



--------------------------------------------------------------------------------

49.2 Failure to Pay Improvement Allowance. If Landlord shall fail to pay the
Improvement Allowance in accordance with the terms of Paragraph 45 of this
Lease, Tenant may provide written notice to Landlord, and any Mortgagee of
Landlord of which Tenant has received written notice, of Landlord’s failure to
pay the Improvement Allowance in accordance with the terms of Paragraph 45 of
this Lease. If Landlord, or such Mortgagee, shall fail to cause such default in
payment of the Improvement Allowance to be cured within thirty (30) days
following receipt of such notice, Tenant shall provide Landlord and such
Mortgagee, if any, with an additional written notice of such default (the
“Second Landlord’s Improvement Allowance Default Notice”), which, in order to be
effective, must clearly, conspicuously and in bold type face set forth the
following statement at the top of the first page of the of the Second Landlord’s
Improvement Allowance Default Notice: “SECOND NOTICE! FAILURE TO CURE SUCH
DEFAULT WITHIN FIVE (5) BUSINESS DAYS AFTER THE RECEIPT OF THIS SECOND NOTICE
MAY RESULT IN TENANT ELECTING TO OFFSET SUMS DUE AND UNPAID IN CONNECTION WITH
THE IMPROVEMENT ALLOWANCE AGAINST RENT.” If Landlord or such Mortgagee should
fail to cure such default in payment of the Improvement Allowance within the
aforesaid five (5) Business Day period after receipt of the Second Landlord’s
Improvement Allowance Default Notice, Tenant shall have the right to deduct the
amount of the Improvement Allowance as an offset from Rent then due or
thereafter coming due under this Lease. To the extent Tenant offsets any amounts
from Rent as provided in this Paragraph 49.2, such offsets will be deemed to
have cured Landlord’s failure to pay the Improvement Allowance in accordance
with the terms of Paragraph 45 of this Lease.

50. OPTION TO EXTEND. Tenant shall have the option to extend the Term of this
Lease with respect to the Premises for up to two (2) successive extended terms
of five (5) years each (each of such extended terms is sometimes hereinafter
individually referred to as an “Extended Term”) upon and subject to the
following terms and conditions (each of such options is individually referred to
as an “Extension Option” and collectively as the “Extension Options”):

50.1 Event of Default. Tenant shall not be entitled to exercise an Extension
Option if, at the time of the exercise of such Extension Option, there exists an
Event of Default by Tenant under this Lease.

50.2 Extended Term.

50.2.1 Tenant has the option to extend the Term of this Lease for one
(1) extended term of five (5) years (the “First Extended Term”). Upon Tenant’s
timely exercise of its option to extend this Lease for the First Extended Term
in the manner set forth below, the word “Term,” as used in this Lease, shall be
amended to include such additional five (5) year period. The First Extended Term
shall commence immediately upon the expiration of the Term. If Tenant does not
request “Landlord’s Determination” (as hereinafter defined) during the
applicable “Request Period” (as hereinafter defined) or submit the “Exercise
Notice” (as hereinafter defined) by the applicable date specified in Paragraph
50.10 below, or otherwise fails to take any action required by this Paragraph 50
in order to exercise the Extension Option for the First Extended Term within the
time specified by this Paragraph 50, Tenant’s rights with respect to the First
Extended Term shall expire and Tenant shall be conclusively deemed to have
waived its right to the First Extended Term. Failure to exercise any Extension
Option granted herein shall terminate all subsequent Extension Options, if any.
If Tenant does timely exercise its option to extend the Term for the First
Extended Term, it may not thereafter revoke such exercise.

50.2.2 Provided that Tenant has exercised its right to extend the Lease for the
First Extended Term, Tenant shall have the option to extend the Term of this
Lease for one (1) additional extended term of five (5) years (the “Second
Extended Term”). Upon Tenant’s timely exercise of its option to extend this
Lease for the Second Extended Term in the manner set forth below, the word
“Term,” as used in this Lease, shall be amended to include such additional five
(5) year period. The Second Extended Term shall commence immediately upon the
expiration of the First Extended Term. If Tenant does not request Landlord’s
Determination during the applicable Request Period or submit the Exercise Notice
by the applicable date specified in Paragraph 50.10 below, or otherwise fails to
take any action required by this Paragraph 50 in order to exercise the Extension
Option for the Second Extended Term within the time specified by this Paragraph
50, Tenant’s rights with respect to the Second Extended Term shall expire and
Tenant shall be conclusively deemed to have waived its right to the Second
Extended Term. If Tenant does timely exercise its option to extend the Term for
the Second Extended Term, it may not thereafter revoke such exercise.

 

50



--------------------------------------------------------------------------------

50.3 Landlord’s Determination.

50.3.1 Base Rental for the Premises for each Extended Term shall be an amount
equal to ninety-five percent (95%) of the “Fair Market Value Base Rental” (as
hereinafter defined) for the Premises for the Extended Term.

50.3.2 If Tenant desires to exercise an Extension Option, Tenant shall give
Landlord a written notice during the Request Period for the applicable Extended
Term requesting Landlord’s determination, in its sole discretion, of the Fair
Market Value Base Rental for the Premises (“Landlord’s Determination”) for the
applicable Extended Term. Within thirty (30) days after Landlord’s receipt of
written notice from Tenant requesting Landlord’s Determination for the
applicable Extended Term, Landlord shall give Tenant a written notice setting
forth Landlord’s Determination with respect to the applicable Extended Term. If
Tenant does not give notice requesting Landlord’s Determination for the
applicable Extended Term in a timely manner, Tenant’s rights with respect to the
applicable Extended Term (and any subsequent Extended Term) shall expire and
Tenant shall be conclusively deemed to have waived its right to the applicable
Extended Term (and any subsequent Extended Term).

50.3.3 Within thirty (30) days after its receipt of Landlord’s Determination,
Tenant shall give written notice to Landlord which shall state either that
Tenant accepts Landlord’s Determination or that Tenant rejects Landlord’s
Determination. If Tenant gives written notice to Landlord accepting Landlord’s
Determination, or if Tenant fails to respond in writing to Landlord within the
time period specified in the immediately preceding sentence, the Fair Market
Value Base Rental set forth in Landlord’s Determination shall be used to
determine the Base Rental for the applicable Extended Term if Tenant ultimately
exercises the applicable Extension Option in accordance with the terms of this
Paragraph 50.

50.3.4 If Tenant gives written notice to Landlord rejecting Landlord’s
Determination, Landlord and Tenant shall negotiate in good faith in an attempt
to reach agreement as to the Fair Market Value Base Rental. If Landlord and
Tenant reach agreement as to the Fair Market Value Base Rental within sixty
(60) days after Tenant’s notice to Landlord rejecting Landlord’s Determination
(the “Negotiation Period”), the Fair Market Value Base Rental agreed to by
Landlord and Tenant during the Negotiation Period shall be used to determine the
Base Rental for the applicable Extended Term if Tenant ultimately exercises the
applicable Extension Option in accordance with the terms of this Paragraph 50.
If Landlord and Tenant are not able to agree as to the Fair Market Value Base
Rental within the Negotiation Period, Fair Market Value Base Rental for the
applicable Extended Term shall be determined by arbitration as set forth in
Paragraph 50.9 below and such Fair Market Value Base Rental (as determined as
set forth in Paragraph 50.9 below) shall be used to determine the Base Rental
for the applicable Extended Term if Tenant ultimately exercises the applicable
Extension Option in accordance with the terms of this Paragraph 50.

50.4 Fair Market Value. For the purposes of this Paragraph 50, the phrase “Fair
Market Value Base Rental” shall have the meaning set forth in Paragraph 51
below.

50.5 No Improvements. Landlord shall have no obligation to make any
improvements, decorations or alterations to the Premises, other than Landlord’s
existing obligations under this Lease, and Tenant shall accept the Premises in
their then-current, “as-is” condition as of the commencement of each Extended
Term.

50.6 Lease Amendment. Upon the determination of the Fair Market Value Base
Rental for each Extended Term and the exercise by Tenant of the applicable
Extension Option, Landlord and Tenant, upon the demand of either of them, shall
enter into a supplementary agreement or amendment to this Lease to set forth the
Base Rental for such Extended Term, the Extended Term and the Lease Expiration
Date for such Extended Term, provided that failure to enter into any such
agreement shall not affect Tenant’s obligation to pay Base Rental or Tenant’s
Proportionate Share of increases in Operating Expenses and Taxes for each
Extended Term as determined pursuant to this Paragraph.

 

51



--------------------------------------------------------------------------------

50.7 Terms of Extension. Except as set forth in this Paragraph 50, the leasing
of the Premises for each Extended Term shall be upon the same terms, covenants,
agreements, provisions and conditions of this Lease as are in effect as of the
date immediately prior to the commencement of such Extended Term (exclusive of
tenant improvement allowances, space planning allowances, refurbishment
allowances, other allowances, rent abatements and other concessions). Except as
set forth in Paragraph 30.1 of this Lease, Tenant shall have no option to renew
or extend this Lease beyond the expiration of the Second Extended Term.

50.8 Termination of Extension Option. Any termination, cancellation or surrender
of this Lease shall terminate the Extension Options with respect to the portion
of the Premises for which this Lease is terminated, canceled or surrendered. The
Extension Options provided to Tenant herein are for the exclusive benefit of
Tenant and shall terminate upon: (a) the assignment of this Lease to any party
other than a Tenant Affiliate; or (b) the sublease of more than thirty percent
(30%) in the aggregate of the then-current Rentable Area of the Premises. For
purposes of Paragraph 50.8(b), any portion of the Premises subleased by Tenant
to either a Tenant Affiliate or to Superior Asset Management shall be excluded
from the calculation of the aggregate Rentable Area of the Premises then subject
to a sublease.

50.9 Arbitration. If Landlord and Tenant are unable to reach agreement on the
Fair Market Value Base Rental within the Negotiation Period, then Fair Market
Value Base Rental shall be determined in accordance with the procedures set
forth in this Paragraph 50.9 (the determination of Fair Market Value Base Rental
by any arbitrator shall be based on the factors set forth in Paragraph 51):

50.9.1 Within ten (10) days after the end of the Negotiation Period [such ten
(10) day period after the end of the Negotiation Period is hereinafter referred
to as the “Appointment Period”], Landlord and Tenant shall each deliver to the
other a written appointment of its “Broker Arbitrator” (as hereinafter defined)
and an estimate of Fair Market Value Base Rental submitted by such Broker
Arbitrator. If either party fails to so deliver its appointment and estimate
within such time period, time being of the essence with respect thereto, such
party shall be deemed to have irrevocably waived its right to deliver such
estimate and the Broker Arbitrator appointed by the other party, without holding
a hearing, shall accept the estimate of the submitting party as the Fair Market
Value Base Rental.

50.9.2 Each Broker Arbitrator so appointed shall be a disinterested national
real estate brokerage firm, engaged in the representation of landlords and/or
tenants in leasing commercial office space in the Peachtree Corners area of
Norcross, Georgia (the “Submarket”). The Broker Arbitrator appointed by Tenant
shall have no ongoing contractual relationship with Tenant and the Broker
Arbitrator appointed by Landlord shall have no ongoing contractual relationship
with Landlord.

50.9.3 If the higher of the two estimates does not exceed one hundred five
percent (105%) of the lower estimate, the mathematical average of the estimates
submitted by the two Broker Arbitrators shall be the Fair Market Value Base
Rental as determined by the arbitration. In all other cases, Landlord and Tenant
shall, within ten (10) days after the end of the Appointment Period, jointly
select an independent arbitrator (the “Arbitrator”) to resolve which one of the
two estimates of Fair Market Value Base Rental shall be used. The Arbitrator so
appointed shall be a disinterested party, engaged in appraising commercial
office space in the Submarket, as an M.A.I. appraiser, who shall be currently
active and engaged in rendering appraisals in the Submarket, and shall have been
continuously so engaged for at least ten (10) years prior to his or her
selection. If Landlord and Tenant are unable to agree upon the selection of the
Arbitrator, then, within a further period of fifteen (15) days after the
aforementioned ten (10) day period, Landlord and Tenant shall each submit to the
Presiding Judge of the Superior Court of Gwinnett County, Georgia, the names of
two (2) persons such party would accept as the Arbitrator and the Presiding
Judge of the Superior Court of Gwinnett County, Georgia, shall appoint the
Arbitrator from among the list of the four (4) submitted candidates.

50.9.4 Within ten (10) days after the selection of the Arbitrator, the
Arbitrator shall select from the two Fair Market Value Base Rental estimates of
the initial Broker Arbitrators the one

 

52



--------------------------------------------------------------------------------

which he or she considers most correct, and the Fair Market Value Base Rental so
selected shall be the award of the arbitrators. In no event shall the Arbitrator
be entitled to render a decision that the Fair Market Value Base Rental is an
amount other than one of the amounts specified by the two initial Broker
Arbitrators as the Fair Market Value Base Rental.

50.9.5 This provision shall constitute a written agreement by Landlord and
Tenant to submit any dispute regarding the determination of Fair Market Value
Base Rental to arbitration.

50.9.6 If any initial Broker Arbitrator, or the Arbitrator, appointed hereunder
shall be unwilling or unable, for any reason, to serve, or continue to serve, a
replacement firm or arbitrator, as appropriate, shall be appointed in the same
manner as the original firm or arbitrator, as appropriate.

50.9.7 Subject to the terms of Paragraph 50.9.10 below, each party shall pay the
fees and expenses of the original Broker Arbitrator appointed by such party and
the fees and expenses of the Arbitrator, if any, shall be borne equally by the
parties.

50.9.8 The arbitration shall be conducted, to the extent consistent with this
Paragraph 50, in accordance with the then-prevailing rules of the American
Arbitration Association (or any successor organization) and in accordance with
applicable Georgia law.

50.9.9 The Broker Arbitrators and/or the Arbitrator, as applicable, shall render
their decision and award in writing within the time periods set forth herein,
and counterpart copies thereof shall be delivered to each of the parties. In
rendering such decision and award, the Broker Arbitrators and/or the Arbitrator,
as applicable, shall not add to, subtract from, or otherwise modify the
provisions of this Lease.

50.9.10 If Fair Market Value Base Rental for the applicable Extended Term is
determined in accordance with the procedures set forth in this Paragraph 50.9,
and if Tenant ultimately exercises the applicable Extension Option in accordance
with the terms of this Paragraph 50: (a) such Fair Market Value Base Rental (as
determined as set forth in this Paragraph 50.9) shall be used to determine the
Base Rental for the applicable Extended Term; and (b) the arbitration decision,
determined as provided in this Paragraph 50.9, shall be conclusive and binding
on the parties, shall constitute an “award” by the arbitrators within the
meaning of applicable law and judgment may be entered thereon in any court of
competent jurisdiction. Notwithstanding anything contained in this Paragraph 50
to the contrary, if Fair Market Value Base Rental for the applicable Extension
Option is determined in accordance with the procedures set forth in this
Paragraph 50.9, and if Tenant does not thereafter exercise the applicable
Extension Option in accordance with the terms of this Paragraph 50, Tenant shall
bear all costs of the arbitration, including, without limitation, the fees and
expenses of the original Broker Arbitrator appointed by Landlord, any fees and
expenses of the Arbitrator previously paid by Landlord or for which Landlord
would otherwise be responsible, Landlord’s attorneys’ fees and all other costs
and expenses incurred by Landlord in connection with the arbitration. Tenant
shall reimburse Landlord for all such costs and expenses incurred by Landlord
within thirty (30) days after receipt of an invoice therefor.

50.10 Exercise. Tenant may exercise an Extension Option by submitting the
Exercise Notice to Landlord by the later of: (a) the applicable “Exercise Date”
(as hereinafter defined); or (b) five (5) days after the date on which the Fair
Market Value Base Rental for the applicable Extended Term is determined (if Fair
Market Value Base Rental for the applicable Extended Term is determined pursuant
to Paragraph 50.9 of this Lease, the date of determination of Fair Market Value
Base Rental shall be deemed to be the date on which the Broker Arbitrators
and/or the Arbitrator, as applicable, render their decision and award as to the
Fair Market Value Base Rental in writing). If Tenant timely exercises an
Extension Option in accordance with the terms of this Paragraph 50, Tenant shall
not thereafter be entitled to revoke its exercise of the applicable Extension
Option. Notwithstanding anything contained in this Paragraph 50 to the contrary,
Tenant shall not be deemed to have exercised any Extension Option unless and
until Tenant timely submits an Exercise Notice to Landlord. If Tenant does not
timely submit an Exercise Notice to Landlord, Tenant’s rights with respect to
the applicable Extension Option (and any subsequent Extension Options) shall
terminate.

 

53



--------------------------------------------------------------------------------

50.11 Definitions. For purposes of this Paragraph 50, each use of the terms
capitalized and defined in this Paragraph 50.11 shall be deemed to refer to, and
shall have the respective meanings set forth in, this Paragraph 50.11.

50.11.1 The term “Request Period” shall mean: (a) with respect to Tenant’s
option to extend the Term for the First Extended Term, no earlier than May 31,
2009, and no later than August 31, 2009; and (b) with respect to Tenant’s option
to extend the Term for the Second Extended Term, no earlier than May 31, 2014,
and no later than August 31, 2014.

50.11.2 The term “Exercise Date” shall mean: (a) with respect to Tenant’s option
to extend the Term for the First Extended Term, March 31, 2010; and (b) with
respect to Tenant’s option to extend the Term for the Second Extended Term,
March 31, 2015.

50.11.3 The term “Exercise Notice” shall mean Tenant’s written notice to
Landlord of its election to exercise the applicable Extension Option after the
determination of the Fair Market Value Base Rental for the applicable Extended
Term.

50.12 Time of Essence. Time shall be of the essence with respect to the exercise
by Tenant of its rights under the Extension Options granted in this Paragraph
50.

51. FAIR MARKET VALUE.

51.1 Definition. For the purposes of the Extension Options set forth in
Paragraph 50, the phrase “Fair Market Value Base Rental” shall mean: the average
fair market base rental which a new tenant would pay upon leasing non-sublease,
non-equity space similar to the space in question in buildings of comparable
quality, size and age within the Submarket (“Comparable Buildings”), taking into
consideration all relevant factors, including, without limitation: (a) the
aggregate number of rentable square feet then leased by Tenant in the Building;
(b) the length of the lease in question; (c) the “as-is” condition of the
Premises and the space in question; (d) any increases or decreases in Base
Rental over the Term that are then being included in comparable leases,
including adjustments made annually, or on some other periodic basis, or based
on changes in consumer price, cost of living, or similar indexes or periodic
market adjustments; (e) any tenant concessions then being included (or not
included) in comparable leases, including, without limitation, tenant
improvement allowances; (f) the location and quality of the Project; (g) the
credit standing of Tenant; (h) the method of payment of taxes and operating
expenses by the tenant under comparable leases; (i) changes in measurement
standards for the office space in question; (j) differences in building rules
and regulations between the Building and such Comparable Buildings;
(k) encumbrances affecting the Project and the space in question; and (l) the
terms and conditions of this Lease.

51.2 Base Rental; Additional Rent. As used herein, the Fair Market Value Base
Rental reflects the Base Rental, and assumes payment, in addition to payments of
such Fair Market Value Base Rental, of Tenant’s Proportionate Share of increases
in Operating Expenses and Taxes and all other Additional Rent described in this
Lease with respect to the full Premises.

51.3 Arbitration. With respect to the Extension Options set forth in Paragraph
50 above, Fair Market Value Base Rental shall be subject to negotiation and
arbitration between Landlord and Tenant, as set out in Paragraph 50 of this
Lease.

52. RIGHT OF FIRST REFUSAL TO PURCHASE PROJECT.

52.1 Grant of Right. Landlord grants Tenant a right of first refusal (the “Right
of First Refusal”) to purchase the Project pursuant to this Paragraph 52.

52.2 Offer. If Landlord receives an offer to sell the Project and it intends to
accept the offer, or if Landlord decides to make an offer to sell the Project,
Landlord will give a written copy of the offer to Tenant (the “Offer”). Tenant
will have the right to accept the Offer by written notice to Landlord given
within five (5) days after Tenant’s receipt of the Offer, which notice shall be
accompanied by a check from Tenant for the earnest money

 

54



--------------------------------------------------------------------------------

or other deposit(s) set forth in the Offer. Upon receipt of such written notice
by Tenant, accompanied by such check for the earnest money or other deposit(s),
it shall be deemed that, in virtue of the provisions of this Paragraph 52,
Landlord has agreed to sell and Tenant has agreed to purchase the Project upon
the terms and conditions of the Offer. However, if the date of closing set forth
in the Offer is less than thirty (30) days after the date of Tenant’s receipt of
the Offer, then closing shall take place on that thirtieth (30th) day if the
thirtieth (30th) day is a Business Day. If the thirtieth (30th) day is not a
Business Day, closing shall occur on the first Business Day following the
thirtieth (30th) day. If Tenant accepts the Offer, Tenant will be bound to
purchase the Project strictly in accordance with the terms of the Offer, except
as expressly set forth herein.

52.3 Expiration of Right of First Refusal. If Tenant does not exercise its Right
of First Refusal or fails to notify Landlord within such five (5) day period of
its election, Landlord shall thereafter be free to execute the Offer and to
conclude the transaction, or to otherwise sell the Project on any terms and
conditions not “materially less favorable to Landlord” (as hereinafter defined)
than those contained in the Offer for a period of twelve (12) months after the
expiration of such five (5) day period. If Landlord desires to sell the Project
either: (a) on terms and conditions which are materially less favorable to
Landlord than those contained in the Offer submitted to Tenant; or (b) following
the expiration of such twelve (12) month period, Landlord may not sell the
Project without again complying with the provisions of this Paragraph 52.
However, if Landlord sells the Project on terms and conditions not materially
less favorable to Landlord than those contained in the Offer submitted to Tenant
during such twelve (12) month period, the Right of First Refusal shall expire
and be of no further force or effect. The phrase “materially less favorable to
Landlord” shall mean a proposed sale of the Project in which the proposed
purchase price is less than ninety-five percent (95%) of the purchase price
contained in the Offer.

52.4 Term of Right of First Refusal. This Right of First Refusal shall be
effective during the Term of this Lease, including any extensions or renewals,
and shall expire upon the expiration or earlier termination of the Term of this
Lease (or earlier if the Right of First Refusal is terminated pursuant to the
terms of this Paragraph 52). If Tenant exercises the Right of First Refusal and
thereafter defaults under the terms of the Offer, or exercises any right under
the Offer to rescind the Offer in accordance with the terms of the Offer, this
Right of First Refusal shall terminate and shall be of no further force or
effect. In addition, if Tenant defaults in its obligations under the terms of an
Offer which Tenant has accepted, such default shall, at the option of Landlord,
constitute an Event of Default by Tenant under this Lease.

52.5 Excluded Transactions. Tenant shall not have any Right of First Refusal to
purchase the Project in connection with any of the following transactions:
(a) sales of the Project to a “Related Entity” (as that term is defined in this
Paragraph 52); and (b) encumbrances of the Project pursuant to any Mortgage or
otherwise. The term “Related Entity” means any general or limited partner of
Landlord or any entity which controls, is controlled by or is under common
control with Landlord. The term “control” means, with respect to a corporation,
the right to exercise, directly or indirectly, fifty percent (50%) or more of
the voting rights attributable to the shares of the controlled corporation and,
with respect to any entity that is not a corporation, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of the controlled entity. No Mortgagee shall be bound by the terms
of this Right of First Refusal. Any SNDA given to Tenant with respect to this
Lease may contain, at the option of the Mortgagee executing such SNDA, a
provision which provides that in the event of a foreclosure of, or other
execution on, a Mortgage (by judicial process, power of sale or otherwise), or
conveyance in lieu of foreclosure, which foreclosure, power of sale or
conveyance occurs prior to the expiration or earlier termination of this Lease,
including any extensions or renewals of this Lease, neither the Mortgagee nor
any purchaser at the foreclosure sale, nor any of their successors or assigns
shall be bound by this Right of First Refusal. After any foreclosure of a
Mortgage, or any conveyance in lieu of foreclosure, this Right of First Refusal
shall be null and void.

52.6 Conditions. Tenant shall not have any Right of First Refusal to purchase
the Project, and Landlord shall not be obligated to notify Tenant of any Offer,
if, at the time Landlord receives the Offer or decides to make the Offer: (a) an
Event of Default by Tenant then exists under this Lease; or (b) Tenant has
assigned all or part of this Lease to any party other than a Tenant Affiliate.
In no event shall a sublease (other than a sublease of the entire Premises for
the entire remaining Term of this Lease, exclusive of any unexercised Extension
Options) be deemed to be an assignment of all or part of this Lease for purposes
of this Paragraph 52.6.

 

55



--------------------------------------------------------------------------------

52.7 No Assignment. The rights granted to Tenant in this Paragraph 52 are
personal and may not be assigned by Tenant in connection with an assignment of
this Lease to any party other than a Tenant Affiliate. Tenant’s rights under
this Paragraph 52 may not be exercised by anyone other than Tenant or a Tenant
Affiliate to which this Lease has been assigned strictly in accordance with
Paragraph 52 of this Lease. Any attempted assignment of Tenant’s rights in the
Right of First Refusal in this Paragraph 52 to any party other than a Tenant
Affiliate to which this Lease has been assigned, will be of no effect, and will
terminate the Right of First Refusal as of the date of the purported assignment.

52.8 Apportionment of Rent. If Tenant purchases the Project, prepaid rent will
be credited against the purchase price.

52.9 No Recording. Tenant shall not allow its rights under this Paragraph 52 to
be placed of record. If it does, its rights under this Paragraph 52 will
terminate as of the time of recording. No recording of Tenant’s rights in this
Paragraph 52 will be of any effect.

52.10 Time of the Essence. Time is of the essence of each and every agreement
and condition contained in this Paragraph 52.

 

56



--------------------------------------------------------------------------------

EXHIBIT “A”

DESCRIPTION OF LAND

All that tract or parcel of land lying and being in Land Lots 284 and 285 of the
6th District, Gwinnett County, Georgia, and being more particularly described as
follows:

Beginning at a point on the southeasterly right-of-way line of Georgia Highway
No. 141, said point being 939.07 feet southeasterly of the intersection of the
southwesterly right-of-way line of Scientific Drive and the southeasterly
right-of-way line of Georgia Highway No. 141; leaving said right-of-way and
proceeding thence South 53°27’00” East a distance of 422.42 feet to a point;
proceeding thence South 21°40’56” West a distance of 168.72 feet to a point;
proceeding thence South 36°16’00” West a distance of 217.39 feet to a point;
proceeding thence North 53°27’00” West a distance of 473.39 feet to a  1/2 inch
rebar found on the southeasterly right-of-way line of Georgia Highway No. 141;
proceeding thence along said right-of-way line 380.58 feet along the arc of a
curve to the left, said curve having a radius of 5,854.58 feet and being
subtended by a chord bearing and distance of North 37°32’43” East 380.51 feet.

Said parcel contains 4.0000 acres.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

ARBITRATION

1. In the event Landlord disputes the results of any audit by Tenant of annual
Operating Expenses and Taxes shown on any Statement or Revised Statement
pursuant to Paragraph 4.11 of this Lease, Landlord and Tenant shall negotiate in
good faith in an attempt to reach agreement as to such annual Operating Expenses
and Taxes. In the event Landlord and Tenant are not able to agree as to such
annual Operating Expenses and Taxes within sixty (60) days after Tenant’s
written notification to Landlord of the results of Tenant’s Audit (the
“Negotiation Period”), the difference shall be resolved by arbitration in
accordance with the procedures set forth in Paragraph 2 of this Exhibit “C.”
Landlord and Tenant shall be bound by such determination as to the applicable
Statement or Revised Statement (for the purposes of this Exhibit “C,” such
binding determination by arbitration as to the annual Operating Expenses and
Taxes for the period covered by the applicable Statement or Revised Statement
shall be referred to as the “Final Operating Expenses and Taxes”).

2. The Final Operating Expenses and Taxes shall be determined in accordance with
the following procedures:

(a) Within thirty (30) days after the end of the Negotiation Period, Landlord
and Tenant shall each deliver to the other a written appointment of an
arbitrator and a statement of Operating Expenses and Taxes for the calendar year
to which Tenant’s audit applies, as calculated by such arbitrator. If either
party fails to so deliver its appointment and statement of Operating Expenses
and Taxes within such time period, time being of the essence with respect
thereto, such party shall be deemed to have irrevocably waived its right to
deliver such statement of Operating Expenses and Taxes and the arbitrator
appointed by the other party, without holding a hearing, shall accept the
statement of Operating Expenses and Taxes of the submitting party as the Final
Operating Expenses and Taxes.

(b) Each arbitrator so appointed shall be an independent certified public
accountant.

(c) Within five (5) days after such estimates have been exchanged, the two
arbitrators shall meet and attempt to reach agreement as to the Final Operating
Expenses and Taxes.

(d) If the arbitrators are unable to reach agreement within such five (5) day
period, the two arbitrators shall, within ten (10) days after the aforementioned
five (5) day period, select a third arbitrator to resolve which one of the two
statements of Operating Expenses and Taxes shall be used. The third arbitrator
must also be an independent certified public accountant. If the two arbitrators
are unable to agree upon the selection of the third arbitrator, then, within a
further period of fifteen (15) days after the aforementioned ten (10) day
period, each arbitrator shall submit to the Presiding Judge of the Superior
Court of Gwinnett County, Georgia, the names of two (2) persons such arbitrator
would accept as the third arbitrator and the Presiding Judge of the Superior
Court of Gwinnett County, Georgia shall appoint such third arbitrator from among
the list of the four (4) submitted candidates.

(e) Within ten (10) days after the selection of the third arbitrator, such third
arbitrator shall select from the two statements of Operating Expenses and Taxes
of the initial arbitrators the one which he or she considers most correct, and
the statement so selected shall be the Final Operating Expenses and Taxes. In no
event shall the third arbitrator be entitled to render a decision that the Final
Operating Expenses and Taxes are other than one of the statements submitted by
the two initial arbitrators as the Operating Expenses and Taxes.

(f) The arbitration decision, determined as provided in this Paragraph 2, shall
be conclusive and binding on the parties, shall constitute an “award” by the
arbitrators within the meaning of applicable law and judgment may be entered
thereon in any court of competent jurisdiction.

(g) This provision shall constitute a written agreement by Landlord and Tenant
to submit any dispute regarding the results of any audit of Operating Expenses
and Taxes by Tenant to arbitration.

 

B-1



--------------------------------------------------------------------------------

(h) If any arbitrator appointed hereunder shall be unwilling or unable, for any
reason, to serve, or continue to serve, a replacement arbitrator shall be
appointed in the same manner as the original arbitrator.

(i) Each party shall pay the fees and expenses of the original arbitrator
appointed by such party and the fees and expenses of the third arbitrator, if
any, shall be borne equally by the parties.

(j) The arbitration shall be conducted, to the extent consistent with this
Exhibit “C,” in accordance with the then prevailing rules of the American
Arbitration Association (or any successor organization) and in accordance with
applicable Georgia law.

(k) The arbitrators shall render their decision and award in writing within the
time periods set forth herein, and counterpart copies thereof shall be delivered
to each of the parties. In rendering such decision and award, the arbitrators
shall not add to, subtract from, or otherwise modify the provisions of this
Lease. Judgment may be had on the decision and award of the arbitrators so
rendered in any court of competent jurisdiction.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT “C”

EMERGENCY GENERATOR

[Attached]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT “D”

RULES AND REGULATIONS

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be used for the disposal of trash, be obstructed by Tenant or be used
by Tenant for any purpose other than entrance to and exit from the Premises and
for going from one part of the Building to another part of the Building. The
disposal or storage of equipment, supplies, furniture or trash in any of these
areas, or in any of the Common Areas, is prohibited.

 

2. Plumbing fixtures shall be used only for the purposes for which they are
designed and no sweepings, rubbish, rags or other unsuitable materials shall be
disposed therein. Tenant shall be responsible for any costs to repair damage
resulting from misuse of such fixtures by Tenant, or Tenant’s employees,
invitees or visitors.

 

3. Signs, advertisements, graphics, or notices visible from outside the Building
shall be subject to Landlord’s prior written consent. Landlord shall have the
right to remove any such signs, advertisements, graphics and notices to which
Landlord has not consented without notice to and at the expense of Tenant.

 

4. Tenant will not make any alterations or physical additions in or to the
Premises without first obtaining the written consent of Landlord, except as
otherwise permitted in the Lease. Such alterations include, but are not limited
to, installation of any communication equipment, electrical devices and
associated wiring, and any installations of any nature affecting floors, walls,
windows, ceiling, life safety equipment, mechanical equipment or any other
physical part of the Building. While performing work in the Building, the
contractor making such alterations or modifications shall comply with the
Contractor Rules and Regulations prescribed from time to time by Landlord.

 

5. Landlord shall retain duplicate keys (and/or access cards, as the case may
be) to all doors of the Premises. All locks for doors in the Premises (exterior
and interior) shall be Building Standard and on the Building’s Master Key
System, except as otherwise permitted in the Lease. Tenant shall not change the
locks or place any additional lock or locks (including access control devices or
card readers of any sort) on any door in the Premises without Landlord’s written
consent, except as otherwise permitted in the Lease. Upon Tenant’s written
request to Landlord, Landlord will make a reasonable change of locks on behalf
of Tenant at Tenant’s sole cost and expense. All requests for duplicate keys
(and/or access cards) must be made through the Property Manager. Tenant, upon
the termination of its tenancy, shall deliver to Landlord the keys (and/or
access cards) for offices, rooms and restrooms which shall have been furnished
Tenant or which Tenant shall have had made, and in the event of loss of any keys
(and/or access cards) so furnished, shall reimburse Landlord therefor.

 

6. Tenant will assume all liability for damage or injury to the Building,
equipment or people in connection with the movement in or out of the Building of
furniture, office equipment or any other bulky or heavy materials. Tenant shall
obtain an insurance certificate from any moving company utilized by Tenant
evidencing: (a) Commercial General Liability Insurance coverage on an occurrence
form, including premises operations, products/completed operations, hazard and
contractual coverage, with limits of no less than $1,000,000 per occurrence,
$2,000,000 General Aggregate and $2,000,000 Completed Operations Aggregate, with
a deductible or self-insured retention under such policy not in excess of
$10,000.00; and (b) worker’s compensation insurance. Such insurance shall name
Landlord and Landlord’s property manager as additional insureds. Prior to
allowing any such moving company access to any part of the Project, Tenant shall
deliver such insurance certificate to Landlord’s property manager. Tenant shall
at all times comply with the policies of the Building regarding move-in and
move-out.

 

7. Tenant, its employees, contractors, visitors and invitees shall at all times
honor any and all parking regulations in effect from time to time for the
parking facilities of the Project. No employee, agent or other representative of
Tenant shall park in spaces in the parking facilities of the Project which are
reserved for use by visitors.

 

D-1



--------------------------------------------------------------------------------

8. Landlord shall have the authority to prescribe the weight and manner that
safes, furniture, files (including rolling file systems), bookcases and other
heavy equipment are positioned, except as otherwise provided in the Lease.

 

9. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises. Tenant shall not make or permit any improper
noises in the Building, or suffer the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
or Project by reason of noise, odors and/or vibrations, or interfere in any way
with other tenants, their visitors or those having business in the Project. No
rooms shall be used as sleeping or lodging apartments at any time. No part of
the Project shall be used or in any way appropriated for gambling, immoral or
other unlawful practices, and no intoxicating beverages shall be sold in the
Building (unless expressly permitted in this Lease).

 

10. No cooking shall be done or permitted by Tenant. However, Tenant may use
consumer rated microwave ovens and toasters, so long as their installation and
use meet all applicable laws and regulations.

 

11. Tenant shall cooperate with Landlord’s agents and employees in keeping the
Premises neat and clean.

 

12. No birds or animals shall be brought into or kept in, on or about Common
Areas or Premises (except service animals actively in use).

 

13. Except with respect to supplemental HVAC systems controlled by Tenant,
Tenant shall not tamper with or attempt to adjust temperature controls in the
Premises. Landlord shall adjust such controls as required to maintain the
temperatures required under the Lease.

 

14. In case of invasion, mob, riot, demonstrations, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Building or
Project during the continuance of the same by closing the doors or otherwise,
for the safety of the tenants and protection of the Building and Project and the
property therein. Landlord reserves the right to exclude or expel from the
Building or Project any person who, in the judgment of Landlord, is intoxicated
or under the influence of liquor or drugs, or who is engaging in disorderly
conduct, or who shall in any manner do any act in violation of any of the Rules
and Regulations of the Project.

 

15. Tenant shall lock all office doors leading to corridors and turn out all
lights at the close of its working day.

 

16. All requests for overtime air conditioning or heating must be submitted in
writing to the Property Manager by 12:00 p.m. on the day desired for weekday
requests and by 12:00 p.m. Friday for weekend requests.

 

17. Employees of Landlord shall not perform any work or do anything outside of
their regular duties unless under special instructions from Landlord, and no
employee will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.

 

18. Landlord shall not be liable or responsible for lost or stolen money,
jewelry or other personal property, from the Premises or Common Areas,
regardless of whether such loss or theft occurs before, during or after regular
business hours.

 

19. No machinery of any kind other than normal office equipment shall be
operated by Tenant in the Premises without the prior written consent of
Landlord, nor shall Tenant use or keep in the Building any flammable or
explosive fluid or substance except in accordance with local fire codes and
reasonable procedures approved by Landlord.

 

20. No smoking shall be permitted in any of the Common Areas in the Building or
in the Premises. All cigarettes, cigars and related trash shall be disposed of
in trash receptacles and not on the sidewalk, parking lot or grass.

 

D-2



--------------------------------------------------------------------------------

21. Tenant and Tenant’s contractors are responsible for removal of trash
resulting from large deliveries or move-ins and move-outs. Building facilities
shall not be used for dumping. Tenant will be responsible for the cost to
dispose of large quantities of trash other than normal office trash.

 

22. Portable space heaters are prohibited.

 

23. Only artificial and fire-resistant Christmas trees and decorations are
permitted.

 

24. Tenant shall comply with Building Fire Safety procedures and shall
participate in all Fire Safety and Emergency Training and Drills in accordance
with applicable Fire Codes.

 

25. Fire exits and stairways are for emergency use only, and they shall not be
used for any other purposes by any tenant, employees or guests.

 

26. Tenant shall not use any elevator in the Building for moving furniture,
office equipment or any other bulky or heavy materials, or as a freight
elevator, unless, prior to such use, Tenant installs appropriate padding, of a
type approved by Landlord, to protect the walls of such elevator.

Landlord reserves the right to rescind any of these Rules and Regulations and to
make such other and further reasonable Rules and Regulations as in its judgment
shall from time to time be required for the Building, and the operation thereof.
Such Rules and Regulations, when made and communicated via written notice
thereof, shall be binding upon Tenant as if originally herein prescribed.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT “E”

CLEANING SPECIFICATIONS

PART I - DAILY SERVICES

SECTION A - DUSTING

 

  1. Desks, filing cabinets, bookcases, chairs, tables and other office
furniture dusted with dust control treated cloths or other effective tools and
left clean and free of dust. Phones, desk files and other desk accessories shall
not be moved, but will be dusted therearound, to insure safety and security. No
correspondence or notes shall be moved.

 

  2. Window sills, ledges, moldings, picture frames and low dusting: dusted with
dust control treated cloths or other effective tools.

SECTION B - RECEPTACLES

 

  1. Waste Receptacles: emptied and resulting debris placed in designated area.

 

  2. Desk Ashtrays: emptied and damp wiped clean.

 

  3. Sand Urns: sifted, soiled, sand emptied and refilled from your stock.

 

  4. Plastic Liners: replaced as needed from your stock.

SECTION C - GLASS

 

  1. Entrance Door Glass: cleaned.

 

  2. Partition Glass: smudges removed.

 

  3. Directory Glass: damp cleaned and wiped.

SECTION D - RESTROOMS

 

  1. Floors: detergent mopped and rinsed

 

  2. Fixtures: cleaned and sanitized

 

  3. Mirrors: cleaned

 

  4. Bright Metals: polished

 

  5. Supply Pipes: kept clean

 

  6. Stall Partitions and Tile Walls: kept clean

 

  7. Waste Receptacles: emptied, cleaned and sanitized.

 

  8. Towel, Tissue and Hand Soap Receptacle: refilled from your stock.

 

E-1



--------------------------------------------------------------------------------

  9. Clean all ceiling vents.

 

  10. Use of acid bowl cleaner as needed to remove hard water and rust stains.

SECTION E - FLOORS - INCLUDES ALL COMMON AREAS AND PAVER TILES

 

  1. Hard Surface Floors: swept and/or dust mopped with dust control treated
mops or other effective tools and left clean and free of dust.

 

  2. Spillages: removed as needed.

 

  3. Carpet: vacuumed and hand spot cleaned. Special attention given to corners
and edges to remove dust accumulation with regular backpack vacuuming.

 

  4. Entrance Mats: vacuumed and cleaned under.

 

  5. Stairs: swept.

 

  6. Floors in common areas and elevator area mopped. Scrubbed monthly and waxed
as needed.

SECTION F - MISCELLANEOUS

 

  1. Drinking Fountains: cleaned and sanitized.

 

  2. Janitor Closets: kept neat and clean.

 

  3. Use minimum lights while work is in progress.

 

  4. Report unusual occurrences to the attention of the customer.

 

  5. Coffee Room: damp clean table tops and clean sink and counter.

 

  6. Desk and Counter Tops: damp wipe coffee rings and smudges.

 

  7. Elevator Cabs: cleaned and walls polished daily.

PART II - OTHER FREQUENCIES

SECTION A - WEEKLY SERVICES

 

  1. Woodwork, walls, and doors: smudges removed from around light switches,
door facings, buttons, etc.

 

  2. Hard Surface Floors: wet mopped.

SECTION B - MONTHLY SERVICES

 

  1. Tile Floors: cleaned, waxed, and polished.

 

  2. Interior partition glass cleaned.

 

  3. Dust blinds.

 

E-2



--------------------------------------------------------------------------------

SECTION C - QUARTERLY SERVICES

 

  1. Air Conditioning Vents: vacuum dirt and dust accumulation.

 

  2. High Ledges and Moldings: dusted with lambs wool duster.

SECTION D - OTHER

 

  1. High pressure steaming and scotchguarding of carpets throughout the
Building one (1) time per calendar year.

 

  2. High pressure steaming and scotchguarding of carpets in corridors only
twice per calendar year.

PART III - ON CALL SERVICES

 

  1. High pressure steaming and scotchguarding of carpets.

 

  2. Washing of exterior plate glass.

 

  3. Etching, refinishing and sealing of flooring.

 

E-3



--------------------------------------------------------------------------------

EXHIBIT “F”

EXISTING MORTGAGEE SNDA

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made this                  day of                     , 2005,
among WACHOVIA BANK, N.A., a national banking association chartered pursuant to
the laws of the United States of America (hereinafter referred to as “Lender”),
DIGITAL INSIGHT CORPORATION, a Delaware corporation (hereinafter referred to as
“Tenant”), and WKK ATLANTA INVESTMENTS, L.P., a Georgia limited partnership
(hereinafter referred to as “Landlord”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have entered into a certain Lease Agreement
(hereinafter referred to as the “Lease”) dated                         , 2005,
relating to the premises described in Exhibit “A” attached hereto and by this
reference made a part hereof (hereinafter referred to as the “Premises”); and

WHEREAS, Lender has made or has committed to make a loan to Landlord in the
principal amount of $2,660,000.00 secured by a Deed to Secure Debt/Mortgage/Deed
of Trust, Assignment and Security Agreement (hereinafter referred to as the
“Mortgage”) and an assignment of leases and rents from Landlord to Lender
covering the Premises; and

WHEREAS, Tenant has agreed that the Lease shall be subject and subordinate to
the Mortgage held by Lender, provided Tenant is assured of continued occupancy
of the Premises under the terms of the Lease;

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the sum of Ten Dollars ($10.00) and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
and notwithstanding anything in the Lease to the contrary, it is hereby agreed
as follows:

1. Lender, Tenant and Landlord do hereby covenant and agree that the Lease with
all rights, options, liens and charges created thereby, is and shall continue to
be subject and subordinate in all respects to the Mortgage and to any renewals,
modifications, consolidations, replacements and extensions thereof and to all
advancements made thereunder.

2. Lender does hereby agree with Tenant that, in the event Lender becomes the
owner of the Premises by foreclosure, conveyance in lieu of foreclosure or
otherwise, so long as Tenant complies with and performs its obligations under
the Lease, (a) Lender will take no action which will interfere with or disturb
Tenant’s possession or use of the Premises or other rights under the Lease, and
(b) the Premises shall be subject to the Lease and Lender shall recognize Tenant
as the tenant of the premises for the remainder of the term of the Lease in
accordance with the provisions thereof, provided, however, that Lender shall not
be subject to any offsets or defenses which Tenant might have against any prior
landlord, nor shall Lender be liable for any act or omission of any prior
landlord except to the extent of any non-monetary default which continues beyond
the date Lender succeeds to such landlord’s interest and with respect to which
Lender has been afforded notice and a cure opportunity as provided in Section 4,
nor shall Lender be bound by any rent or additional rent which Tenant might have
paid for more than the current month to any prior landlord, nor shall Lender be
bound by any amendment or modification of the Lease made without its consent,
nor shall Lender be bound by any assignment or subleasing with respect to which
the landlord’s consent is required under the Lease made without Lender’s
consent. Neither Lender nor any party who becomes the owner of the Premises by
foreclosure or conveyance in lieu of foreclosure shall be bound by any purchase
option or right of first refusal for the purchase of the Premises or the
Building or Project of which the Premises are a part, or any portion thereof,
granted to Tenant under the Lease (including, without limitation, the Right of
First Refusal set forth in the Lease).

3. Tenant does hereby agree with Lender that, in the event Lender becomes the
owner of the Premises by foreclosure, conveyance in lieu of foreclosure or
otherwise, then Tenant shall attorn to and recognize

F-1



--------------------------------------------------------------------------------

Lender as the landlord under the Lease for the remainder of the term thereof,
and Tenant shall perform and observe its obligations thereunder, subject only to
the terms and conditions of the Lease. Tenant further covenants and agrees to
execute and deliver upon request of Lender, or its assigns, an appropriate
agreement of attornment to Lender and any subsequent titleholder of the
Premises.

4. So long as the Mortgage remains outstanding and unsatisfied, in the event of
any default by the landlord under the Lease, Tenant will not exercise any rights
with respect to such default until Tenant shall have mailed or delivered notice
of such default to Lender, at the address and in the manner hereinbelow
provided, and afforded Lender the opportunity to cure such default as
hereinbelow provided. At any time before the rights of the landlord shall have
been forfeited or adversely affected because of any default of the landlord, or
within the time permitted the landlord for curing any default under the Lease as
therein provided (but not less than sixty (60) days from the receipt of notice),
Lender may, but shall have no obligation to, pay any taxes and assessments, make
any repairs and improvements, make any deposits or do any other act or thing
required of the landlord by the terms of the Lease; and all payments so made and
all things so done and performed by Lender shall be as effective to prevent the
rights of the landlord from being forfeited or adversely affected because of any
default under the Lease as the same would have been if done and performed by the
landlord.

5. Tenant acknowledges that Landlord will execute and deliver to Lender an
assignment of the Lease as security for said loan, and Tenant hereby expressly
consents to such assignment. All rental payments under the Lease shall be paid
as provided in the Lease until Tenant has been otherwise notified by Lender or
Lender’s successors and assigns, and thereafter all such payments shall be made
in accordance with said notice. Neither Lender nor its successors and assigns
assume any liability or obligations whatsoever under the Lease or any extension
or renewal thereof either by virtue of its assignment by the Landlord or by any
receipt or collection of rents under the Lease. Tenant has not (i) made a
general assignment for the benefit of creditors; (ii) filed any voluntary
petition in bankruptcy or suffered the filing of a petition by Tenant’s
creditors; (iii) had a receiver appointed with respect to its assets;
(iv) suffered an attachment or levy of its assets; (v) admitted in writing its
inability to pay its debts as they become due, or (vi) made an offer of
settlement, extension or composition to its creditors generally.

6. Landlord and Tenant hereby certify to Lender that the Lease has been duly
executed by Landlord and Tenant and is in full force and effect; that the Lease
and any modifications and amendments specified herein are a complete statement
of the agreement between Landlord and Tenant with respect to the leasing of the
Premises, and the Lease has not been modified or amended except as specified
herein; that to the knowledge of Landlord and Tenant, no party to the Lease is
in default thereunder; that no rent under the Lease has been paid more than
thirty (30) days in advance of its due date; that Tenant, as of this date, has
no charge, lien or claim of offset under the Lease, or otherwise, against the
rents or other charges due or to become due thereunder; that the term of the
Lease will commence on July 1, 2005 and terminates on December 31, 2010; that
Tenant has two (2) options to renew and extend the Lease for a term of five
(5) years each; that Tenant’s security deposit under the Lease is $            
N/A              and has been paid in full and is presently held by the Landlord
(if not applicable, please insert “N/A” in the blank); that Tenant shall not
look to Lender (or Lender’s successors and assigns) for the return of the
security deposit except to the extent actually received from Landlord by Lender
(or Lender’s successors and assigns, respectively); that Tenant has not received
any concession, rental or otherwise, which is presently in effect with respect
to the Lease, except as specifically set forth in the Lease; that to the best of
Landlord’s and Tenant’s knowledge, there is no other tenant presently occupying
or leasing space at the property which is in conflict with any exclusive use
provision of the Lease; and that there are no subleases with respect to the
Premises, except as reflected in the Lease.

7. Unless and except as otherwise specifically provided herein, any and all
notices, elections, approvals, consents, demands, requests and responses thereto
(“Communications”) permitted or required to be given under this Agreement shall
be in writing, signed by or on behalf of the party giving the same, and shall be
deemed to have been properly given and shall be effective upon the earlier of
receipt thereof or deposit thereof in the United States mail, postage prepaid,
certified with return receipt requested, to the other party at the address of
such other party set forth hereinbelow or at such other address within the
continental United States as such other party may designate by notice
specifically designated as a notice of change of address and given in accordance
herewith; provided, however, that the time period in which a response to any
Communication must be given shall commence on the date of receipt thereof; and
provided further that no notice of change of address shall be effective with
respect

 

F-2



--------------------------------------------------------------------------------

to Communications sent prior to the time of receipt thereof. Receipt of
Communications hereunder shall occur upon actual delivery whether by mail
telecopy transmission, messenger, courier service, or otherwise) to an
individual party or to an officer or general or limited partner of a party or to
any agent or employee of such party at the address of such party set forth
hereinbelow, subject to change as provided hereinabove. An attempted delivery in
accordance with the foregoing, acceptance of which is refused or rejected, shall
be deemed to be and shall constitute receipt; and an attempted delivery in
accordance with the foregoing by mail, messenger, or courier service (whichever
is chosen by the sender) which is not completed because of changed address of
which no notice was received by the sender in accordance with this provision
prior to the sending of the Communication shall also be deemed to be and
constitute receipt. Any Communication, if given to Lender, must be addressed as
follows, subject to change as provided hereinabove:

Wachovia Bank, N.A.

191 Peachtree Street NE

GA8057

Atlanta, Georgia 30303

Attention: Real Estate Finance Division

and, if given to Tenant, must be addressed as follows, subject to change as
provided hereinabove:

Digital Insight Corporation

26025 Mureau Road Calabasas,

California 91302

Attention: Chief Financial Officer

with a copy to:

Digital Insight Corporation

26025 Mureau Road

Calabasas, California 91302

Attention: General Counsel

and, if given to Landlord, shall be addressed as follows:

WKK Atlanta Investments, L.P.

c/o Prudential Real Estate Investors

Two Ravinia Drive

Suite 400

Atlanta, Georgia 30346-2104

Attention: Director of Asset Management

8. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors,
successors-in-title and assigns. When used herein, the term “landlord” refers to
Landlord and to any successor to the interest of Landlord under the Lease.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

F-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

 

     LENDER: Signed, sealed and delivered in the presence of:     

WACHOVIA BANK, N.A.,

a national banking association

 

     By:  

 

Unofficial Witness      Print Name:  

 

 

 

     Title:  

 

Notary Public

       (BANK SEAL) (NOTARIAL SEAL)        Commission Expiration Date:       

 

 

          TENANT: Signed, sealed and delivered in the presence of:     

DIGITAL INSIGHT CORPORATION,

a Delaware corporation

 

     By:  

 

Unofficial Witness        [Signature]

 

 

     Typed Name:  

 

Notary Public             Title:  

 

(NOTARIAL SEAL)             Attest:  

 

Commission Expiration Date:        [Signature]

 

 

     Typed Name:  

 

     Title:  

 

       (CORPORATE SEAL)

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

F-4



--------------------------------------------------------------------------------

     LANDLORD: Signed, sealed and delivered in the presence of:     

WKK ATLANTA INVESTMENTS, L.P.,

a Georgia limited partnership

 

     By:   TMW Investments, Inc., Unofficial Witness        a Georgia
corporation,        its General Partner

 

       Notary Public      By:  

 

     Name:  

 

(NOTARIAL SEAL)      Title:  

 

Commission Expiration Date:       

 

 

      

 

F-5



--------------------------------------------------------------------------------

EXHIBIT “G”

EXPEDITED ARBITRATION

1. Arbitration Procedures. If Landlord and Tenant cannot agree as to the amount
of the Transfer Premium payable by Tenant with respect to any particular
Transfer, either Landlord or Tenant may submit such dispute to expedited
arbitration by submitting written demand therefor to the other party. The terms
of the expedited arbitration shall be as follows:

(a) The total time from date of demand for arbitration to final decision shall
not exceed thirty (30) days.

(b) Within five (5) Business Days after giving such demand for arbitration, the
parties shall try to select one mutually acceptable arbitrator. If the parties
are unable to agree on a mutually acceptable arbitrator within such five
(5) Business Day period, then either party may request, within five (5) Business
Days thereafter, that the American Arbitration Association (“AAA”) select one
arbitrator from the National Panel of Real Estate Industry Arbitrators without a
submittal of lists and subject to challenge only for good cause shown. The
arbitrator selected shall be authorized solely to issue a determination as to
the amount of the Transfer Premium payable by Tenant with respect to the
applicable Transfer.

(c) All notices, consents, approvals, demands or requests given by Landlord or
Tenant under this Exhibit “G” may be made by telephone, facsimile or other
electronic communication with a written copy sent by messenger or by overnight
courier delivery service.

(d) The arbitrator shall be instructed that the parties intend that a decision
be issued within thirty (30) days after the initial demand for arbitration. The
time, date and place of the hearing (which shall be in the City of Atlanta,
Georgia) shall be set by the arbitrator in his or her discretion, provided that
there be at least five (5) Business Days prior notice to the parties of the
hearing.

(e) There shall be no discovery or post-hearing briefs except by order of the
arbitrator.

(f) The arbitrator shall issue his or her decision within three (3) Business
Days after the close of the hearing.

(g) Deviations from the above time limitations shall not affect the arbitrator’s
authority to decide the case.

2. Costs. The arbitrator shall assess and apportion the costs of the arbitration
in the arbitrator’s discretion. The prevailing party shall be entitled to
recover its attorneys’ fees and costs.

3. Limitations. These expedited arbitration proceedings shall apply only to the
issues involved in determining the amount of the Transfer Premium payable by
Tenant with respect to the applicable Transfer. In no event shall this expedited
arbitration procedure be used to resolve any other dispute under the Lease.

 

G-1



--------------------------------------------------------------------------------

FIRST AMENDMENT TO OFFICE BUILDING LEASE

THIS FIRST AMENDMENT TO OFFICE BUILDING LEASE (the “First Amendment”) is made
and entered into this 16 day of June, 2005, by and between WKK ATLANTA
INVESTMENTS, L.P., a Georgia limited partnership (“Landlord”), and DIGITAL
INSIGHT CORPORATION, a Delaware corporation (“Tenant”).

R E C I T A L S:

A. Pursuant to that certain Office Building Lease, dated May 6, 2005 (the
“Lease”), Landlord leased to Tenant 58,672 rentable square feet (the
“Premises”), consisting of the entire interior (except for Common Areas) of the
building located at 5720 Peachtree Parkway, Norcross, Georgia 30092 (the
“Building”).

B. The schedule of Base Rental set forth in Section 1.3.2 of the Lease
incorrectly stated the applicable periods during which particular amounts of
Base Rental are payable under the Lease. Landlord and Tenant desire to amend and
modify the Lease as hereinafter set forth in order to correctly state such
periods.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Recitals. The parties hereby acknowledge and agree that the foregoing
recitals are true and accurate as of the date hereof.

2. Base Rental. Effective retroactive to the Effective Date, the following
provision hereby supersedes Paragraph 1.3.2 of the Lease in its entirety:

1.3.2 Base Rental. The Base Rental shall be as follows:

 

Period

  

Per Square

Foot of

Rentable Area

of Premises

   Annual Total    Monthly

July 1, 2005—June 30, 2006*

   $ 12.03    $ 705,824.16    $ 58,818.68

July 1, 2006—June 30, 2007

   $ 15.00    $ 880,080.00    $ 73,340.00

July 1, 2007—June 30, 2008

   $ 15.50    $ 909,416.00    $ 75,784.67

July 1, 2008—June 30, 2009

   $ 16.25    $ 953,420.00    $ 79,451.67

July 1, 2009—June 30, 2010

   $ 17.00    $ 997,424.00    $ 83,118.67

July 1, 2010—December 31, 2010

   $ 17.50    $ 1,026,760.00    $ 85,563.33

--------------------------------------------------------------------------------

*

Provided that there does not exist an Event of Default under this Lease, Tenant
shall be entitled to an abatement of Base Rental which would otherwise be due
for the period from July 1, 2005, through December 31, 2005 (the “Rental
Concession”). Notwithstanding the foregoing, Tenant shall be obligated to pay
Additional Rent and



--------------------------------------------------------------------------------

 

all other charges due under this Lease for such period. If any Event of Default
occurs, any portion of the Rental Concession which has not been used by Tenant
as of the date of the occurrence of such Event of Default shall automatically
terminate and become null and void. After the occurrence of any such Event of
Default, Tenant shall no longer be entitled to any rent concession or abatement
of rent described in this Paragraph, and Tenant shall thereafter pay all Base
Rental when due under this Lease, without regard to the rent abatement
provisions of this Lease.

3. Broker.

(a) Tenant hereby represents and warrants to Landlord that Tenant has not been
represented by any broker or agent in connection with the negotiation,
procurement or execution of this First Amendment which could form the basis of
any claim by any such broker or agent for a brokerage fee or commission,
finder’s fee or any compensation of any kind or nature payable by either
Landlord or Tenant in connection herewith, and Tenant shall, and hereby agrees
to, indemnify, defend and hold Landlord harmless from all reasonable costs
(including, but not limited to, court costs, investigation costs and attorneys’
fees), expenses or liability for commissions or other compensation claimed by
any broker or agent with respect to this First Amendment which arise out of any
agreement or dealings, or alleged agreement or dealings, between Tenant and any
such agent or broker.

(b) Landlord has not entered into any agreement with, or otherwise had any
dealings with, any broker or agent in connection with the negotiation,
procurement or execution of this First Amendment which could form the basis of
any claim by any such broker or agent for a brokerage fee or commission,
finder’s fee or any compensation of any kind or nature payable by Landlord in
connection herewith, and, except as to commissions, finder’s fees or other
compensation to any brokers or agents described in Paragraph 3(a) of this First
Amendment, Landlord shall, and hereby agrees to, indemnify, defend and hold
Tenant harmless from all reasonable costs (including, but not limited to, court
costs, investigation costs and attorneys’ fees), expenses or liability for
commissions or other compensation claimed by any broker or agent with respect to
this First Amendment which arise out of any agreement or dealings, or alleged
agreement or dealings, between Landlord and any such agent or broker.

(c) The provisions of this Paragraph 3 shall survive the expiration or earlier
termination of the Lease.

4. Submission of First Amendment. The submission of this First Amendment to
Tenant shall not be construed as an offer and Tenant shall not have any rights
under this First Amendment unless and until Landlord executes a copy of this
First Amendment and delivers the same to Tenant.

5. Miscellaneous.

(a) Landlord and Tenant hereby acknowledge and confirm that the Lease, as
amended hereby, is in full force and effect.

 

2



--------------------------------------------------------------------------------

(b) This First Amendment shall inure to the benefit of and be binding upon the
parties hereto and their respective, permitted successors and assigns.

(c) This First Amendment shall be governed by and construed under the laws of
the State of Georgia.

(d) Whenever terms are used in this First Amendment, but are not defined, such
terms shall have the same meaning as set forth in the Lease.

(e) Except as modified by this First Amendment, Landlord and Tenant do hereby
ratify and reaffirm each and every provision, term, covenant, agreement and
condition of the Lease.

(f) The Lease, as modified by this First Amendment, sets forth the entire
agreement between Landlord and Tenant and cancels all prior negotiations,
arrangements, agreements and understandings, if any, between Landlord and Tenant
regarding the subject matter of this First Amendment. In the event of any
conflict between the terms of the Lease and the terms of this First Amendment,
the terms of this First Amendment shall control.

(g) Tenant represents and warrants that Tenant is a Delaware corporation, in
good standing under the laws of the State of Delaware, and duly qualified to do
business and in good standing under the laws of the State of Georgia, that the
person executing this First Amendment is authorized to execute and deliver this
First Amendment and that all necessary approvals and consents have been obtained
to bind Tenant under this First Amendment and the Lease in accordance with their
terms.

6. Joinder by Wachovia. Wachovia Bank, National Association, a national banking
association chartered pursuant to the laws of the United States of America
(“Wachovia”), has joined in the execution of this First Amendment for the sole
purpose of acknowledging its consent to the amendment of the Lease pursuant to
this First Amendment.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

TENANT:

DIGITAL INSIGHT CORPORATION,

a Delaware corporation

By:  

/s/ Tae J. Rhee

  [Signature] Typed Name:  

Tae J. Rhee

Title:  

General Counsel

Attest:  

/s/ Myra E. Stevens

  [Signature] Typed Name:  

Myra E. Stevens

Title:  

Corporate Registrar

  [CORPORATE SEAL] LANDLORD:  

WKK ATLANTA INVESTMENTS, L.P.,

a Georgia limited partnership

By:   TMW Investments, Inc.,   a Georgia corporation,   its General Partner By:
 

/s/ John A. Rose

Name:  

John A. Rose

Title:  

V.P.

WACHOVIA:  

WACHOVIA BANK, NATIONAL ASSOCIATION,

a national banking association

By:  

/s/ John Blackwelder

  [Signature] Typed Name:  

John Blackwelder

Title:  

Assistant Vice President

  [BANK SEAL]

 

4